


EXHIBIT 10.3

--------------------------------------------------------------------------------

[vg2015creditagreement_image1.gif]

AMENDED AND RESTATED CREDIT AGREEMENT
dated as of
July 27, 2015
among
VONAGE AMERICA INC.
and
VONAGE HOLDINGS CORP.
as the Borrowers,
The Lenders Party Hereto
JPMORGAN CHASE BANK, N.A.
as Administrative Agent
CITIZENS BANK, N.A.
as Syndication Agent
and
FIFTH THIRD BANK, MUFG UNION BANK, N.A.,
SILICON VALLEY BANK and SUNTRUST BANK
as Documentation Agents
___________________________________
J.P. MORGAN SECURITIES LLC and CITIZENS BANK, N.A.
as Joint Lead Bookrunners
and
J.P. MORGAN SECURITIES LLC, CITIZENS BANK, N.A.,
FIFTH THIRD BANK, MUFG UNION BANK, N.A.,
SILICON VALLEY BANK and SUNTRUST ROBINSON HUMPHREY, INC.
as Joint Lead Arrangers







CH\2082905.9

--------------------------------------------------------------------------------




TABLE OF CONTENTS
ARTICLE I Definitions    1
SECTION 1.01.
Defined Terms    1

SECTION 1.02.
Classification of Loans and Borrowings    34

SECTION 1.03.
Terms Generally    34

SECTION 1.04.
Accounting Terms; GAAP    35

SECTION 1.05.
Status of Obligations    35

SECTION 1.06.
Cumulative Retained Excess Cash Flow Amounts    35

SECTION 1.07.
Pro Forma Calculations    36

SECTION 1.08.
Amendment and Restatement of Existing Credit Agreement    37

ARTICLE II The Credits    37
SECTION 2.01.
Commitments    37

SECTION 2.02.
Loans and Borrowings    38

SECTION 2.03.
Requests for Borrowings    38

SECTION 2.04.
Determination of Dollar Amounts    39

SECTION 2.05.
Swingline Loans    40

SECTION 2.06.
Letters of Credit    41

SECTION 2.07.
Funding of Borrowings    45

SECTION 2.08.
Interest Elections    46

SECTION 2.09.
Termination and Reduction of Commitments    47

SECTION 2.10.
Repayment and Amortization of Loans; Evidence of Debt    47

SECTION 2.11.
Prepayment of Loans    48

SECTION 2.12.
Fees    50

SECTION 2.13.
Interest    51

SECTION 2.14.
Alternate Rate of Interest    51




CH\2082905.9

--------------------------------------------------------------------------------

Table of Contents
(continued)
Page

SECTION 2.15.
Increased Costs    52

SECTION 2.16.
Break Funding Payments    53

SECTION 2.17.
Taxes    54

SECTION 2.18.
Payments Generally; Allocations of Proceeds; Pro Rata Treatment; Sharing of
Set-offs    57

SECTION 2.19.
Mitigation Obligations; Replacement of Lenders    59

SECTION 2.20.
Expansion Option    59

SECTION 2.21.
Judgment Currency    61

SECTION 2.22.
Defaulting Lenders    62

ARTICLE III Representations and Warranties    63
SECTION 3.01.
Existence, Qualification and Power    63

SECTION 3.02.
Authorization; No Contravention    64

SECTION 3.03.
Governmental Authorization; Other Consents    64

SECTION 3.04.
Binding Effect    64

SECTION 3.05.
Financial Statements; No Material Adverse Effect    64

SECTION 3.06.
Litigation    65

SECTION 3.07.
No Default    65

SECTION 3.08.
Ownership of Property; Liens    65

SECTION 3.09.
Environmental Compliance    65

SECTION 3.10.
Insurance    66

SECTION 3.11.
Taxes    66

SECTION 3.12.
ERISA Compliance    66

SECTION 3.13.
Subsidiaries; Equity Interests; Loan Parties    67

SECTION 3.14.
Margin Regulations; Investment Company Act    67

SECTION 3.15.
Disclosure    67


2
CH\2082905.9

--------------------------------------------------------------------------------

Table of Contents
(continued)
Page

SECTION 3.16.
Compliance with Laws    68

SECTION 3.17.
Intellectual Property/Proprietary Rights, Etc.    68

SECTION 3.18.
Solvency    69

SECTION 3.19.
Casualty, Etc.    69

SECTION 3.20.
Labor Matters    69

SECTION 3.21.
Collateral Documents    69

SECTION 3.22.
Anti-Corruption Laws and Sanctions    70

SECTION 3.23.
Regulatory Matters    70

ARTICLE IV Conditions    71
SECTION 4.01.
Effective Date    71

SECTION 4.02.
Each Credit Event    71

ARTICLE V Affirmative Covenants    72
SECTION 5.01.
Financial Statements    72

SECTION 5.02.
Certificates; Other Information    73

SECTION 5.03.
Notices    75

SECTION 5.04.
Payment of Obligations    75

SECTION 5.05.
Preservation of Existence, Etc.    75

SECTION 5.06.
Maintenance of Properties    76

SECTION 5.07.
Maintenance of Insurance    76

SECTION 5.08.
Compliance with Laws    76

SECTION 5.09.
Books and Records    76

SECTION 5.10.
Inspection Rights    76

SECTION 5.11.
Use of Proceeds    77

SECTION 5.12.
Covenant to Guarantee Obligations and Give Security    77

SECTION 5.13.
Compliance with Environmental Laws    78


3
CH\2082905.9

--------------------------------------------------------------------------------

Table of Contents
(continued)
Page

SECTION 5.14.
Further Assurances    79

SECTION 5.15.
Compliance with Terms of Leaseholds    79

SECTION 5.16.
Reserved    79

SECTION 5.17.
Information Regarding Collateral and Loan Documents    79

ARTICLE VI Negative Covenants    80
SECTION 6.01.
Liens    80

SECTION 6.02.
Indebtedness    81

SECTION 6.03.
Investments    82

SECTION 6.04.
Fundamental Changes    84

SECTION 6.05.
Dispositions    85

SECTION 6.06.
Restricted Payments    86

SECTION 6.07.
Change in Nature of Business    86

SECTION 6.08.
Transactions with Affiliates    86

SECTION 6.09.
Burdensome Agreements    87

SECTION 6.10.
Use of Proceeds    87

SECTION 6.11.
Financial Covenants    87

SECTION 6.12.
Capital Expenditures    87

SECTION 6.13.
Amendments of Organization Documents    88

SECTION 6.14.
Accounting Changes    88

SECTION 6.15.
Prepayments, Etc. of Indebtedness    88

ARTICLE VII Events of Default    88
ARTICLE VIII The Administrative Agent    91
ARTICLE IX Miscellaneous    94
SECTION 9.01.
Notices    94

SECTION 9.02.
Waivers; Amendments    96


4
CH\2082905.9

--------------------------------------------------------------------------------

Table of Contents
(continued)
Page

SECTION 9.03.
Expenses; Indemnity; Damage Waiver    98

SECTION 9.04.
Successors and Assigns    100

SECTION 9.05.
Survival    103

SECTION 9.06.
Counterparts; Integration; Effectiveness; Electronic Execution    103

SECTION 9.07.
Severability    104

SECTION 9.08.
Right of Setoff    104

SECTION 9.09.
Governing Law; Jurisdiction; Consent to Service of Process    104

SECTION 9.10.
WAIVER OF JURY TRIAL    104

SECTION 9.11.
Headings    105

SECTION 9.12.
Confidentiality    105

SECTION 9.13.
USA PATRIOT Act    106

SECTION 9.14.
Releases of Guarantors    106

SECTION 9.15.
Appointment for Perfection    106

SECTION 9.16.
Interest Rate Limitation    106

SECTION 9.17.
No Advisory or Fiduciary Responsibility    107

ARTICLE X Cross-Guarantee    107





5
CH\2082905.9

--------------------------------------------------------------------------------




SCHEDULES:
Schedule 2.01
‑
Commitments
Schedule 2.06
‑
Existing Letters of Credit
Schedule 3.06
‑
Material Litigation
Schedule 3.17(d)
‑
Infringed Proprietary Rights
Schedule 5.12
‑
List of Guarantors
Schedule 6.01(b)
‑
Existing Liens
Schedule 6.02(d)
‑
Existing Indebtedness
Schedule 6.03(f)
‑
Existing Investments
Schedule 6.09
‑
Burdensome Agreements



EXHIBITS:
Exhibit A
‑
Form of Assignment and Assumption
Exhibit B
‑
Form of Note
Exhibit C
‑
Form of Borrowing Request
Exhibit D
‑
Form of Interest Election Request
Exhibit E
‑
Form of Increasing Lender Supplement
Exhibit F
‑
Form of Augmenting Lender Supplement
Exhibit G
‑
List of Closing Documents
Exhibit H-1
‑
Form of U.S. Tax Certificate (Non-U.S. Lenders That Are Not Partnerships)
Exhibit H-2
‑
Form of U.S. Tax Certificate (Non-U.S. Lenders That Are Partnerships)
Exhibit H-3
‑
Form of U.S. Tax Certificate (Non-U.S. Participants That Are Not Partnerships)
Exhibit H-4
‑
Form of U.S. Tax Certificate (Non-U.S. Participants That Are Partnerships
Exhibit I
‑
Form of Guaranty
Exhibit J
‑
Form of Security Agreement
Exhibit K-1
‑
Form of Perfection Certificate
Exhibit K-2
‑
Form of Perfection Certificate Supplement










CH\2082905.9

--------------------------------------------------------------------------------




AMENDED AND RESTATED CREDIT AGREEMENT (this “Agreement”) dated as of July 27,
2015 among VONAGE AMERICA INC., a Delaware corporation (“Vonage America”),
VONAGE HOLDINGS CORP., a Delaware corporation (“Holdings” and, collectively with
Vonage America, the “Borrowers”), the LENDERS from time to time party hereto,
JPMORGAN CHASE BANK, N.A., as Administrative Agent, CITIZENS BANK, N.A., as
Syndication Agent, and FIFTH THIRD BANK, MUFG UNION BANK, N.A., SILICON VALLEY
BANK and SUNTRUST BANK, as Documentation Agents.
WHEREAS, Vonage America, Holdings, the lenders party thereto and JPMorgan Chase
Bank, N.A., as administrative agent thereunder, are currently party to the
Credit Agreement, dated as of August 13, 2014 (as amended, supplemented or
otherwise modified prior to the date hereof, the “Existing Credit Agreement”).
WHEREAS, the Borrowers, the Lenders and the Administrative Agent have agreed to
enter into this Agreement in order to (i) amend and restate the Existing Credit
Agreement in its entirety; (ii) re-evidence the “Secured Obligations” under, and
as defined in, the Existing Credit Agreement, which shall be repayable in
accordance with the terms of this Agreement; and (iii) set forth the terms and
conditions under which the Lenders will, from time to time, make loans and
extend other financial accommodations to or for the benefit of the Borrowers.
WHEREAS, it is the intent of the parties hereto that this Agreement not
constitute a novation of the obligations and liabilities of the parties under
the Existing Credit Agreement or be deemed to evidence or constitute full
repayment of such obligations and liabilities, but that this Agreement amend and
restate in its entirety the Existing Credit Agreement and re-evidence the
obligations and liabilities of the Borrowers and the Subsidiaries outstanding
thereunder, which shall be payable in accordance with the terms hereof.
WHEREAS, it is also the intent of the Borrowers and the Subsidiary Guarantors to
confirm that all obligations under the applicable “Loan Documents” (as referred
to and defined in the Existing Credit Agreement) shall continue in full force
and effect as modified or restated by the Loan Documents (as referred to and
defined herein) and that, from and after the Effective Date, all references to
the “Credit Agreement” contained in any such existing “Loan Documents” shall be
deemed to refer to this Agreement.
NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein, the parties hereto agree that the Existing Credit Agreement is
hereby amended and restated as follows:
Article I

Definitions
SECTION 1.01.    Defined Terms. As used in this Agreement, the following terms
have the meanings specified below:
“ABR”, when used in reference to any Loan or Borrowing, refers to a Loan, or the
Loans comprising such Borrowing, bearing interest at a rate determined by
reference to the Alternate Base Rate.
“Acquisition-Related Incremental Term Loans” has the meaning assigned to such
term in Section 2.20.
“Adjusted Covenant Period” has the meaning assigned to such term in
Section 6.11(a).



CH\2082905.9

--------------------------------------------------------------------------------




“Adjusted LIBO Rate” means, with respect to any Eurocurrency Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/16 of 1%) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate.
“Administrative Agent” means JPMorgan Chase Bank, N.A. (including its branches
and affiliates), in its capacity as administrative agent for the Lenders
hereunder.
“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.
“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls, is
Controlled by or is under common Control with the Person specified.
“Agent Party” has the meaning assigned to such term in Section 9.01(d).
“Agreed Currencies” means (i) Dollars, (ii) Canadian Dollars, (iii) euro,
(iv) Pounds Sterling and (v) any other currency (x) that is a lawful currency
(other than Dollars) that is readily available and freely transferable and
convertible into Dollars, (y) for which a LIBOR Screen Rate is available in the
Administrative Agent’s reasonable determination and (z) that is agreed to by the
Administrative Agent and each of the Revolving Lenders.
“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the FRBNY Rate in effect on
such day plus ½ of 1% and (c) the Adjusted LIBO Rate for a one month Interest
Period in Dollars on such day (or if such day is not a Business Day, the
immediately preceding Business Day) plus 1%, provided that the Adjusted LIBO
Rate for any day shall be based on the LIBO Rate at approximately 11:00 a.m.
London time on such day, subject to the interest rate floors set forth therein.
Any change in the Alternate Base Rate due to a change in the Prime Rate, the
FRBNY Rate or the Adjusted LIBO Rate shall be effective from and including the
effective date of such change in the Prime Rate, the FRBNY Rate or the Adjusted
LIBO Rate, respectively.
“Alternative Rate” has the meaning assigned to such term in Section 2.14(a).
“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to Holdings or its Subsidiaries from time to time
concerning or relating to bribery or corruption.
“Applicable Percentage” means, with respect to any Lender, (a) with respect to
Revolving Loans, LC Exposure or Swingline Loans, the percentage equal to a
fraction the numerator of which is such Lender’s Revolving Commitment and the
denominator of which is the aggregate Revolving Commitments of all Revolving
Lenders (if the Revolving Commitments have terminated or expired, the Applicable
Percentages shall be determined based upon the Revolving Commitments most
recently in effect, giving effect to any assignments); provided that in the case
of Section 2.22 when a Defaulting Lender shall exist, any such Defaulting
Lender’s Revolving Commitment shall be disregarded in the calculation and
(b) with respect to the Term Loans, a percentage equal to a fraction the
numerator of which is such Lender’s outstanding principal amount of the Term
Loans and the denominator of which is the aggregate outstanding principal amount
of the Term Loans of all Term Lenders; provided that in the case of Section 2.22
when a Defaulting Lender shall exist, any such Defaulting Lender’s Term Loan
Commitment shall be disregarded in the calculation.
“Applicable Rate” means, for any day, with respect to any Eurocurrency Revolving
Loan, any Eurocurrency Term Loans, any ABR Revolving Loan, any ABR Term Loan or
with respect to the commitment

2
CH\2082905.9

--------------------------------------------------------------------------------




fees payable hereunder, as the case may be, the applicable rate per annum set
forth below under the caption “Eurocurrency Spread”, “ABR Spread” or “Commitment
Fee Rate”, as the case may be, based upon the Consolidated Leverage Ratio
determined on the last day of the most recently completed Measurement Period in
respect of which Financials have been delivered pursuant to Section 5.01:
 
Consolidated Leverage Ratio:
Eurocurrency Spread
ABR Spread
Commitment Fee Rate
Category 1:
< 0.75 to 1.00
2.50%
1.50%
0.35%
Category 2:
≥ 0.75 to 1.00 but
< 1.50 to 1.00
2.75%
1.75%
0.375%
Category 3:
≥ 1.50 to 1.00
3.00%
2.00%
0.40%



For purposes of the foregoing,
(i)    if at any time the Borrowers fail to deliver the Financials on or before
the date the Financials are due pursuant to Section 5.01, Category 3 shall be
deemed applicable for the period commencing three (3) Business Days after the
required date of delivery and ending on the date which is three (3) Business
Days after the Financials are actually delivered, after which the Category shall
be determined in accordance with the table above as applicable;
(ii)    adjustments, if any, to the Category then in effect shall be effective
three (3) Business Days after the Administrative Agent has received the
applicable Financials (it being understood and agreed that each change in
Category shall apply during the period commencing on the effective date of such
change and ending on the date immediately preceding the effective date of the
next such change); and
(iii)    notwithstanding the foregoing, Category 2 shall be deemed to be
applicable from and after the Effective Date until the Administrative Agent’s
receipt of the applicable Financials for Holdings’ first fiscal quarter ending
after the Effective Date (unless such Financials demonstrate that Category 3
should have been applicable during such period, in which case such other
Category shall be deemed to be applicable during such period) and adjustments to
the Category then in effect shall thereafter be effected in accordance with the
preceding paragraphs.
“Approved Fund” has the meaning assigned to such term in Section 9.04(b).
“Assignment and Assumption” means an assignment and assumption agreement entered
into by a Lender and an assignee (with the consent of any party whose consent is
required by Section 9.04), and accepted by the Administrative Agent, in the form
of Exhibit A or any other form approved by the Administrative Agent.
“Attributable Indebtedness” means, on any date, (a) in respect of any
Capitalized Lease of any Person, the capitalized amount thereof that would
appear on a balance sheet of such Person prepared as of such date in accordance
with GAAP, (b) in respect of any Synthetic Lease Obligation, the capitalized
amount of the remaining lease or similar payments under the relevant lease or
other applicable agreement or instrument that would appear on a balance sheet of
such Person prepared as of such date in accordance with GAAP if such lease or
other agreement or instrument were accounted for as a Capitalized Lease and
(c) all Synthetic Debt of such Person.

3
CH\2082905.9

--------------------------------------------------------------------------------




“Audited Financial Statements” means the audited consolidated balance sheet of
Holdings and its Subsidiaries for the fiscal year ended December 31, 2014, and
the related consolidated statements of income or operations, shareholders’
equity and cash flows for such fiscal year of Holdings and its Subsidiaries,
including the notes thereto.
“Augmenting Lender” has the meaning assigned to such term in Section 2.20.
“Availability Period” means the period from and including the Effective Date to
but excluding the earlier of the Maturity Date and the date of termination of
the Revolving Commitments.
“Available Revolving Commitment” means, at any time with respect to any Lender,
the Revolving Commitment of such Lender then in effect minus the Revolving
Credit Exposure of such Lender at such time; it being understood and agreed
that, solely for purposes of calculating the commitment fee under
Section 2.12(a), any Lender’s Swingline Exposure shall not be deemed to be a
component of the Revolving Credit Exposure.
“Banking Services” means each and any of the following bank services provided to
Holdings or any Subsidiary by any Lender or any of its Affiliates: (a) credit
cards for commercial customers (including, without limitation, commercial credit
cards and purchasing cards), (b) stored value cards and (c) treasury management
services (including, without limitation, controlled disbursement, automated
clearinghouse transactions, return items, overdrafts and interstate depository
network services).
“Banking Services Agreement” means any agreement entered into by Holdings or any
Subsidiary in connection with Banking Services.
“Banking Services Obligations” means any and all obligations of Holdings or any
Subsidiary, whether absolute or contingent and howsoever and whensoever created,
arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor) in connection with Banking
Services.
“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination of the
Administrative Agent, has taken any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any such proceeding or appointment,
provided that a Bankruptcy Event shall not result solely by virtue of any
ownership interest, or the acquisition of any ownership interest, in such Person
by a Governmental Authority or instrumentality thereof, so long as such
ownership interest does not result in or provide such Person with immunity from
the jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Person (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person.
“Borrower” means Vonage America or Holdings.
“Borrowing” means (a) Revolving Loans of the same Type, made, converted or
continued on the same date and, in the case of Eurocurrency Loans, as to which a
single Interest Period is in effect, (b) a Term Loan of the same Type, made,
converted or continued on the same date and, in the case of Eurocurrency Loans,
as to which a single Interest Period is in effect or (c) a Swingline Loan.

4
CH\2082905.9

--------------------------------------------------------------------------------




“Borrowing Request” means a request by any Borrower for a Borrowing in
accordance with Section 2.03, which, if in writing, shall be substantially in
the form of Exhibit C.
“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, when used in connection with a Eurocurrency Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in the relevant Agreed Currency in the London interbank market or
the principal financial center of such Agreed Currency (and, if the Borrowings
or LC Disbursements which are the subject of a borrowing, drawing, payment,
reimbursement or rate selection are denominated in euro, the term “Business Day”
shall also exclude any day on which TARGET2 is not open for the settlement of
payments in euro).
“Canadian Dollars” means the lawful currency of Canada.
“Capital Expenditures” means, with respect to any Person for any period, any
expenditure in respect of the purchase or other acquisition of any fixed or
capital asset (excluding (i) Investments made pursuant to Section 6.03(g),
(ii) normal replacements and maintenance which are properly charged to current
operations and (iii) replacements funded with the proceeds of insurance claims
or condemnation awards.
“Capitalized Leases” means all leases that have been or should be, in accordance
with GAAP, recorded as capitalized leases.
“Cash Equivalents” means any of the following types of Investments, to the
extent owned by Holdings or any of its Subsidiaries free and clear of all Liens
(other than Liens created under the Collateral Documents and other Liens
permitted hereunder):
(a)    readily marketable obligations issued or directly and fully guaranteed or
insured by the United States or any agency or instrumentality thereof having
maturities of not more than one (1) year from the date of acquisition thereof;
provided that the full faith and credit of the United States is pledged in
support thereof;
(b)    time deposits with, or insured certificates of deposit or bankers’
acceptances of, any commercial bank that (i) (A) is a Lender or (B) (x) is
organized under the laws of the United States, any state thereof or the District
of Columbia or is the principal banking subsidiary of a bank holding company
organized under the laws of the United States, any state thereof or the District
of Columbia, and is a member of the Federal Reserve System and (y) issues (or
the parent of which issues) commercial paper rated as described in clause (c) of
this definition and (ii) has combined capital and surplus of at least
$1,000,000,000, in each case with maturities of not more than 180 days from the
date of acquisition thereof;
(c)    commercial paper issued by any Person organized under the laws of any
state of the United States and rated at least “Prime-1” (or the then equivalent
grade) by Moody’s or at least “A‑1” (or the then equivalent grade) by S&P, in
each case with maturities of not more than 270 days from the date of acquisition
thereof; and
(d)    Investments, classified in accordance with GAAP as current assets of the
Borrower or any of its Subsidiaries, in money market investment programs
registered under the Investment Company Act of 1940, which are administered by
financial institutions that have one of the two highest ratings obtainable from
either Moody’s or S&P, and the portfolios of which are limited solely to
Investments of the character, quality and maturity described in clauses (a)
through (c) of this definition.

5
CH\2082905.9

--------------------------------------------------------------------------------




“CDOR Rate” means, for any Loans denominated in Canadian Dollars, the CDOR
Screen Rate or, if applicable pursuant to the definition of “LIBO Rate”, the
applicable Interpolated Rate, or the applicable Reference Bank Rate or such
other rate as determined pursuant to the terms of Section 2.14(a), as
applicable.
“CDOR Screen Rate” means, with respect to any Interest Period, the Canadian
deposit offered rate which, in turn means on any day the annual rate of interest
determined with reference to the arithmetic average of the discount rate
quotations of all institutions listed in respect of the relevant Interest Period
for Canadian Dollar-denominated bankers’ acceptances displayed and identified as
such on the “Reuters Screen CDOR Page” as defined in the International Swap
Dealer Association, Inc. definitions, as modified and amended from time to time,
as of 10:00 a.m. (Toronto, Ontario time) on the Quotation Day for such Interest
Period (as adjusted by the Administrative Agent after 10:00 a.m. (Toronto,
Ontario time) to reflect any error in the posted rate of interest or in the
posted average annual rate of interest); provided that if such rates are not
available on the Reuters Screen CDOR Page on any particular day, then the
Canadian deposit offered rate component of such rate on that day shall be
calculated as the cost of funds quoted by the Administrative Agent to raise
Canadian Dollars for the applicable Interest Period as of 10:00 a.m. (Toronto,
Ontario time) on the Quotation Day for such Interest Period for commercial loans
or other extensions of credit to businesses of comparable credit risk; or if
such day is not a Business Day, then as quoted by the Administrative Agent on
the immediately preceding Business Day.
“CFC” means an entity that is a controlled foreign corporation within the
meaning of Section 957 of the Code and with respect to which any Borrower is a
“United States shareholder,” within the meaning of Section 951(b) of the Code.
“Change in Law” means the occurrence, after the date of this Agreement (or with
respect to any Lender, if later, the date on which such Lender becomes a
Lender), of any of the following: (a) the adoption or taking effect of any law,
rule, regulation or treaty, (b) any change in any law, rule, regulation or
treaty or in the administration, interpretation, implementation or application
thereof by any Governmental Authority, or (c) the making or issuance of any
request, rules, guideline, requirement or directive (whether or not having the
force of law) by any Governmental Authority; provided however, that
notwithstanding anything herein to the contrary, (i) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, guidelines,
requirements and directives thereunder, issued in connection therewith or in
implementation thereof, and (ii) all requests, rules, guidelines, requirements
and directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States or foreign regulatory authorities, in each case pursuant to Basel
III, shall in each case be deemed to be a “Change in Law” regardless of the date
enacted, adopted, issued or implemented.
“Change of Control” means an event or series of events by which:
(a)    any “person” or “group” (as such terms are used in Sections 13(d) and
14(d) of the Exchange Act, but excluding any employee benefit plan of such
person or its subsidiaries, and any person or entity acting in its capacity as
trustee, agent or other fiduciary or administrator of any such plan other than
any Permitted Holder, becomes the “beneficial owner” (as defined in Rules 13d-3
and 13d-5 under the Exchange Act, except that a person or group shall be deemed
to have “beneficial ownership” of all securities that such person or group has
the right to acquire, whether such right is exercisable immediately or only
after the passage of time (such right, an “option right”)), directly or
indirectly, of 35% or more of the equity securities of Holdings entitled to vote
for members of the board of directors or equivalent governing body of Holdings
on a fully diluted basis (and taking into account all such securities that such
“person” or “group” has the right to acquire pursuant to any option right);

6
CH\2082905.9

--------------------------------------------------------------------------------




(b)    during any period of 24 consecutive months, a majority of the members of
the board of directors or other equivalent governing body of Holdings cease to
be composed of individuals (i) who were members of that board or equivalent
governing body on the first day of such period, (ii) whose election or
nomination to that board or equivalent governing body was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and (ii)
above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body;
(c)    Holdings shall cease, directly or indirectly, to own and control legally
and beneficially all of the Equity Interests in Vonage America; or
(d)    a “change of control” or any comparable term under and as defined in any
agreement governing any other Indebtedness of Holdings and its Subsidiaries in
an aggregate principal amount in excess of the Threshold Amount.
“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans, Term Loans or
Swingline Loans.
“Code” means the Internal Revenue Code of 1986.
“Collateral” means all of the “Collateral” and “Mortgaged Property” referred to
in the Collateral Documents and all of the other property that is or is intended
under the terms of the Collateral Documents to be subject to Liens in favor of
the Administrative Agent for the benefit of the Secured Parties, to secure the
Secured Obligations.
“Collateral Documents” means, collectively, the Security Agreement, the
Intellectual Property Security Agreement, the Mortgages, each of the mortgages,
collateral assignments, security agreements, pledge agreements or other similar
agreements delivered to the Administrative Agent in accordance with applicable
local law to grant a valid, perfected security interest in any property as
collateral for the Secured Obligations, all UCC or other financing statements or
instruments of perfection required by the Security Agreement, the Intellectual
Property Security Agreements, any Mortgage or any other such security document
or pledge agreement to be filed with respect to the security interests in
property and fixtures created pursuant to the Security Agreement, the
Intellectual Property Security Agreements or any Mortgage and each of the other
agreements, instruments or documents that create or purport to create a Lien in
favor of the Administrative Agent for the benefit of the Secured Parties to
secure the Secured Obligations.
“Commercial Software” means packaged commercially available software programs
generally available to the public which have been licensed to either Borrower or
any of their respective Subsidiaries pursuant to end-user licenses and which are
used in Vonage America’s business but not a component of or incorporated into
any of its products.
“Commitment” means, with respect to each Lender, the sum of such Lender’s
Revolving Commitment and Term Loan Commitment. The initial amount of each
Lender’s Commitment is set forth on Schedule 2.01, or in the Assignment and
Assumption or other documentation contemplated hereby pursuant to which such
Lender shall have assumed its Commitment, as applicable.
“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1
et seq.), as amended from time to time, and any successor statute.

7
CH\2082905.9

--------------------------------------------------------------------------------




“Communications” has the meaning assigned to such term in Section 9.01(d).
“Computation Date” is defined in Section 2.04.
“Consolidated Cash Interest Charges” means, for any Measurement Period, all
Consolidated Interest Charges paid or payable in cash by Holdings and its
Subsidiaries on a consolidated basis.
“Consolidated Current Assets” means, at any date, all amounts that would, in
conformity with GAAP, be set forth opposite the caption “total current assets”
(or any like caption) on a consolidated balance sheet of Holdings and its
Subsidiaries at such date (other than (i) cash and Cash Equivalents and
(ii) amounts related to current or deferred Taxes based on income or profits).
“Consolidated Current Liabilities” means, at any date, all amounts that would,
in conformity with GAAP, be set forth opposite the caption “total current
liabilities” (or any like caption) on a consolidated balance sheet of Holdings
and its Subsidiaries at such date, but excluding the current portion of any
Consolidated Funded Indebtedness of Holdings and its Subsidiaries.
“Consolidated EBITDA” means, at any date of determination, an amount equal to
Consolidated Net Income of Holdings and its Subsidiaries on a consolidated basis
for the most recently completed Measurement Period plus:
(i)    the sum of the following amounts for such period (to the extent deducted
in the determination of Consolidated Net Income for such period and without
duplication):
(a)    consolidated interest expense, plus
(b)    provisions for taxes based on income, plus
(c)    total depreciation expense, plus
(d)    total amortization expense (other than amortization of deferred customer
acquisitions costs), plus
(e)    non-cash stock compensation expense arising during such period from the
granting of equity-based compensation, consistent with past practice, and other
non-cash stock expense, plus
(f)    any financial advisory fees, financing arrangement fees, accountant fees,
legal fees, rating agency fees, transfer or mortgage recording taxes and other
out-of-pocket expenses of Holdings or any of its Subsidiaries (including
expenses of third parties paid or reimbursed by Holdings or any of its
Subsidiaries) incurred directly in connection with the Loan Documents or any
amendments thereto, the Transaction, any acquisition permitted under the terms
of the Loan Documents or the issuance of any debt or equity securities, any
refinancing transaction or any amendment or other modification of any debt
instruments, in each case to the extent not prohibited by the terms of the Loan
Documents, plus
(g)    amendment fees and consent fees payable in connection with the
Transaction and with amendments to any of the Loan Documents, plus
(h)    prepayment premiums and make-whole payments payable in connection with
the Transactions and with any permitted repayments of Indebtedness in accordance
with the terms of such Indebtedness, plus

8
CH\2082905.9

--------------------------------------------------------------------------------




(i)    amortization of costs associated with permitted issuances of
Indebtedness, plus
(j)    amortization of beneficial conversions or original issue discount
associated with any capital stock of Holdings (other than Disqualified Capital
Stock), plus
(k)    non-cash loss attributable to the mark-to-market movement in the
valuation of obligations under Swap Contracts (to the extent the cash impact
resulting from such loss has not been realized) or other derivative instruments
pursuant to Accounting Standards Codification 815, plus
(l)    non-recurring costs payable in connection with the establishment of rate
management transactions permitted under the Loan Documents, plus
(m)    realized and unrealized losses on foreign currencies incurred in the
ordinary course of business (provided that any such loss that was added back
while unrealized shall not be added back when realized without a corresponding
reversal of such unrealized loss), plus
(n)    extraordinary losses (as determined in accordance with GAAP and reflected
below operating costs), plus
(o)    any losses attributable to asset sales outside of the ordinary course of
business, plus
(p)    any loss on early extinguishment of Indebtedness, minus
(ii)    the sum, without duplication of the following amounts of such period:
(a)    interest income, plus
(b)    extraordinary gains and other extraordinary income (as determined in
accordance with GAAP and reflected below operating income), plus
(c)    non-cash gains attributable to the mark-to-market movement in the
valuation of obligations under Swap Contracts (to the extent the cash impact
resulting from such loss has not been realized) or other derivative instruments
pursuant to Accounting Standards Codification 815, plus
(d)    realized and unrealized gains on foreign currencies incurred in the
ordinary course of business (provided that any such gain that was subtracted
while unrealized shall not be deducted when realized without a corresponding
reversal of such unrealized gain), plus
(e)    any non-cash stock compensation income and other non-cash income or
credits arising from the granting of stock options or the granting of stock
appreciation rights (for example, those arising from the reversal of accruals or
the reversal of previously recorded non-cash expense), plus
(f)    any gains attributable to asset sales outside of the ordinary course of
business, plus
(g)    any gain on early extinguishment of Indebtedness.

9
CH\2082905.9

--------------------------------------------------------------------------------




“Consolidated Funded Indebtedness” means, as of any date of determination,
without duplication, for Holdings and its Subsidiaries on a consolidated basis,
the sum of (a) the outstanding principal amount of all obligations, whether
current or long-term, for borrowed money and all obligations evidenced by bonds,
debentures, notes, loan agreements or other similar instruments, (b) all
purchase money Indebtedness (for avoidance of doubt, without duplication of
amounts in clause (e) below), (c) all direct obligations arising under letters
of credit, whether drawn or undrawn (including standby and commercial), bankers’
acceptances, bank guaranties, surety bonds and similar instruments, (d) all
obligations in respect of the deferred purchase price of property or services
(other than trade accounts payable in the ordinary course of business), (e) all
Attributable Indebtedness, (f) without duplication, all Guarantees with respect
to outstanding Indebtedness of the types specified in clauses (a) through (e)
above of Persons other than Holdings or any Subsidiary, and (g) all Indebtedness
of the types referred to in clauses (a) through (f) above of any partnership or
joint venture (other than a joint venture that is itself a corporation or
limited liability company) in which Holdings or any Subsidiary is a general
partner or joint venturer, unless such Indebtedness is expressly made
non-recourse to Holdings or such Subsidiary.
“Consolidated Interest Charges” means, for any Measurement Period, without
duplication, the sum of (a) all interest, premium payments, debt discount, fees,
charges and related expenses in connection with borrowed money (including
capitalized interest) or in connection with the deferred purchase price of
assets, in each case to the extent treated as interest in accordance with GAAP,
(b) all interest paid or payable with respect to discontinued operations and
(c) the portion of rent expense under Capitalized Leases that is treated as
interest in accordance with GAAP, in each case, of or by Holdings and its
Subsidiaries on a consolidated basis for the most recently completed Measurement
Period.
“Consolidated Leverage Ratio” means, as of any date of determination, the ratio
of (a) Consolidated Funded Indebtedness as of such date to (b) Consolidated
EBITDA for the most recently completed Measurement Period.
“Consolidated Net Income” means, at any date of determination, the net income
(or loss) of Holdings and its Subsidiaries on a consolidated basis for the most
recently completed Measurement Period; provided that Consolidated Net Income
shall exclude:
(a)    the income (or loss) of any person (other than a Subsidiary of Holdings)
in which any other person (other than Holdings or any of its Subsidiaries) has a
joint interest, except to the extent of the amount of dividends or other
distributions actually paid to Holdings or any of its Subsidiaries by such
person during such period, plus
(b)    the income (or loss) of any person accrued prior to the date it becomes a
Subsidiary of Holdings or is merged into or consolidated with Holdings or any of
its Subsidiaries or that person’s assets are acquired by Holdings or any of its
subsidiaries, plus
(c)    the income of any Subsidiary of Holdings to the extent that the
declaration or payment of dividends or similar distributions by that Subsidiary
of such income is not at the time permitted by operation of the terms of its
charter or any agreement, instrument, judgment, decree, order, statute, rule or
governmental regulation applicable to that Subsidiary.
“Consolidated Total Assets” means, as of the date of any determination thereof,
total assets of Holdings and its Subsidiaries calculated in accordance with GAAP
on a consolidated basis as of such date.
“Consolidated Working Capital” means, at any date, the excess of Consolidated
Current Assets on such date minus Consolidated Current Liabilities on such date.

10
CH\2082905.9

--------------------------------------------------------------------------------




“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
“Credit Event” means a Borrowing, the issuance, amendment, renewal or extension
of a Letter of Credit, an LC Disbursement or any of the foregoing.
“Credit Exposure” means, as to any Lender at any time, the sum of (a) such
Lender’s Revolving Credit Exposure at such time, plus (b) an amount equal to the
aggregate principal amount of its Term Loans outstanding at such time.
“Credit Extension” means the making of a Loan by a Lender.
“Credit Party” means the Administrative Agent, the Issuing Bank, the Swingline
Lender or any other Lender.
“Cumulative Retained Excess Cash Flow Amount” means, at any time (the “Reference
Time”), an amount, not less than zero in the aggregate, determined on a
cumulative basis equal to, without duplication:
(a) 50% of the amount of Excess Cash Flow for each fiscal year ending prior to
the Reference Time, commencing with the fiscal year ended December 31, 2014,
that has been calculated and included in a Compliance Certificate delivered in
accordance with Section 5.02(b), plus
(b) the cumulative amount of cash and Cash Equivalent proceeds from the sale of
Equity Interests (other than Disqualified Capital Stock) of Holdings or of any
direct or indirect parent of Holdings after the Effective Date and on or prior
to the Reference Time (including upon exercise of warrants or options) which
proceeds have been contributed as common equity to the capital of Holdings, in
each case, not otherwise applied for a purpose other than use in the Cumulative
Retained Excess Cash Flow Amount, plus
(c) 100% of the aggregate amount of contributions to the common capital of
Holdings (other than from a Subsidiary) received in cash and Cash Equivalents
after the Effective Date, not otherwise applied for a purpose other than use in
the Cumulative Retained Excess Cash Flow Amount, minus
(d) the aggregate amount of (i) any Investments made pursuant to Section 6.03(l)
(net of any return of capital of such Investment or deemed reduction in the
amount of such Investment) plus (ii) any Restricted Payments made pursuant to
Section 6.06(g) plus (iii) any Capital Expenditures made pursuant to Section
6.12(b) plus (iv) any prepayments, redemptions, purchases, defeasances or other
payments made pursuant to Section 6.15(c), in each case, during the period
commencing on the Effective Date through and including the Reference Time
(without taking account of the intended usage of the Cumulative Retained Excess
Cash Flow Amount at such Reference Time).
“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

11
CH\2082905.9

--------------------------------------------------------------------------------




“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.
“Defaulting Lender” means any Lender that (a) has failed, within two
(2) Business Days of the date required to be funded or paid, to (i) fund any
portion of its Loans, (ii) fund any portion of its participations in Letters of
Credit or Swingline Loans or (iii) pay over to any Credit Party any other amount
required to be paid by it hereunder, unless, in the case of clause (i) above,
such Lender notifies the Administrative Agent in writing that such failure is
the result of such Lender’s good faith determination that a condition precedent
to funding (specifically identified and including the particular default, if
any) has not been satisfied, (b) has notified Holdings or any Credit Party in
writing, or has made a public statement to the effect, that it does not intend
or expect to comply with any of its funding obligations under this Agreement
(unless such writing or public statement indicates that such position is based
on such Lender’s good faith determination that a condition precedent
(specifically identified and including the particular default, if any) to
funding a Loan under this Agreement cannot be satisfied) or generally under
other agreements in which it commits to extend credit, (c) has failed, within
three (3) Business Days after request by a Credit Party, acting in good faith,
to provide a certification in writing from an authorized officer of such Lender
that it will comply with its obligations (and is financially able to meet such
obligations) to fund prospective Loans and participations in then outstanding
Letters of Credit and Swingline Loans under this Agreement, provided that such
Lender shall cease to be a Defaulting Lender pursuant to this clause (c) upon
such Credit Party’s receipt of such certification in form and substance
satisfactory to it and the Administrative Agent, or (d) has become the subject
of a Bankruptcy Event.
“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction and any sale of any
Equity Interest, but excluding any issuance by such Person of its own Equity
Interest) of any property by any Person (or the granting of any option or other
right to do any of the foregoing), including any sale, assignment, transfer or
other disposal, with or without recourse, of any notes or accounts receivable or
any rights and claims associated therewith; provided, however, that Disposition
shall not include transactions involving sales, transfers, licenses, leases or
other dispositions of assets for consideration of less than $250,000 with
respect to any transaction or series of related transactions.
“Disqualified Capital Stock” shall mean any Equity Interest which, by its terms
(or by the terms of any security into which it is convertible or for which it is
exchangeable), or upon the happening of any event, (a) matures (excluding any
maturity as the result of an optional redemption by the issuer thereof) or is
mandatorily redeemable, pursuant to a sinking fund obligation or otherwise, or
is redeemable at the option of the holder thereof, in whole or in part, on or
prior to the first anniversary of the Maturity Date, (b) is convertible into or
exchangeable (unless at the sole option of the issuer thereof) for (i) debt
securities or (ii) any Equity Interests referred to in (a) above, in each case
at any time on or prior to the first anniversary of the Maturity Date, or
(c) contains any repurchase obligation which may come into effect prior to
payment in full of all Obligations; provided, however, that any Equity Interests
that would not constitute Disqualified Capital Stock but for provisions thereof
giving holders thereof (or the holders of any security into or for which such
Equity Interests is convertible, exchangeable or exercisable) the right to
require the issuer thereof to redeem such Equity Interests upon the occurrence
of a change in control or an asset sale occurring prior to the first anniversary
of the Maturity Date shall not constitute Disqualified Capital Stock if such
Equity Interests provide that the issuer thereof will not be required to redeem
any such Equity Interests pursuant to such provisions prior to the repayment in
full of the Obligations.
“Documentation Agent” means each of Fifth Third Bank, MUFG Union Bank, N.A.,
Silicon Valley Bank and SunTrust Bank in its capacity as a documentation agent
for the credit facilities evidenced by this Agreement.

12
CH\2082905.9

--------------------------------------------------------------------------------




“Dollar Amount” of any currency at any date shall mean (i) the amount of such
currency if such currency is Dollars or (ii) the equivalent amount thereof in
Dollars if such currency is a Foreign Currency, calculated on the basis of the
Exchange Rate for such currency, on or as of the most recent Computation Date
provided for in Section 2.04.
“Dollars” or “$” refers to lawful money of the United States of America.
“Domestic Subsidiary” means a Subsidiary organized under the laws of a
jurisdiction located in the United States of America other than a disregarded
entity whose assets consist solely of interests in one or more Foreign
Subsidiaries and a U.S. domestic entity that has no significant assets other
than CFCs.
“ECP” means an “eligible contract participant” as defined in Section 1(a)(18) of
the Commodity Exchange Act or any regulations promulgated thereunder and the
applicable rules issued by the Commodity Futures Trading Commission and/or the
SEC.
“Effective Date” means July 27, 2015.
“Electronic Signature” means an electronic sound, symbol, or process attached
to, or associated with, a contract or other record and adopted by a Person with
the intent to sign, authenticate or accept such contract or record.
“Electronic System” means any electronic system, including e-mail, e-fax,
Intralinks®, ClearPar® and any other Internet or extranet-based site, whether
such electronic system is owned, operated or hosted by the Administrative Agent
and the Issuing Bank and any of its respective Related Parties or any other
Person, providing for access to data protected by passcodes or other security
system.
“Embedded Products” means all licenses, sublicenses and other agreements to
which Holdings or any of its Subsidiaries is a party and pursuant to which such
Person is authorized to use any third party patents, patent rights, trademarks,
service marks, trade secrets or copyrights, including software, which are
distributed by any such Person or incorporated in any existing product or
service of any such Person.
“Environment” means ambient air, indoor air, surface water, groundwater,
drinking water, soil, surface and subsurface strata, and natural resources such
as wetlands, flora and fauna.
“Environmental Laws” means the common law and any and all federal, state, local,
and foreign statutes, laws, regulations, ordinances, rules, judgments, orders,
decrees, permits, franchises, licenses, agreements or governmental restrictions
relating to pollution, the protection of the Environment or human health (to the
extent related to exposure to Hazardous Materials), including those relating to
Release or threat of Release, generation, storage, treatment, transport or
handling of Hazardous Materials.
“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of any Borrower, any other Loan Party or any of their
respective Subsidiaries directly or indirectly resulting from or based upon
(a) violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials,
(c) exposure to any Hazardous Materials, (d) the Release or threatened Release
of any Hazardous Materials or (e) any contract, agreement or other consensual
arrangement pursuant to which liability is assumed or imposed with respect to
any of the foregoing.
“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.

13
CH\2082905.9

--------------------------------------------------------------------------------




“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.
“Equivalent Amount” of any currency with respect to any amount of Dollars at any
date shall mean the equivalent in such currency of such amount of Dollars,
calculated on the basis of the Exchange Rate for such other currency at
11:00 a.m., London time, on the date on or as of which such amount is to be
determined.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.
“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with any Borrower within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).
“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan;
(b) with respect to any Pension Plan, the failure to meet all applicable
requirements under the Pension Funding Rules, whether or not waived, or the
failure to make any required contribution to a Multiemployer Plan; (c) the
withdrawal of any Borrower or any ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which such entity was a “substantial
employer” as defined in Section 4001(a)(2) of ERISA or a cessation of operations
that is treated as such a withdrawal under Section 4062(e) of ERISA; (d) a
complete or partial withdrawal by any Borrower or any ERISA Affiliate from a
Multiemployer Plan or notification that a Multiemployer Plan is in
reorganization; (e) receipt by any Borrower or ERISA Affiliate from the PBGC or
a plan administrator of a notice of intent to terminate a Pension Plan under
Section 4041(c) of ERISA or notice to any Borrower or ERISA Affiliate of either
a notice of intent to terminate a Multiemployer Plan or the treatment of a
Multiemployer Plan amendment as a termination under Section 4041A of ERISA;
(f) the institution by the PBGC of proceedings to terminate a Pension Plan;
(g) the occurrence of any event or condition which constitutes grounds under
Section 4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Pension Plan; (h) the determination that any Pension Plan is
considered an at-risk plan or a plan in endangered or critical status within the
meaning of Sections 430, 431 and 432 of the Code or Sections 303, 304 and 305 of
ERISA; (i) the imposition of any liability under Title IV of ERISA, other than
for PBGC premiums due but not delinquent under Section 4007 of ERISA, upon any
Borrower or any ERISA Affiliate; or (j) the occurrence of a nonexempt prohibited
transaction (within the meaning of Section 4975 of the Code or Section 406 of
ERISA) which could result in liability to any Borrower.
“euro” and/or “EUR” means the single currency of the participating member states
of the European Union.
“Eurocurrency”, when used in reference to a currency, means an Agreed Currency
and when used in reference to any Loan or Borrowing, means that such Loan, or
the Loans comprising such Borrowing, bears interest at a rate determined by
reference to the Adjusted LIBO Rate.
“Eurocurrency Payment Office” of the Administrative Agent shall mean, for each
Foreign Currency, the office, branch, affiliate or correspondent bank of the
Administrative Agent for such currency as specified from time to time by the
Administrative Agent to Holdings and each Lender.

14
CH\2082905.9

--------------------------------------------------------------------------------




“Event of Default” has the meaning assigned to such term in Article VII.
“Excess Cash Flow” means, for any fiscal year of Holdings, the excess (if any)
of (a) the sum of (i) Consolidated EBITDA for such fiscal year, (ii) decreases
in Consolidated Working Capital and (iii) all cash income or gain to the extent
excluded from Consolidated Net Income in the calculation thereof or subtracted
from Consolidated Net Income in the calculation of Consolidated EBITDA minus
(b) the sum (for such fiscal year) of (i) Consolidated Cash Interest Charges,
(ii) scheduled principal payments, to the extent actually made, in respect of
Indebtedness of Holdings or any Subsidiary, in each case made with Internally
Generated Cash, (iii) all income taxes paid in cash by Holdings and its
Subsidiaries, (iv) Capital Expenditures of Holdings and its Subsidiaries in such
fiscal year, to the extent funded with Internally Generated Cash, (v) increase
in Consolidated Working Capital and (vi) cash expenses or charges that were
excluded from Consolidated Net Income in the calculation thereof or added to
Consolidated Net Income in the calculation of Consolidated EBITDA.
“Exchange Act” means the Securities and Exchange Act of 1934, as amended.
“Exchange Rate” means, on any day, with respect to any Foreign Currency, the
rate at which such Foreign Currency may be exchanged into Dollars, as set forth
at approximately 11:00 a.m., Local Time, on such date on the Reuters World
Currency Page for such Foreign Currency. In the event that such rate does not
appear on any Reuters World Currency Page, the Exchange Rate with respect to
such Foreign Currency shall be determined by reference to such other publicly
available service for displaying exchange rates as may be reasonably selected by
the Administrative Agent or, in the event no such service is selected, such
Exchange Rate shall instead be calculated on the basis of the arithmetical mean
of the buy and sell spot rates of exchange of the Administrative Agent for such
Foreign Currency on the London market at 11:00 a.m., Local Time, on such date
for the purchase of Dollars with such Foreign Currency, for delivery two
Business Days later; provided, that if at the time of any such determination,
for any reason, no such spot rate is being quoted, the Administrative Agent,
after consultation with Holdings, may use any reasonable method it deems
appropriate to determine such rate, and such determination shall be conclusive
absent manifest error.
“Excluded Swap Obligation” means, with respect to any Loan Party, any Specified
Swap Obligation if, and to the extent that, all or a portion of the Guarantee of
such Loan Party of, or the grant by such Loan Party of a security interest to
secure, such Specified Swap Obligation (or any Guarantee thereof) is or becomes
illegal or unlawful under the Commodity Exchange Act or any rule, regulation or
order of the Commodity Futures Trading Commission (or the application or
official interpretation of any thereof) (a) by virtue of such Loan Party’s
failure for any reason to constitute an ECP at the time the Guarantee of such
Loan Party or the grant of such security interest becomes or would become
effective with respect to such Specified Swap Obligation or (b) in the case of a
Specified Swap Obligation subject to a clearing requirement pursuant to
Section 2(h) of the Commodity Exchange Act (or any successor provision thereto),
because such Loan Party is a “financial entity,” as defined in
Section 2(h)(7)(C)(i) of the Commodity Exchange Act (or any successor provision
thereto), at the time the Guarantee of such Loan Party becomes or would become
effective with respect to such related Specified Swap Obligation. If a Specified
Swap Obligation arises under a master agreement governing more than one swap,
such exclusion shall apply only to the portion of such Specified Swap Obligation
that is attributable to swaps for which such Guarantee or security interest is
or becomes illegal or unlawful.
“Excluded Taxes” means, with respect to any payment made by any Loan Party under
any Loan Document, any of the following Taxes imposed on or with respect to a
Recipient:

15
CH\2082905.9

--------------------------------------------------------------------------------




(a)    income or franchise taxes imposed on (or measured by) net income (i) by
the United States of America, or by the jurisdiction under the laws of which
such Recipient is organized or in which its principal office is located or, in
the case of any Lender, in which its applicable lending office is located or
(ii) that are Other Connection Taxes;
(b)    any branch profits taxes imposed by the United States of America or any
similar Taxes imposed by any other jurisdiction in which any Borrower is
located;
(c)    in the case of a Non U.S. Lender, any U.S. Federal withholding taxes
resulting from (a) a failure by the Lender to comply with Section 2.17(f) or (b)
other than an assignee pursuant to a request by any Borrower under
Section 2.19(b), any law in effect on the date that such Non U.S. Lender becomes
a party to this Agreement (or designates a new lending office) (or, in the case
of a Participant, on the date that such Participant became a Participant
hereunder) or is attributable to such Non U.S. Lender’s failure to comply with
Section 2.17(f), except to the extent that such Non U.S. Lender (or its
assignor, if any, or, in the case of a Participant, its participating Lender)
was entitled, at the time of designation of a new lending office (or assignment
or participation), to receive additional amounts from the Borrowers with respect
to such withholding taxes pursuant to Section 2.17; and
(d)    any U.S. Federal withholding Taxes imposed under FATCA.
“Existing Credit Agreement” is defined in the recitals hereof.
“Existing Letters of Credit” has the meaning assigned to such term in
Section 2.06(a).
“Extraordinary Receipt” means any cash received by or paid to or for the account
of any Person not in the ordinary course of business, including pension plan
reversions, proceeds of insurance (other than proceeds of business interruption
insurance to the extent such proceeds constitute compensation for lost
earnings), condemnation awards (and payments in lieu thereof) and indemnity
payments; provided, however, that an Extraordinary Receipt shall not include
(i) the proceeds of the sale or issuance of any Equity Interests of Holdings or
(ii) cash receipts from proceeds of insurance, condemnation awards (or payments
in lieu thereof) or indemnity payments to the extent that such proceeds, awards
or payments (a) in respect of loss or damage to equipment, fixed assets or real
property are applied (or in respect of which expenditures were previously
incurred) to replace or repair the equipment, fixed assets or real property in
respect of which such proceeds were received or (b) are received by any Person
in respect of any third party claim against such Person and applied to pay (or
to reimburse such Person for its prior payment of) such claim and the costs and
expenses of such Person with respect thereto.
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreement entered into
pursuant to Section 1471(b)(1) of the Code.
“Federal Funds Effective Rate” means, for any day, the rate calculated by the
FRBNY based on such day’s federal funds transactions by depository institutions
(as determined in such manner as the FRBNY shall set forth on its public website
from time to time) and published on the next succeeding Business Day by the
FRBNY as the federal funds effective rate.
“Financials” means the annual or quarterly financial statements, and
accompanying certificates and other documents, of Holdings and its Subsidiaries
required to be delivered pursuant to Section 5.01(a) or 5.01(b).

16
CH\2082905.9

--------------------------------------------------------------------------------




“Fixed Charge Coverage Ratio” means, as of any date of determination, the ratio
of (a) Consolidated EBITDA minus cash Restricted Payments made on or after the
Effective Date (other than Specified Restricted Payments in an aggregate amount
not to exceed $80,000,000 during any consecutive twelve-month period beginning
as of the Effective Date) minus unfinanced Capital Expenditures (excluding
intellectual property acquisitions, licensing and other related costs), in each
case on a consolidated basis for the most recently completed Measurement Period
to (b) Consolidated Cash Interest Charges, in each case on a consolidated basis
for the most recently completed Measurement Period plus the aggregate amount of
scheduled amortization payments by Holdings and its Subsidiaries in respect of
the principal amount of Indebtedness (it being understood for the avoidance of
doubt that the obligation to repay outstanding amounts under a revolving credit
facility at the maturity thereof shall not constitute an amortization payment)
and income taxes paid or payable in cash, on a consolidated basis for the
applicable Forward Looking Measurement Period.
“Flood Insurance Laws” means collectively (i) the National Flood Insurance Act
of 1968 as now or hereafter in effect or any successor statute thereto, (ii) the
Flood Disaster Protection Act of 1973 as now or hereafter in effect or any
successor statute thereto, (iii) the National Flood Insurance Reform Act of 1994
as now or hereafter in effect or any successor statute thereto and (iv) the
Flood Insurance Reform Act of 2004 as now or hereafter in effect or any
successor statute thereto.
“Foreign Currencies” means Agreed Currencies other than Dollars.
“Foreign Currency Exposure” has the meaning assigned to such term in
Section 2.11(b).
“Foreign Currency LC Exposure” means, at any time, the sum of (a) the Dollar
Amount of the aggregate undrawn and unexpired amount of all outstanding Foreign
Currency Letters of Credit at such time plus (b) the aggregate principal Dollar
Amount of all LC Disbursements in respect of Foreign Currency Letters of Credit
that have not yet been reimbursed at such time.
“Foreign Currency Letter of Credit” means a Letter of Credit denominated in a
Foreign Currency.
“Foreign Currency Sublimit” means $5,000,000.
“Foreign Subsidiary” means any Subsidiary which is not a Domestic Subsidiary.
“Forward Looking Measurement Period” means, at any date of determination, the
first four fiscal quarters of Holdings occurring after such date.
“FRB” means the Board of Governors of the Federal Reserve System of the United
States of America.
“FRBNY” means the Federal Reserve Bank of New York.
“FRBNY Rate” means, for any day, the greater of (a) the Federal Funds Effective
Rate in effect on such day and (b) the Overnight Bank Funding Rate in effect on
such day; provided that if both such rates are not so published for any day that
is a Business Day, the term “FRBNY Rate” means the rate quoted for such day for
a federal funds transaction at 11:00 a.m., New York City time, on such day
received by the Administrative Agent from a Federal funds broker of recognized
standing selected by it; provided, further, that if any of the aforesaid rates
shall be less than zero, such rate shall be deemed to be zero for purposes of
this Agreement.
“GAAP” means generally accepted accounting principles in the United States of
America.

17
CH\2082905.9

--------------------------------------------------------------------------------




“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state, provincal
or local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).
“Guarantee” means, as to any Person, any (a) obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect,
(i) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien). The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Guarantee is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith. The term “Guarantee” as a verb has a
corresponding meaning.
“Guarantors” means, collectively, the Subsidiaries of Holdings listed on
Schedule 5.12 and each other Subsidiary of Holdings that shall be required to
execute and deliver a guaranty or guaranty supplement pursuant to Section 5.12.
“Guaranty” means, collectively, the Guaranty made by the Guarantors in favor of
the Secured Parties, substantially in the form of Exhibit I, together with each
other guaranty and guaranty supplement delivered pursuant to Section 5.12.
“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, electromagnetic or radio frequency
emissions, and all other chemicals, substances or wastes of any nature regulated
pursuant to any Environmental Law.
“Holdings” means Vonage Holdings Corp., a Delaware corporation.
“Impacted Interest Period” has the meaning assigned to such term in the
definition of “LIBO Rate”.
“Increasing Lender” has the meaning assigned to such term in Section 2.20.
“Incremental Term Loan” has the meaning assigned to such term in Section 2.20.
“Incremental Term Loan Amendment” has the meaning assigned to such term in
Section 2.20.

18
CH\2082905.9

--------------------------------------------------------------------------------




“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:
(a)    all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;
(b)    the maximum amount of all direct or contingent obligations of such Person
arising under letters of credit (including standby and commercial), bankers’
acceptances, bank guaranties, surety bonds and similar instruments;
(c)    net obligations of such Person under any Swap Contract;
(d)    all obligations of such Person to pay the deferred purchase price of
property or services (other than trade accounts payable in the ordinary course
of business and not past due for more than 90 days or otherwise subject to a
good faith dispute);
(e)    indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements), whether or not
such indebtedness shall have been assumed by such Person or is limited in
recourse;
(f)    all Attributable Indebtedness in respect of Capitalized Leases and
Synthetic Lease Obligations of such Person and all Synthetic Debt of such
Person;
(g)    all obligations of such Person to purchase, redeem, retire, defease or
otherwise make any payment in respect of any Equity Interest in such Person or
any other Person or any warrant, right or option to acquire such Equity
Interest, valued, in the case of a redeemable preferred interest, at the greater
of its voluntary or involuntary liquidation preference plus accrued and unpaid
dividends; and
(h)    all Guarantees of such Person in respect of any of the foregoing.
For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person. The amount of any net obligation under any
Swap Contract on any date shall be deemed to be the Swap Termination Value
thereof as of such date.
“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by any Loan Party under any Loan Document and
(b) Other Taxes.
“Ineligible Institution” has the meaning assigned to such term in Section
9.04(b).
“Intellectual Property Security Agreement” an intellectual property security
agreement duly executed by each Loan Party for each of its copyrights, patents
and trademarks (in each case, if applicable) in substantially the forms attached
to the Security Agreement.
“Interest Election Request” means a request by the applicable Borrower to
convert or continue a Revolving Borrowing in accordance with Section 2.08,
which, if in writing, shall be substantially in the form of Exhibit D.

19
CH\2082905.9

--------------------------------------------------------------------------------




“Interest Payment Date” means (a) with respect to any ABR Loan (other than a
Swingline Loan), the last day of each March, June, September and December and
the Maturity Date, (b) with respect to any Eurocurrency Loan, the last day of
the Interest Period applicable to the Borrowing of which such Loan is a part
and, in the case of a Eurocurrency Borrowing with an Interest Period of more
than three months’ duration, each day prior to the last day of such Interest
Period that occurs at intervals of three months’ duration after the first day of
such Interest Period and the Maturity Date and (c) with respect to any Swingline
Loan, the day that such Loan is required to be repaid and the Maturity Date.
“Interest Period” means with respect to any Eurocurrency Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
thereafter, as the applicable Borrower may elect, or twelve months if requested
by the applicable Borrower and consented to by all applicable Lenders; provided,
that (i) if any Interest Period would end on a day other than a Business Day,
such Interest Period shall be extended to the next succeeding Business Day
unless, in the case of a Eurocurrency Borrowing only, such next succeeding
Business Day would fall in the next calendar month, in which case such Interest
Period shall end on the next preceding Business Day and (ii) any Interest Period
pertaining to a Eurocurrency Borrowing that commences on the last Business Day
of a calendar month (or on a day for which there is no numerically corresponding
day in the last calendar month of such Interest Period) shall end on the last
Business Day of the last calendar month of such Interest Period. For purposes
hereof, the date of a Borrowing initially shall be the date on which such
Borrowing is made and thereafter shall be the effective date of the most recent
conversion or continuation of such Borrowing.
“Internally Generated Cash” means any cash of Holdings or any of its
Subsidiaries that is not generated from an asset sale, an Extraordinary Receipt,
an incurrence of Indebtedness, an issuance of Equity Interests or a capital
contribution.
“Interpolated Rate” means, at any time, for any Interest Period, the rate per
annum determined by the Administrative Agent (which determination shall be
conclusive and binding absent manifest error) to be equal to the rate that
results from interpolating on a linear basis between: (a) the applicable Screen
Rate for the longest period (for which the applicable Screen Rate is available
for the applicable currency) that is shorter than the Impacted Interest Period
and (b) the applicable Screen Rate for the shortest period (for which the
applicable Screen Rate is available for the applicable currency) that exceeds
the Impacted Interest Period, in each case, at such time.
“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests of another Person, (b) a loan, advance or
capital contribution to, Guarantee or assumption of Indebtedness of, or purchase
or other acquisition of any other debt or interest in, another Person, or
(c) the purchase or other acquisition (in one transaction or a series of
transactions) of assets of another Person that constitute a business unit or all
or a substantial part of the assets of, such Person and excluding Capital
Expenditures. For purposes of covenant compliance, the amount of any Investment
shall be the amount actually invested, without adjustment for subsequent
increases or decreases in the value of such Investment.
“IRS” means the United States Internal Revenue Service.
“Issuing Bank” means JPMorgan Chase Bank, N.A., in its capacity as the issuer of
Letters of Credit hereunder, and its successors in such capacity as provided in
Section 2.06(i). The Issuing Bank may, in its discretion, arrange for one or
more Letters of Credit to be issued by Affiliates of the Issuing Bank, in which

20
CH\2082905.9

--------------------------------------------------------------------------------




case the term “Issuing Bank” shall include any such Affiliate with respect to
Letters of Credit issued by such Affiliate.
“Joint Lead Arranger” means (i) each of J.P. Morgan Securities LLC and Citizens
Bank, N.A. in its capacity as a joint bookrunner for the credit facilities
evidenced by this Agreement and (ii) each of J.P. Morgan Securities LLC,
Citizens Bank, N.A., Fifth Third Bank, MUFG Union Bank, N.A., Silicon Valley
Bank and SunTrust Robinson Humphrey, Inc. in its capacity as a joint lead
arranger for the credit facilities evidenced by this Agreement.
“Laws” means, collectively, all international, foreign, federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.
“LC Collateral Account” has the meaning assigned to such term in
Section 2.06(j).
“LC Disbursement” means a payment made by the Issuing Bank pursuant to a Letter
of Credit.
“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn Dollar
Amount of all outstanding Letters of Credit at such time plus (b) the aggregate
Dollar Amount of all LC Disbursements that have not yet been reimbursed by or on
behalf of the Borrowers at such time. The LC Exposure of any Revolving Lender at
any time shall be its Applicable Percentage of the total LC Exposure at such
time.
“Lender Parent” means, with respect to any Lender, any Person as to which such
Lender is, directly or indirectly, a subsidiary.
“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a Lender hereunder pursuant to Section 2.20 or pursuant to an
Assignment and Assumption, other than any such Person that ceases to be a party
hereto pursuant to an Assignment and Assumption. Unless the context otherwise
requires, the term “Lenders” includes the Swingline Lender and the Issuing Bank.
“Letter of Credit” means any letter of credit issued pursuant to this Agreement.
“LIBO Rate” means, with respect to (a) any Eurocurrency Borrowing denominated in
any LIBOR Quoted Currency and for any applicable Interest Period, the London
interbank offered rate as administered by the ICE Benchmark Administration (or
any other Person that takes over the administration of such rate) for such LIBOR
Quoted Currency for a period equal in length to such Interest Period as
displayed on pages LIBOR01 or LIBOR02 of the Reuters screen or, in the event
such rate does not appear on either of such Reuters pages, on any successor or
substitute page on such screen that displays such rate, or on the appropriate
page of such other information service that publishes such rate from time to
time as selected by the Administrative Agent in its reasonable discretion (in
each case, the “LIBOR Screen Rate”) at approximately 11:00 a.m., London time, on
the Quotation Day for such currency and Interest Period and (b) any Eurocurrency
Borrowing denominated in any Non-Quoted Currency and for any applicable Interest
Period, the applicable Local Screen Rate for such Non-Quoted Currency on the
Quotation Day for such currency and Interest Period; provided that, if a LIBOR
Screen Rate or a Local Screen Rate, as applicable, shall not be available at the
applicable time for the applicable Interest Period (the “Impacted Interest
Period”) then the LIBOR Screen Rate or the Local Screen Rate, as the case may
be, for such currency and such Interest Period shall be the Interpolated Rate;
provided further, that, if any Interpolated Rate shall be less than zero,

21
CH\2082905.9

--------------------------------------------------------------------------------




such rate shall be deemed to be zero for purposes of this Agreement; provided
further that, if the LIBOR Screen Rate or the Local Screen Rate, as applicable,
shall be less than zero, such rate shall be deemed to be zero for purposes of
this Agreement. It is understood and agreed that all of the terms and conditions
of this definition of “LIBO Rate” shall be subject to Section 2.14.
“LIBOR Quoted Currency” means Dollars, euro and Pounds Sterling.
“LIBOR Screen Rate” has the meaning assigned to such term in the definition of
“LIBO Rate”.
“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any easement, right of way or other
encumbrance on title to real property, and any financing lease having
substantially the same economic effect as any of the foregoing).
“Limited Conditionality Acquisition” means any acquisition by Holdings or any
Subsidiary of all or substantially all of the equity or assets or business of
another Person or assets constituting a business unit, line of business or
division of such Person (a) that is permitted by this Agreement and (b) for
which Holdings has determined, in good faith, that limited conditionality is
reasonably necessary.
“Limited Conditionality Acquisition Agreement” means, with respect to any
Limited Conditionality Acquisition, the definitive acquisition documentation in
respect thereof.
“Loan Documents” means this Agreement, any Notes issued pursuant to
Section 2.10(e) of this Agreement, any Letter of Credit applications, the
Collateral Documents, the Guaranty, and all other agreements, instruments,
documents and certificates identified in Section 4.01 executed and delivered to,
or in favor of, the Administrative Agent or any Lenders and including all other
pledges, powers of attorney, consents, assignments, contracts, notices, letter
of credit agreements and all other written matter whether heretofore, now or
hereafter executed by or on behalf of any Loan Party, or any employee of any
Loan Party, and delivered to the Administrative Agent or any Lender in
connection with this Agreement or the transactions contemplated hereby. Any
reference in this Agreement or any other Loan Document to a Loan Document shall
include all appendices, exhibits or schedules thereto, and all amendments,
restatements, supplements or other modifications thereto, and shall refer to
this Agreement or such Loan Document as the same may be in effect at any and all
times such reference becomes operative.
“Loan Parties” means, collectively, the Borrowers and each Guarantor.
“Loans” means the loans made by the Lenders to the Borrowers pursuant to this
Agreement.
“Local Screen Rate” means the CDOR Screen Rate.
“Local Time” means (i) New York City time in the case of a Loan, Borrowing or LC
Disbursement denominated in Dollars and (ii) local time in the case of a Loan,
Borrowing or LC Disbursement denominated in a Foreign Currency (it being
understood that such local time shall mean London, England time unless otherwise
notified by the Administrative Agent).
“Majority-Owned Affiliate” of a specified Person means another Person that is a
controlled Affiliate of such specified Person, with respect to which such
specified Person (directly or indirectly) owns an economic and voting interest
in more than 50% of such controlled Affiliate’s outstanding Equity Interests.

22
CH\2082905.9

--------------------------------------------------------------------------------




“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, properties, liabilities (actual
or contingent) or financial condition of Holdings or Holdings and its
Subsidiaries taken as a whole; (b) a material impairment of the rights and
remedies of the Administrative Agent or any Lender under any Loan Document, or
of the ability of any Loan Party to perform its obligations under any Loan
Document to which it is a party; or (c) a material adverse effect upon the
legality, validity, binding effect or enforceability against any Loan Party of
any Loan Document to which it is a party.
“Material Domestic Subsidiary” means each Domestic Subsidiary (i) which, as of
the most recent Measurement Period, for which financial statements have been
delivered pursuant to Section 5.01, contributed greater than five percent (5%)
of Consolidated EBITDA for such period, (ii) which contributed greater than five
percent (5%) of Consolidated Total Assets as of such date or (iii) which is
designated as a Material Domestic Subsidiary pursuant to the proviso in this
definition; provided that, if at any time the aggregate amount of Consolidated
EBITDA or Consolidated Total Assets attributable to all Domestic Subsidiaries
that are not Material Domestic Subsidiaries exceeds fifteen percent (15%) of
Consolidated EBITDA for any such period or fifteen percent (15%) of Consolidated
Total Assets as of the end of any such fiscal quarter, Holdings (or, in the
event that Holdings has failed to do so within ten (10)  Business Days, the
Administrative Agent) shall designate sufficient Domestic Subsidiaries as
“Material Domestic Subsidiaries” to eliminate such excess, and such designated
Subsidiaries shall for all purposes of this Agreement constitute Material
Domestic Subsidiaries.
“Material Foreign Subsidiary” means each Foreign Subsidiary (i) which, as of the
most recent Measurement Period, for which financial statements have been
delivered pursuant to Section 5.01, contributed greater than five percent (5%)
of Consolidated EBITDA for such period, (ii) which contributed greater than five
percent (5%) of Consolidated Total Assets as of such date or (iii) which is
designated as a Material Foreign Subsidiary pursuant to the proviso in this
definition; provided that, if at any time the aggregate amount of Consolidated
EBITDA or Consolidated Total Assets attributable to all Foreign Subsidiaries
that are not Material Foreign Subsidiaries exceeds fifteen percent (15%) of
Consolidated EBITDA for any such period or fifteen percent (15%) of Consolidated
Total Assets as of the end of any such fiscal quarter, Holdings (or, in the
event that Holdings has failed to do so within ten (10) Business Days, the
Administrative Agent) shall designate sufficient Foreign Subsidiaries as
“Material Foreign Subsidiaries” to eliminate such excess, and such designated
Subsidiaries shall for all purposes of this Agreement constitute Material
Foreign Subsidiaries.
“Maturity Date” means July 27, 2019.
“Measurement Period” means, at any date of determination, the most recently
completed four fiscal quarters of Holdings.
“Moody’s” means Moody’s Investors Service, Inc., or any successor to the rating
agency business thereof.
“Mortgage” means an agreement, including, but not limited to, a mortgage, deed
of trust or any other document, creating and evidencing a Lien on a Mortgaged
Property, which shall be in form reasonably satisfactory to the Administrative
Agent, in each case, with such schedules and including such provisions as shall
be necessary to conform such document to applicable local or foreign law or as
shall be customary under applicable local or foreign law.
“Mortgaged Property” means each Real Property of the Loan Parties subject to a
Mortgage.

23
CH\2082905.9

--------------------------------------------------------------------------------




“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which any Borrower or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.
“Net Cash Proceeds” means:
(a)    with respect to any Disposition (including any disposition that is not a
“Disposition” solely by operation of the proviso contained in the definition of
“Disposition”) by Holdings or any of its Subsidiaries, or any Extraordinary
Receipt received or paid to the account of Holdings or any of its Subsidiaries,
the excess, if any, of (i) the sum of cash and Cash Equivalents received in
connection with such transaction (including any cash or Cash Equivalents
received by way of deferred payment pursuant to, or by monetization of, a note
receivable or otherwise, but only as and when so received) over (ii) the sum of
(A) the principal amount of any Indebtedness that is secured by the applicable
asset and that is required to be repaid in connection with such transaction
(other than Indebtedness under the Loan Documents), (B) the reasonable and
customary out-of-pocket expenses incurred by Holdings or such Subsidiary in
connection with such transaction and (C) Taxes, including, without limitation,
income taxes reasonably estimated to be payable within two years of the date of
the relevant transaction as a result of any gain recognized in connection
therewith; provided that, if the amount of any estimated taxes pursuant to
subclause (C) exceeds the amount of taxes actually required to be paid in cash
within two years of the relevant transaction in respect of such Disposition, the
aggregate amount of such excess shall constitute Net Cash Proceeds at the end of
such two year period.
“Non-Quoted Currency” means Canadian Dollars.
“Non-U.S. Lender” means a Lender that is not a U.S. Person.
“Note” means a promissory note made by the Borrowers in favor of a Lender,
evidencing Loans made by such Lender, substantially in the form of Exhibit B.
“Obligations” means all unpaid principal of and accrued and unpaid interest on
the Loans, all LC Exposure, all accrued and unpaid fees and all expenses,
reimbursements, indemnities and other obligations and indebtedness (including
interest and fees accruing during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding), obligations and liabilities of any of Holdings
and its Subsidiaries to any of the Lenders, the Administrative Agent, the
Issuing Bank or any indemnified party, individually or collectively, existing on
the Effective Date or arising thereafter, direct or indirect, joint or several,
absolute or contingent, matured or unmatured, liquidated or unliquidated,
secured or unsecured, arising by contract, operation of law or otherwise,
arising or incurred under this Agreement or any of the other Loan Documents or
in respect of any of the Loans made or reimbursement or other obligations
incurred or any of the Letters of Credit or other instruments at any time
evidencing any thereof.
“OFAC” means the Office of Foreign Assets Control of the U.S. Department of the
Treasury.
“Organization Documents” means (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its

24
CH\2082905.9

--------------------------------------------------------------------------------




formation or organization with the applicable Governmental Authority in the
jurisdiction of its formation or organization and, if applicable, any
certificate or articles of formation or organization of such entity.
“Other Connection Taxes” means, with respect to any Recipient, taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such taxes (other than a connection arising from such
Recipient having executed, delivered, enforced, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, or engaged in any other transaction pursuant to, or enforced,
any Loan Document, or sold or assigned an interest in any Loan Document).
“Other Taxes” means any present or future stamp, court, documentary, intangible,
recording, filing or similar excise or property Taxes that arise from any
payment made under, from the execution, delivery, performance, enforcement or
registration of, or from the registration, receipt or perfection of a security
interest under, or otherwise with respect to, any Loan Document, except any such
Taxes that are Other Connection Taxes imposed with respect to an assignment
(other than an assignment under Section 2.19(b)).
“Overnight Bank Funding Rate” means, for any day, the rate comprised of both
overnight federal funds and overnight eurodollar borrowings by U.S.-managed
banking offices of depository institutions (as such composite rate shall be
determined by the FRBNY as set forth on its public website from time to time)
and published on the next succeeding Business Day by the FRBNY as an overnight
bank funding rate (from and after such date as the FRBNY shall commence to
publish such composite rate).
“Overnight Foreign Currency Rate” means, for any amount payable in a Foreign
Currency, the rate of interest per annum as determined by the Administrative
Agent in accordance with banking industry rules on interbank compensation at
which overnight or weekend deposits in the relevant currency (or if such amount
due remains unpaid for more than three (3) Business Days, then for such other
period of time as the Administrative Agent may elect) for delivery in
immediately available and freely transferable funds would be offered by the
Administrative Agent to major banks in the interbank market upon request of such
major banks for the relevant currency as determined above and in an amount
comparable to the unpaid principal amount of the related Credit Event, plus any
taxes, levies, imposts, duties, deductions, charges or withholdings imposed
upon, or charged to, the Administrative Agent by any relevant correspondent bank
in respect of such amount in such relevant currency.
“Participant” has the meaning assigned to such term in Section 9.04(c).
“Participant Register” has the meaning assigned to such term in Section 9.04(c).
“PBGC” means the Pension Benefit Guaranty Corporation.
“Pension Act” means the Pension Protection Act of 2006.
“Pension Funding Rules” means the rules of the Code and ERISA regarding minimum
required contributions (including any installment payment thereof) to Pension
Plans and set forth in, with respect to plan years ending prior to the effective
date of the Pension Act, Section 412 of the Code and Section 302 of ERISA, each
as in effect prior to the Pension Act and, thereafter, Section 412, 430, 431,
432 and 436 of the Code and Sections 302, 303, 304 and 305 of ERISA.
“Pension Plan” means any employee pension benefit plan (excluding a
Multiemployer Plan) that is maintained or is contributed to by any Borrower or
any ERISA Affiliate and is either covered by Title IV of ERISA or is subject to
the minimum funding standards under Section 412 of the Code.

25
CH\2082905.9

--------------------------------------------------------------------------------




“Perfection Certificate” means a certificate in the form of Exhibit K-1 or any
other form approved by the Administrative Agent, as the same shall be
supplemented from time to time by a Perfection Certificate Supplement or
otherwise.
“Perfection Certificate Supplement” means a certificate supplement in the form
of Exhibit K-2 or any other form approved by the Administrative Agent.
“Permitted Holder” means (i) Jeffrey A. Citron, (ii) any member of his
“immediate family” (as defined in Rule 303A.02 of the New York Stock Exchange
Listed Company Manual), (iii) the Persons listed in Note (1) to the “Stock
Ownership Information” table contained in the Statement on Schedule 14A of
Holdings, dated as of April 28, 2011, (iv) any Majority-Owned Affiliate of
Mr. Citron or (v) any trust whose sole beneficiaries are persons listed in
clauses (i) and (ii) above.
“Permitted Liens” means the Liens identified in Section 6.01.
“Permitted Qualifying Indebtedness” means unsecured Indebtedness of the
Borrowers (including unsecured Subordinated Indebtedness to the extent
subordinated to the Secured Obligations on terms reasonably acceptable to the
Administrative Agent), to the extent not otherwise permitted under Section 6.02,
and any Indebtedness of the Borrowers constituting refinancings, renewals or
replacements of any such Indebtedness; provided that (1) both immediately prior
to and after giving effect (including on a Pro Forma Basis) thereto, the
Consolidated Leverage Ratio does not exceed 2.25 to 1.00 (or, solely at any time
during the Adjusted Covenant Period, the Consolidated Leverage Ratio does not
exceed 2.50 to 1.00), (2) such Indebtedness matures after, and does not require
any scheduled amortization or other scheduled payments of principal prior to,
the date that is 181 days after the Maturity Date (it being understood that any
provision requiring an offer to purchase such Indebtedness as a result of change
of control or asset sale or other fundamental change), (3) such Indebtedness is
not guaranteed by any Subsidiary of Holdings other than the Guarantors (which
guarantees, if such Indebtedness is subordinated, shall be expressly
subordinated to the Secured Obligations on terms not less favorable to the
Lenders than the subordination terms of such Subordinated Indebtedness) and
(4) the covenants applicable to such Indebtedness are not more onerous or more
restrictive in any material respect (taken as a whole) than the applicable
covenants set forth in this Agreement (as determined by the Board of Directors
of Holdings in good faith).
“Permitted Refinancing” means, with respect to any Indebtedness, any
refinancings, refundings, renewals or extensions thereof; provided that the
amount of such Indebtedness is not increased at the time of such refinancing,
refunding, renewal or extension except by an amount equal to a reasonable
premium or other reasonable amount paid, and fees and expenses reasonably
incurred, in connection with such refinancing and by an amount equal to any
existing commitments unutilized thereunder and the direct or any contingent
obligor with respect thereto is not changed, as a result of or in connection
with such refinancing, refunding, renewal or extension (other than as a result
of intercompany transactions permitted pursuant to Section 6.04); and provided,
still further, that the terms relating to principal amount, amortization,
maturity, collateral (if any) and subordination (if any), and other material
terms taken as a whole, of any such refinancing, refunding, renewing or
extending Indebtedness, and of any agreement entered into and of any instrument
issued in connection therewith, are no less favorable in any material respect to
the Loan Parties or the Lenders than the terms of any agreement or instrument
governing the Indebtedness being refinanced, refunded, renewed or extended and
the interest rate applicable to any such refinancing, refunding, renewing or
extending Indebtedness does not exceed the then applicable market interest rate.
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

26
CH\2082905.9

--------------------------------------------------------------------------------




“Plan” means any employee benefit plan within the meaning of Section 3(3) of
ERISA (including a Pension Plan), maintained for employees of any Borrower or
any ERISA Affiliate or any such Plan to which any Borrower or any ERISA
Affiliate contributes to on behalf of any of its employees.
“Platform” means Debt Domain, Intralinks, Syndtrak or a substantially similar
electronic transmission system.
“Pounds Sterling” means the lawful currency of the United Kingdom.
“Prepayment Event” means:
(a)    any sale, transfer or other disposition (including pursuant to a sale and
leaseback transaction) of any property or asset of Holdings or any Subsidiary,
other than dispositions described in Section 6.05(a), (b), (c), (d), (e) or (f);
or
(b)    the receipt by Holdings or any Subsidiary of an Extraordinary Receipt.
“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMorgan Chase Bank, N.A. as its prime rate in effect at its
principal office in New York City; each change in the Prime Rate shall be
effective from and including the date such change is publicly announced as being
effective.
“Pro Forma Basis” means, with respect to any event, that Holdings is in
compliance on a pro forma basis with the applicable covenant, calculation or
requirement herein recomputed as if the event with respect to which compliance
on a Pro Forma Basis is being tested had occurred on the first day of the most
recent Measurement Period for which financial statements have been delivered
pursuant to Section 5.01.
“Proprietary Rights” means (a) all inventions (whether patentable or
unpatentable and whether or not reduced to practice), all improvements thereto,
and all patents, patent applications, and patent disclosures, together with all
reissuances, continuations, continuations-in-part, revisions, extensions, and
reexaminations thereof, (b) all trademarks, service marks, trade dress, logos,
trade names, and corporate names, together with all translations, adaptations,
derivations, and combinations thereof and including all goodwill associated
therewith, and all applications, registrations, and renewals in connection
therewith, (c) all copyrightable works, all copyrights, and all applications,
registrations, and renewals in connection therewith, (d) all mask works and all
applications, registrations, and renewals in connection therewith, (e) all trade
secrets and confidential business information (including ideas, research and
development, know-how, formulas, compositions, manufacturing and production
processes and techniques, technical data, designs, drawings, specifications,
customer and supplier lists, pricing and cost information, and business and
marketing plans and proposals), (f) all computer software (including data and
related documentation), (g) all other proprietary rights, and (h) all copies and
tangible embodiments thereof (in whatever form or medium).
“Qualified Capital Stock” of any person shall mean any Equity Interests of such
person that are not Disqualified Capital Stock.
“Qualified ECP Guarantor” means, in respect of any Specified Swap Obligation,
each Guarantor that has total assets exceeding $10,000,000 at the time the
relevant Guarantee or grant of the relevant security interest becomes or would
become effective with respect to such Specified Swap Obligation or such other
Person as constitutes an ECP and can cause another Person to qualify as an ECP
at such time by entering into a keepwell under Section 1a(18)(A)(v)(II) of the
Commodity Exchange Act.

27
CH\2082905.9

--------------------------------------------------------------------------------




“Quotation Day” means, with respect to any Eurocurrency Borrowing for any
Interest Period, (i) if the currency is Pounds Sterling or Canadian Dollars, the
first day of such Interest Period, (ii) if the currency is euro, the day that is
two (2) TARGET2 Days prior to the first day of such Interest Period and
(iii) for any other currency, two (2) Business Days prior to the commencement of
such Interest Period (unless, in each case, market practice differs in the
relevant market where the LIBO Rate for such currency is to be determined, in
which case the Quotation Day will be determined by the Administrative Agent in
accordance with market practice in such market (and if quotations would normally
be given on more than one day, then the Quotation Day will be the last of those
days)). As used herein, a “TARGET2 Day” means any day on which TARGET2 is open
for the settlement of payments in euro.
“Real Property” means, collectively, all right, title and interest (including
any leasehold, mineral or other estate) in and to any and all parcels of or
interests in real property owned, leased or operated by any Person, whether by
lease, license or other means, together with, in each case, all easements,
hereditaments and appurtenances relating thereto, all improvements and
appurtenant fixtures and equipment, all general intangibles and contract rights
and other property and rights incidental to the ownership, lease or operation
thereof.
“Recipient” means, as applicable, (a) the Administrative Agent, (b) any Lender
and (c) the Issuing Bank.
“Reference Bank Rate” means the arithmetic mean of the rates (rounded upwards to
four decimal places) supplied to the Administrative Agent at its request by the
Reference Banks (as the case may be) as of the applicable time on the Quotation
Day for Loans in the applicable currency and the applicable Interest Period as
the rate at which the relevant Reference Bank could borrow funds in the London
(or other applicable) interbank market in the relevant currency and for the
relevant period, were it to do so by asking for and then accepting interbank
offers in reasonable market size in that currency and for that period.
“Reference Banks” means the principal London (or other applicable) offices of
JPMorgan Chase Bank, N.A. and such other banks as may be appointed by the
Administrative Agent in consultation with Holdings. No Lender shall be obligated
to be a Reference Bank without its consent.
“Reference Time” has the meaning assigned to such term in the definition of
“Cumulative Retained Excess Cash Flow Amount”.
“Register” has the meaning set forth in Section 9.04.
“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents, advisors
and representatives of such Person and such Person’s Affiliates.
“Release” means any release, spill, emission, discharge, deposit, disposal,
leaking, pumping, pouring, dumping, emptying, injection or leaching into the
Environment, or into, from or through any building, structure or facility.
“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.
“Required Lenders” means, subject to Section 2.22, at any time, Lenders having
Credit Exposures and unused Commitments representing more than 50% of the sum of
the total Credit Exposures and unused Commitments at such time.

28
CH\2082905.9

--------------------------------------------------------------------------------




“Requirements of Law” means, collectively, any and all applicable requirements
of any Governmental Authority, including any and all Laws.
“Responsible Officer” means the chief executive officer, president, vice
president, chief financial officer, treasurer, assistant treasurer, controller,
secretary or assistant secretary of a Loan Party. Any document delivered
hereunder that is signed by a Responsible Officer of a Loan Party shall be
conclusively presumed to have been authorized by all necessary corporate,
partnership and/or other action on the part of such Loan Party and such
Responsible Officer shall be conclusively presumed to have acted on behalf of
such Loan Party.
“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any capital stock or other Equity
Interest of any Person or any of its Subsidiaries, or any payment (whether in
cash, securities or other property), including any sinking fund or similar
deposit, on account of the purchase, redemption, retirement, defeasance,
acquisition, cancellation or termination of any such capital stock or other
Equity Interest, or on account of any return of capital to any Person’s
stockholders, partners or members (or the equivalent of any thereof), or any
option, warrant or other right to acquire any such dividend or other
distribution or payment.
“Revolving Commitment” means, with respect to each Lender, the commitment, if
any, to make Revolving Loans and to acquire participations in Letters of Credit
and Swingline Loans hereunder, expressed as an amount representing the maximum
aggregate amount of such Lender’s Revolving Credit Exposure hereunder, as such
commitment may be (a) reduced or terminated from time to time pursuant to
Section 2.09, (b) increased from time to time pursuant to Section 2.20 and
(c) reduced or increased from time to time pursuant to assignments by or to such
Lender pursuant to Section 9.04. The initial amount of each Lender's Revolving
Commitment is set forth on Schedule 2.01, or in the applicable documentation
pursuant to which such Lender shall have assumed its Revolving Commitment
pursuant to the terms hereof, as applicable. The initial aggregate amount of the
Revolving Lenders’ Revolving Commitments on the Effective Date is $250,000,000.
“Revolving Credit Exposure” means, with respect to any Lender at any time, the
sum of the outstanding principal amount of such Lender’s Revolving Loans and its
LC Exposure and Swingline Exposure at such time.
“Revolving Lender” means, as of any date of determination, each Lender that has
a Revolving Commitment or, if the Revolving Commitments have terminated or
expired, a Lender with Revolving Credit Exposure.
“Revolving Loan” means a Loan made by a Revolving Lender pursuant to
Section 2.01(a).
“S&P” means Standard & Poor’s Ratings Services, a Standard & Poor’s Financial
Services LLC business, or any successor to the ratings agency business thereof.
“Sale and Leaseback Transaction” means any sale or other transfer of any
property or asset by any Person with the intent to lease such property or asset
as lessee.
“Sanctioned Country” means, at any time, a country or territory which is itself
the subject or target of any Sanctions (at the time of this Agreement, Cuba,
Iran, North Korea, Sudan and Syria).
“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by OFAC, the U.S.
Department of State, the United Nations Security Council,

29
CH\2082905.9

--------------------------------------------------------------------------------




the European Union or any EU member state, (b) any Person operating, organized
or resident in a Sanctioned Country in such a manner that would subject such
Person to Sanctions if such Person were a U.S. Person (as defined in the
Sanctions) or (c) any Person owned or controlled by any such Person or Persons.
“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by OFAC or the U.S. Department of State or (b) the United
Nations Security Council, the European Union or Her Majesty’s Treasury of the
United Kingdom.
“Screen Rate” means, with respect to any period, the LIBOR Screen Rate or the
Local Screen Rate, as applicable.
“SEC” means the United States Securities and Exchange Commission, or any
Governmental Authority succeeding to any of its principal functions.
“Secured Obligations” means all Obligations, together with all Swap Obligations
and Banking Services Obligations owing to one or more Lenders or their
respective Affiliates; provided that the definition of “Secured Obligations”
shall not create or include any guarantee by any Loan Party of (or grant of
security interest by any Loan Party to support, as applicable) any Excluded Swap
Obligations of such Loan Party for purposes of determining any obligations of
any Loan Party.
“Secured Parties” means the holders of the Secured Obligations from time to time
and shall include (i) each Lender and the Issuing Bank in respect of its Loans
and LC Exposure respectively, (ii) the Administrative Agent, the Issuing Bank
and the Lenders in respect of all other present and future obligations and
liabilities of Holdings and each Subsidiary of every type and description
arising under or in connection with this Agreement or any other Loan Document,
(iii) each Lender and affiliate of such Lender in respect of Swap Contracts and
Banking Services Agreements entered into with such Person by Holdings or any
Subsidiary, (iv) each indemnified party under Section 9.03 in respect of the
obligations and liabilities of the Borrowers to such Person hereunder and under
the other Loan Documents, and (v) their respective successors and (in the case
of a Lender, permitted) transferees and assigns.
“Security Agreement” means that certain Security Agreement (including any and
all supplements thereto), dated as of the date hereof, between the Loan Parties
and the Administrative Agent, for the benefit of the Administrative Agent and
the other Secured Parties, and any other pledge or security agreement entered
into, after the date of this Agreement by any other Loan Party (as required by
this Agreement or any other Loan Document), or any other Person, as the same may
be amended, restated or otherwise modified from time to time, in substantially
the form of Exhibit J.
“Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date (a) the fair value of the property of such
Person is greater than the total amount of liabilities, including contingent
liabilities, of such Person, (b) the present fair salable value of the assets of
such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (c) such Person does not intend to, and does not believe that it will,
incur debts or liabilities beyond such Person’s ability to pay such debts and
liabilities as they mature, (d) such Person is not engaged in business or a
transaction, and is not about to engage in business or a transaction, for which
such Person’s property would constitute an unreasonably small capital, and
(e) such Person is able to pay its debts and liabilities, contingent obligations
and other commitments as they mature in the ordinary course of business. The
amount of contingent liabilities at any time shall be computed as the amount
that, in the light of all the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability.

30
CH\2082905.9

--------------------------------------------------------------------------------




“Specified Annual RP Basket Amount” means (i) $25,000,000 for the fiscal year of
Holdings ending on or about December 31, 2015 and (ii) $30,000,000 for the
fiscal year of Holdings ending on or about December 31, 2016 and each fiscal
year ending thereafter.
“Specified Quarter” means a fiscal quarter of Holdings during which an
acquisition or purchase permitted by Section 6.03(g) has been consummated by
Holdings or one of its Subsidiaries and the aggregate cash consideration and
indebtedness assumed in accordance with the terms of this Agreement in respect
of such acquisition or purchase is equal to or greater than $35,000,000.
“Specified Restricted Payment” means any Restricted Payment permitted to be made
under this Agreement so long as immediately prior to and immediately after
giving effect (including giving effect on a Pro Forma Basis) to such Restricted
Payment the aggregate amount of unrestricted and unencumbered cash and Cash
Equivalents of Holdings and its Subsidiaries is at least $25,000,000.
“Specified Swap Obligation” means, with respect to any Loan Party, any
obligation to pay or perform under any agreement, contract or transaction that
constitutes a “swap” within the meaning of Section 1a(47) of the Commodity
Exchange Act or any rules or regulations promulgated thereunder.
“Specified Transaction” means any (a) Disposition of all or substantially all
the assets of or all the Equity Interests of any Subsidiary or of any business
unit, line of business or division of any Borrower or any of its Subsidiaries,
(b) acquisition pursuant to Section 6.03(g) or (c) the proposed incurrence of
Indebtedness or making of a Restricted Payment in respect of which compliance
with the financial covenants set forth in Section 6.11 is by the terms of this
Agreement required to be calculated on a Pro Forma Basis.
“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve, liquid asset, fees or similar
requirements (including any marginal, special, emergency or supplemental
reserves or other requirements) established by any central bank, monetary
authority, the FRB, the Financial Conduct Authority, the Prudential Regulation
Authority, the European Central Bank or other Governmental Authority for any
category of deposits or liabilities customarily used to fund loans in the
applicable currency, expressed in the case of each such requirement as a
decimal. Such reserve, liquid asset, fees or similar requirements shall include
those imposed pursuant to Regulation D of the FRB. Eurocurrency Loans shall be
deemed to be subject to such reserve, liquid asset, fee or similar requirements
without benefit of or credit for proration, exemptions or offsets that may be
available from time to time to any Lender under any applicable law, rule or
regulation, including Regulation D of the FRB. The Statutory Reserve Rate shall
be adjusted automatically on and as of the effective date of any change in any
reserve, liquid asset or similar requirement.
“Subordinated Indebtedness” shall mean Indebtedness of any Borrower or any
Guarantor that is by its terms subordinated in right of payment to the
Obligations of such Borrower and such Guarantor, as applicable.
“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person. Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a direct or indirect Subsidiary
or Subsidiaries of Holdings.

31
CH\2082905.9

--------------------------------------------------------------------------------




“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement; provided that no
phantom stock or similar plan providing for payments only on account of services
provided by current or former directors, officers, employees or consultants of
Holdings or the Subsidiaries shall be a Swap Contract.
“Swap Obligations” means any and all obligations of Holdings or any Subsidiary,
whether absolute or contingent and howsoever and whensoever created, arising,
evidenced or acquired (including all renewals, extensions and modifications
thereof and substitutions therefor), under (a) any and all Swap Contracts
permitted hereunder with a Lender or an Affiliate of a Lender, and (b) any and
all cancellations, buy backs, reversals, terminations or assignments of any such
Swap Contract transaction.
“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).
“Swingline Exposure” means, at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time. The Swingline Exposure of any Lender
at any time shall be its Applicable Percentage of the total Swingline Exposure
at such time.
“Swingline Lender” means JPMorgan Chase Bank, N.A., in its capacity as lender of
Swingline Loans hereunder.
“Swingline Loan” means a Loan made pursuant to Section 2.05.
“Syndication Agent” means Citizens Bank, N.A. in its capacity as the syndication
agent for the credit facilities evidenced by this Agreement.
“Synthetic Debt” means, with respect to any Person as of any date of
determination thereof, all obligations of such Person in respect of transactions
entered into by such Person that are intended to function primarily as a
borrowing of funds (including any minority interest transactions that function
primarily as a borrowing) but are not otherwise included in the definition of
“Indebtedness” or as a liability on the consolidated balance sheet of such
Person and its Subsidiaries in accordance with GAAP.
“Synthetic Lease Obligation” means the monetary obligation of a Person under
(a) a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property

32
CH\2082905.9

--------------------------------------------------------------------------------




(including sale and leaseback transactions), in each case, creating obligations
that do not appear on the balance sheet of such Person but which, upon the
application of any Debtor Relief Laws to such Person, would be characterized as
the indebtedness of such Person (without regard to accounting treatment).
“TARGET2” means the Trans-European Automated Real-time Gross Settlement Express
Transfer (TARGET2) payment system (or, if such payment system ceases to be
operative, such other payment system (if any) reasonably determined by the
Administrative Agent to be a suitable replacement) for the settlement of
payments in euro.
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.
“Term Lender” means, as of any date of determination, each Lender having a Term
Loan Commitment or that holds Term Loans.
“Term Loan Commitment” means (a) as to any Term Lender, the aggregate commitment
of such Term Lender to make Term Loans as set forth on Schedule 2.01 or in the
most recent Assignment Agreement or other documentation contemplated hereby
executed by such Term Lender and (b) as to all Term Lenders, the aggregate
commitment of all Term Lenders to make Term Loans, which aggregate commitment
shall be $100,000,000 on the Effective Date. After advancing the Term Loan, each
reference to a Term Lender’s Term Loan Commitment shall refer to that Term
Lender’s Applicable Percentage of the Term Loans.
“Term Loans” means the term loans made by the Term Lenders to the Borrowers
pursuant to Section 2.01(b).
“Threshold Amount” means $10.0 million.
“Transactions” means, collectively, (a) the entering into by the Loan Parties
and their applicable Subsidiaries of the Loan Documents to which they are or are
intended to be a party, (b) the refinancing of certain outstanding Indebtedness
of the Borrowers, including the Indebtedness under the Existing Credit Agreement
and (c) the payment of the fees and expenses incurred in connection with the
consummation of the foregoing (including to the lenders, agents and noteholders
under the Existing Credit Agreement).
“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.
“UCC” means the Uniform Commercial Code as in effect in the State of New York;
provided that, if perfection or the effect of perfection or non-perfection or
the priority of any security interest in any Collateral is governed by the
Uniform Commercial Code as in effect in a jurisdiction other than the State of
New York, “UCC” means the Uniform Commercial Code as in effect from time to time
in such other jurisdiction for purposes of the provisions hereof relating to
such perfection, effect of perfection or non-perfection or priority.
“Unliquidated Obligations” means, at any time, any Secured Obligations (or
portion thereof) that are contingent in nature or unliquidated at such time,
including any Secured Obligation that is: (i) an obligation to reimburse a bank
for drawings not yet made under a letter of credit issued by it; (ii) any other
obligation (including any guarantee) that is contingent in nature at such time;
or (iii) an obligation to provide collateral to secure any of the foregoing
types of obligations.

33
CH\2082905.9

--------------------------------------------------------------------------------




“U.S. Person” means a “United States person” within the meaning of
Section 7701(a)(30) of the Code.
“U.S. Tax Certificate” has the meaning assigned to such term in
Section 2.17(f)(ii)(D)(2).
“Vonage America” means Vonage America Inc., a Delaware corporation.
“Voting Stock” means Equity Interests of the class or classes pursuant to which
the holders thereof have the general voting power under ordinary circumstances
to elect at least a majority of the board of directors, managers or trustees of
a corporation (irrespective of whether or not at the time Equity Interests of
any other class or classes shall have or might have voting power by reason of
the happening of any contingency).
“Wholly Owned Subsidiary” means, as to any Person, (a) any corporation 100% of
whose capital stock (other than directors’ qualifying shares) is at the time
owned by such Person and/or one or more Wholly Owned Subsidiaries of such Person
and (b) any partnership, association, joint venture, limited liability company
or other entity in which such Person and/or one or more Wholly Owned
Subsidiaries of such Person have a 100% equity interest at such time.
“Withholding Agent” means any Loan Party and the Administrative Agent.
SECTION 1.02.    Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Revolving
Loan”) or by Type (e.g., a “Eurocurrency Loan”) or by Class and Type (e.g., a
“Eurocurrency Revolving Loan”). Borrowings also may be classified and referred
to by Class (e.g., a “Revolving Borrowing”) or by Type (e.g., a “Eurocurrency
Borrowing”) or by Class and Type (e.g., a “Eurocurrency Revolving Borrowing”).
SECTION 1.03.    Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”. The
word “law” shall be construed as referring to all statutes, rules, regulations,
codes and other laws (including official rulings and interpretations thereunder
having the force of law or with which affected Persons customarily comply), and
all judgments, orders and decrees, of all Governmental Authorities. Unless the
context requires otherwise (a) any definition of or reference to any agreement,
instrument or other document herein shall be construed as referring to such
agreement, instrument or other document as from time to time amended, restated,
supplemented or otherwise modified (subject to any restrictions on such
amendments, restatements, supplements or modifications set forth herein),
(b) any definition of or reference to any statute, rule or regulation shall be
construed as referring thereto as from time to time amended, supplemented or
otherwise modified (including by succession of comparable successor laws),
(c) any reference herein to any Person shall be construed to include such
Person’s successors and assigns (subject to any restrictions on assignment set
forth herein) and, in the case of any Governmental Authority, any other
Governmental Authority that shall have succeeded to any or all functions
thereof, (d) the words “herein”, “hereof” and “hereunder”, and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (e) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement and (f) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, securities, accounts and contract rights.

34
CH\2082905.9

--------------------------------------------------------------------------------




SECTION 1.04.    Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that, if Holdings
notifies the Administrative Agent that Holdings requests an amendment to any
provision hereof to eliminate the effect of any change occurring after the date
hereof in GAAP or in the application thereof on the operation of such provision
(or if the Administrative Agent notifies Holdings that the Required Lenders
request an amendment to any provision hereof for such purpose), regardless of
whether any such notice is given before or after such change in GAAP or in the
application thereof, then such provision shall be interpreted on the basis of
GAAP as in effect and applied immediately before such change shall have become
effective until such notice shall have been withdrawn or such provision amended
in accordance herewith. Notwithstanding any other provision contained herein,
all terms of an accounting or financial nature used herein shall be construed,
and all computations of amounts and ratios referred to herein shall be made
(i) without giving effect to any election under Accounting Standards
Codification 825-10-25 (or any other Accounting Standards Codification or
Financial Accounting Standard having a similar result or effect) to value any
Indebtedness or other liabilities of Holdings or any Subsidiary at “fair value”,
as defined therein and (ii) without giving effect to any treatment of
Indebtedness in respect of convertible debt instruments under Accounting
Standards Codification 470-20 (or any other Accounting Standards Codification or
Financial Accounting Standard having a similar result or effect) to value any
such Indebtedness in a reduced or bifurcated manner as described therein, and
such Indebtedness shall at all times be valued at the full stated principal
amount thereof.
SECTION 1.05.    Status of Obligations. In the event that Holdings or any other
Loan Party shall at any time issue or have outstanding any Subordinated
Indebtedness, Holdings shall take or cause such other Loan Party to take all
such actions as shall be necessary to cause the Secured Obligations to
constitute senior indebtedness (however denominated) in respect of such
Subordinated Indebtedness and to enable the Administrative Agent and the Lenders
to have and exercise any payment blockage or other remedies available or
potentially available to holders of senior indebtedness under the terms of such
Subordinated Indebtedness. Without limiting the foregoing, the Obligations are
hereby designated as “senior indebtedness” and as “designated senior
indebtedness” and words of similar import under and in respect of any indenture
or other agreement or instrument under which such Subordinated Indebtedness is
outstanding and are further given all such other designations as shall be
required under the terms of any such Subordinated Indebtedness in order that the
Lenders may have and exercise any payment blockage or other remedies available
or potentially available to holders of senior indebtedness under the terms of
such Subordinated Indebtedness.
SECTION 1.06.    Cumulative Retained Excess Cash Flow Amounts. If more than one
action occurs on any given date the permissibility of the taking of which is
determined hereunder by reference to the amount of the Cumulative Retained
Excess Cash Flow Amount immediately prior to the taking of such action, the
permissibility of the taking of each such action shall be determined
independently and in no event may any two or more such actions be treated as
occurring simultaneously.
SECTION 1.07.    Pro Forma Calculations.
(a)    Notwithstanding anything to the contrary contained herein, financial
ratios and tests (including the Consolidated Leverage Ratio and the Fixed Charge
Coverage Ratio) pursuant to this Agreement shall be calculated in the manner
prescribed by this Section 1.07.
(b)    In the event that Holdings or any Subsidiary incurs, assumes, guarantees,
redeems, repays, retires or extinguishes any Indebtedness (other than
Indebtedness incurred or repaid under any revolving credit facility unless such
Indebtedness has been permanently repaid and has not been replaced) during the
applicable Measurement Period or subsequent to the end of the Measurement Period
for which such financial

35
CH\2082905.9

--------------------------------------------------------------------------------




ratio or test is being calculated but prior to or simultaneously with the event
for which such calculation is being made, then such financial ratio or test
shall be calculated giving pro forma effect to such incurrence, assumption,
guarantee, redemption, repayment, retirement or extinguishment of Indebtedness,
as if the same had occurred on the last day of the applicable Measurement Period
(except in the case of the Fixed Charge Coverage Ratio (or similar ratio), such
incurrence, assumption, guarantee, redemption, repayment, retirement or
extinguishment of Indebtedness, as if the same had occurred on the first day of
the applicable Measurement Period).
(c)    For purposes of calculating any financial ratio or test, Specified
Transactions that have been made by Holdings or any of its Subsidiaries during
the applicable Measurement Period or subsequent to such Measurement Period and
prior to or simultaneously with the event for which such calculation is being
made shall be calculated on a Pro Forma Basis assuming that all such Specified
Transactions (and the change in Consolidated EBITDA resulting therefrom) had
occurred on the first day of the applicable Measurement Period.
(d)    Notwithstanding the foregoing, when calculating the Fixed Charge Coverage
Ratio and Consolidated Leverage Ratio for the purposes of Section 6.06(e) and
Section 6.11, the events described in Sections 1.07(b) and (c) above that
occurred subsequent to the end of the Measurement Period shall not be given
pro forma effect.
(e)    With respect to any acquisition pursuant to Section 6.03(g) (or any other
acquisition that requires a waiver or consent of the Required Lenders pursuant
to Sections 6.03 or 6.04), that have been made by Holdings or any of its
Subsidiaries during the applicable Measurement Period or subsequent to such
Measurement Period and prior to or simultaneously with the event for which such
calculation is being made, the pro forma calculations shall be made in good
faith by a Responsible Officer and may include, for the avoidance of doubt, the
amount of “run-rate” adjustments to reflect (x) operating expense reductions and
other operating improvements, restructuring costs, cost saving initiatives or
synergies to the extent permitted to be reflected in pro forma financial
information under Rule 11-02 of Regulation S-X under the Securities Act for such
Measurement Period and (y) other operating expense reductions and other
operating improvements, restructuring costs, cost saving initiatives or
synergies (collectively, the “Specified Adjustments”) projected by Holdings in
good faith to be realized as a result of specified actions taken, committed to
be taken or expected to be taken (calculated on a Pro Forma Basis as though such
Specified Adjustments had been realized on the first day of such Measurement
Period and as if such Specified Adjustments were realized during the entirety of
such Measurement Period) relating to such acquisition, net of the amount of
actual benefits realized during such period from such actions; provided that (A)
such Specified Adjustments are reasonably identifiable, quantifiable and
factually supportable in the good faith judgment of Holdings and are set forth
in reasonable detail in a certificate of a Responsible Officer of Holdings
delivered to the Administrative Agent, (B) such actions are taken, committed to
be taken or expected to be taken no later than eighteen (18) months after the
date of such acquisition, (C) no amounts shall be added pursuant to this clause
(y) to the extent duplicative of any amounts that are otherwise added back in
computing Consolidated EBITDA, whether through a pro forma adjustment or
otherwise with respect to any Measurement Period and (D) the aggregate amount of
any Specified Adjustments for any such period shall not exceed 20% of
Consolidated EBITDA for the applicable period prior to giving effect to this
clause (y); provided, further, that if any Specified Adjustments included in any
pro forma calculations based on the anticipation that such Specified Adjustments
will be achieved within such 12-month period shall at any time cease to be
reasonably anticipated by Holdings to be so achieved, then on and after such
time pro forma calculations required to be made hereunder shall not reflect such
Specified Adjustments.

36
CH\2082905.9

--------------------------------------------------------------------------------




SECTION 1.08.    Amendment and Restatement of Existing Credit Agreement. The
parties to this Agreement agree that, upon (i) the execution and delivery by
each of the parties hereto of this Agreement and (ii) satisfaction of the
conditions set forth in Section 4.01, the terms and provisions of the Existing
Credit Agreement shall be and hereby are amended, superseded and restated in
their entirety by the terms and provisions of this Agreement. This Agreement is
not intended to and shall not constitute a novation. All “Loans” made and
“Secured Obligations” incurred under the Existing Credit Agreement which are
outstanding on the Effective Date shall continue as Loans and Secured
Obligations under (and shall be governed by the terms of) this Agreement and the
other Loan Documents. Without limiting the foregoing, upon the effectiveness
hereof: (a) all references in the “Loan Documents” (as defined in the Existing
Credit Agreement) to the “Administrative Agent”, the “Credit Agreement” and the
“Loan Documents” shall be deemed to refer to the Administrative Agent, this
Agreement and the Loan Documents, (b) the Existing Letters of Credit which
remain outstanding on the Effective Date shall continue as Letters of Credit
under (and shall be governed by the terms of) this Agreement, (c) all
obligations constituting “Secured Obligations” with any Lender or any Affiliate
of any Lender which are outstanding on the Effective Date shall continue as
Secured Obligations under this Agreement and the other Loan Documents, (d) the
Administrative Agent shall make such reallocations, sales, assignments or other
relevant actions in respect of each Lender’s credit exposure under the Existing
Credit Agreement as are necessary in order that each such Lender’s Credit
Exposure and outstanding Loans hereunder reflects such Lender’s Applicable
Percentage of the outstanding aggregate Credit Exposures on the Effective Date
and (e) the Borrowers hereby agree to compensate each Lender for any and all
losses, costs and expenses incurred by such Lender in connection with the sale
and assignment of any Eurocurrency Loans (including the “Eurocurrency Loans”
under the Existing Credit Agreement) and such reallocation described above, in
each case on the terms and in the manner set forth in Section 2.16 hereof.
ARTICLE II    

The Credits
SECTION 2.01.    Commitments. Prior to the Effective Date, certain loans were
made to the Borrowers under the Existing Credit Agreement which remain
outstanding as of the date of this Agreement (such outstanding loans being
hereinafter referred to as the “Existing Loans”). Subject to the terms and
conditions set forth in this Agreement, the Borrowers and each of the Lenders
agree that on the Effective Date but subject to the reallocation and other
transactions described in Section 1.08, the Existing Loans shall be reevidenced
as Loans under this Agreement and the terms of the Existing Loans shall be
restated in their entirety and shall be evidenced by this Agreement. Subject to
the terms and conditions set forth herein, (a) each Revolving Lender (severally
and not jointly) agrees to make Revolving Loans to the Borrowers in Agreed
Currencies from time to time during the Availability Period in an aggregate
principal amount that will not result in (i) subject to Sections 2.04 and
2.11(b), the Dollar Amount of such Lender’s Revolving Credit Exposure exceeding
such Lender’s Revolving Commitment, (ii) subject to Sections 2.04 and 2.11(b),
the sum of the Dollar Amount of the total Revolving Credit Exposures exceeding
the aggregate Revolving Commitments or (iii) subject to Sections 2.04 and
2.11(b), the Dollar Amount of the total outstanding Revolving Loans and LC
Exposure, in each case denominated in Foreign Currencies, exceeding the Foreign
Currency Sublimit and (b) each Term Lender with a Term Loan Commitment
(severally and not jointly) agrees to make a Term Loan to the Borrowers
denominated in Dollars on the Effective Date, in an amount equal to such
Lender’s Term Loan Commitment by making immediately available funds available to
the Administrative Agent’s designated account, not later than the time specified
by the Administrative Agent Within the foregoing limits and subject to the terms
and conditions set forth herein, the Borrowers may borrow, prepay and reborrow
Revolving Loans. Amounts repaid or prepaid in respect of Term Loans may not be
reborrowed.

37
CH\2082905.9

--------------------------------------------------------------------------------




SECTION 2.02.    Loans and Borrowings. (a) Each Loan (other than a Swingline
Loan) shall be made as part of a Borrowing consisting of Loans of the same Class
and Type made by the applicable Lenders ratably in accordance with their
respective Commitments of the applicable Class. The failure of any Lender to
make any Loan required to be made by it shall not relieve any other Lender of
its obligations hereunder; provided that the Commitments of the Lenders are
several and no Lender shall be responsible for any other Lender’s failure to
make Loans as required. Any Swingline Loan shall be made in accordance with the
procedures set forth in Section 2.05. The Term Loans shall amortize as set forth
in Section 2.10.
(b)    Subject to Section 2.14, each Revolving Borrowing and Term Loan Borrowing
shall be comprised entirely of ABR Loans or Eurocurrency Loans as the relevant
Borrower may request in accordance herewith. Each ABR Loan shall only be made in
Dollars. Each Swingline Loan shall be an ABR Loan. Each Lender at its option may
make any Loan by causing any domestic or foreign branch or Affiliate of such
Lender to make such Loan (and in the case of an Affiliate, the provisions of
Sections 2.14, 2.15, 2.16 and 2.17 shall apply to such Affiliate to the same
extent as to such Lender); provided that any exercise of such option shall not
affect the obligation of the relevant Borrower to repay such Loan in accordance
with the terms of this Agreement.
(c)    At the commencement of each Interest Period for any Eurocurrency
Revolving Borrowing, such Borrowing shall be in an aggregate amount that is an
integral multiple of $1,000,000 (or, if such Borrowing is denominated in a
Foreign Currency, 1,000,000 units of such currency) and not less than $5,000,000
(or, if such Borrowing is denominated in a Foreign Currency 2,000,000 units of
such currency). At the time that each ABR Revolving Borrowing is made, such
Borrowing shall be in an aggregate amount that is an integral multiple of
$1,000,000 and not less than $5,000,000; provided that an ABR Revolving
Borrowing may be in an aggregate amount that is equal to the entire unused
balance of the aggregate Revolving Commitments or that is required to finance
the reimbursement of an LC Disbursement as contemplated by Section 2.06(e). Each
Swingline Loan shall be in an amount that is an integral multiple of $1,000,000
and not less than $1,000,000. Borrowings of more than one Type and Class may be
outstanding at the same time; provided that there shall not at any time be more
than a total of seven (7) Eurocurrency Borrowings outstanding.
(d)    Notwithstanding any other provision of this Agreement, no Borrower shall
be entitled to request, or to elect to convert or continue, any Borrowing if the
Interest Period requested with respect thereto would end after the Maturity
Date.
SECTION 2.03.    Requests for Borrowings. To request a Borrowing, the applicable
Borrower shall notify the Administrative Agent of such request (a) by
irrevocable written notice (via a written Borrowing Request signed by the
applicable Borrower promptly followed by telephonic confirmation of such
request) in the case of a Eurocurrency Borrowing, not later than 1:00 p.m.,
Local Time, three (3) Business Days (in the case of a Eurocurrency Borrowing
denominated in Dollars) or by irrevocable written notice (via a written
Borrowing Request signed by such Borrower) not later than four (4) Business Days
(in the case of a Eurocurrency Borrowing denominated in a Foreign Currency), in
each case before the date of the proposed Borrowing or (b) by telephone in the
case of an ABR Borrowing, not later than 12:00 noon, New York City time, on the
date of the proposed Borrowing; provided that any such notice of an ABR
Revolving Borrowing to finance the reimbursement of an LC Disbursement as
contemplated by Section 2.06(e) may be given not later than 10:00 a.m., New York
City time, on the date of the proposed Borrowing. Each such telephonic Borrowing
Request shall be irrevocable and shall be confirmed promptly by hand delivery or
telecopy to the Administrative Agent of a written Borrowing Request signed by
the applicable Borrower. Each such telephonic and written Borrowing Request
shall specify the following information in compliance with Section 2.02:

38
CH\2082905.9

--------------------------------------------------------------------------------




(i)    the name of the applicable Borrower;
(ii)    the aggregate principal amount of the requested Borrowing;
(iii)    the date of such Borrowing, which shall be a Business Day;
(iv)    whether such Borrowing is to be an ABR Borrowing or a Eurocurrency
Borrowing and whether such Borrowing is a Revolving Borrowing or a Term Loan
Borrowing;
(v)    in the case of a Eurocurrency Borrowing, the Agreed Currency and initial
Interest Period to be applicable thereto, which shall be a period contemplated
by the definition of the term “Interest Period”; and
(vi)    the location and number of the applicable Borrower’s account to which
funds are to be disbursed, which shall comply with the requirements of
Section 2.07.
If no election as to the Type of Borrowing is specified, then, in the case of a
Borrowing denominated in Dollars, the requested Borrowing shall be an ABR
Borrowing. If no Interest Period is specified with respect to any requested
Eurocurrency Borrowing, then the relevant Borrower shall be deemed to have
selected an Interest Period of one month’s duration. Promptly following receipt
of a Borrowing Request in accordance with this Section, the Administrative Agent
shall advise each Lender of the details thereof and of the amount of such
Lender’s Loan to be made as part of the requested Borrowing.
SECTION 2.04.    Determination of Dollar Amounts. The Administrative Agent will
determine the Dollar Amount of:
(a)    each Eurocurrency Borrowing as of the date two (2) Business Days prior to
the date of such Borrowing or, if applicable, the date of
conversion/continuation of any Borrowing as a Eurocurrency Borrowing,
(b)    the LC Exposure as of the date of each request for the issuance,
amendment, renewal or extension of any Letter of Credit, and
(c)    all outstanding Credit Events on and as of the last Business Day of each
calendar quarter and, during the continuation of an Event of Default, on any
other Business Day elected by the Administrative Agent in its discretion or upon
instruction by the Required Lenders.
Each day upon or as of which the Administrative Agent determines Dollar Amounts
as described in the preceding clauses (a), (b) and (c) is herein described as a
“Computation Date” with respect to each Credit Event for which a Dollar Amount
is determined on or as of such day.
SECTION 2.05.    Swingline Loans. (a) Subject to the terms and conditions set
forth herein, the Swingline Lender may in its sole discretion make Swingline
Loans denominated in Dollars to the Borrowers from time to time during the
Availability Period, in an aggregate principal amount at any time outstanding
that will not result in (i) the aggregate principal amount of outstanding
Swingline Loans exceeding $5,000,000 or (ii) the Dollar Amount of the total
Revolving Credit Exposures exceeding the aggregate Revolving Commitments;
provided that the Swingline Lender shall not be required to make a Swingline
Loan to refinance an outstanding Swingline Loan. Within the foregoing limits and
subject to the terms and conditions set forth herein, the Borrowers may borrow,
prepay and reborrow Swingline Loans.

39
CH\2082905.9

--------------------------------------------------------------------------------




(b)    To request a Swingline Loan, the applicable Borrower shall notify the
Administrative Agent of such request by telephone (confirmed by telecopy), not
later than 12:00 noon, New York City time, on the day of a proposed Swingline
Loan. Each such notice shall be irrevocable and shall specify the requested date
(which shall be a Business Day) and amount of the requested Swingline Loan. The
Administrative Agent will promptly advise the Swingline Lender of any such
notice received from a Borrower. The Swingline Lender shall make each Swingline
Loan available to the relevant Borrower by means of a credit to the general
deposit account of such Borrower with the Swingline Lender (or, in the case of a
Swingline Loan made to finance the reimbursement of an LC Disbursement as
provided in Section 2.06(e), by remittance to the Issuing Bank) by 3:00 p.m.,
New York City time, on the requested date of such Swingline Loan.
(c)    The Swingline Lender may by written notice given to the Administrative
Agent not later than 10:00 a.m., New York City time, on any Business Day require
the Revolving Lenders to acquire participations on such Business Day in all or a
portion of the Swingline Loans outstanding. Such notice shall specify the
aggregate amount of Swingline Loans in which Revolving Lenders will participate.
Promptly upon receipt of such notice, the Administrative Agent will give notice
thereof to each Revolving Lender, specifying in such notice such Lender’s
Applicable Percentage of such Swingline Loan or Loans. Each Revolving Lender
hereby absolutely and unconditionally agrees, upon receipt of notice as provided
above, to pay to the Administrative Agent, for the account of the Swingline
Lender, such Lender’s Applicable Percentage of such Swingline Loan or Loans.
Each Revolving Lender acknowledges and agrees that its obligation to acquire
participations in Swingline Loans pursuant to this paragraph is absolute and
unconditional and shall not be affected by any circumstance whatsoever,
including the occurrence and continuance of a Default or reduction or
termination of the Commitments, and that each such payment shall be made without
any offset, abatement, withholding or reduction whatsoever. Each Revolving
Lender shall comply with its obligation under this paragraph by wire transfer of
immediately available funds, in the same manner as provided in Section 2.07 with
respect to Loans made by such Lender (and Section 2.07 shall apply, mutatis
mutandis, to the payment obligations of the Lenders), and the Administrative
Agent shall promptly pay to the Swingline Lender the amounts so received by it
from the Revolving Lenders. The Administrative Agent shall notify the relevant
Borrower of any participations in any Swingline Loan acquired pursuant to this
paragraph, and thereafter payments in respect of such Swingline Loan shall be
made to the Administrative Agent and not to the Swingline Lender. Any amounts
received by the Swingline Lender from a Borrower (or other party on behalf of a
Borrower) in respect of a Swingline Loan after receipt by the Swingline Lender
of the proceeds of a sale of participations therein shall be promptly remitted
to the Administrative Agent; any such amounts received by the Administrative
Agent shall be promptly remitted by the Administrative Agent to the Revolving
Lenders that shall have made their payments pursuant to this paragraph and to
the Swingline Lender, as their interests may appear; provided that any such
payment so remitted shall be repaid to the Swingline Lender or to the
Administrative Agent, as applicable, if and to the extent such payment is
required to be refunded to any Borrower for any reason. The purchase of
participations in a Swingline Loan pursuant to this paragraph shall not relieve
the Borrowers of any default in the payment thereof.
SECTION 2.06.    Letters of Credit. General. Subject to the terms and conditions
set forth herein, each Borrower may request the issuance of Letters of Credit
denominated in Agreed Currencies for its own account, in a form reasonably
acceptable to the Administrative Agent and the Issuing Bank, at any time and
from time to time during the Availability Period, in support of obligations of
such Borrower or any of its Subsidiaries. In the event of any inconsistency
between the terms and conditions of this Agreement and the terms and conditions
of any form of letter of credit application or other agreement submitted by a
Borrower to, or entered into by a Borrower with, the Issuing Bank relating to
any Letter of Credit, the terms and conditions of this Agreement shall control.
The letters of credit identified on Schedule 2.06 (the “Existing Letters of
Credit”) shall be deemed to be “Letters of Credit” issued on the Effective Date
for all purposes of the Loan Documents. Notwithstanding anything herein to the
contrary, the Issuing Bank shall have no

40
CH\2082905.9

--------------------------------------------------------------------------------




obligation hereunder to issue, and shall not issue, any Letter of Credit the
proceeds of which would be made available to any Person (i) to fund any activity
or business of or with any Sanctioned Person, or in any country or territory
that, at the time of such funding, is the subject of any Sanctions or (ii) in
any manner that would result in a violation of any Sanctions by any party to
this Agreement. Each Borrower unconditionally and irrevocably agrees that, in
connection with any Letter of Credit issued for the support of any Subsidiary’s
obligations as provided in the first sentence of this paragraph, the Borrowers
will be fully responsible for the reimbursement of LC Disbursements in
accordance with the terms hereof, the payment of interest thereon and the
payment of fees due under Section 2.12(b) to the same extent as if it were the
sole account party in respect of such Letter of Credit (the Borrowers hereby
irrevocably waiving any defenses that might otherwise be available to it as a
guarantor or surety of the obligations of such a Subsidiary that is an account
party in respect of any such Letter of Credit).
(f)    Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions. To
request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit), a Borrower shall hand deliver or
telecopy (or transmit by electronic communication, if arrangements for doing so
have been approved by the Issuing Bank) to the Issuing Bank and the
Administrative Agent (reasonably in advance of the requested date of issuance,
amendment, renewal or extension) a notice requesting the issuance of a Letter of
Credit, or identifying the Letter of Credit to be amended, renewed or extended,
and specifying the date of issuance, amendment, renewal or extension (which
shall be a Business Day), the date on which such Letter of Credit is to expire
(which shall comply with paragraph (c) of this Section), the amount of such
Letter of Credit, the Agreed Currency applicable thereto, the name and address
of the beneficiary thereof and such other information as shall be necessary to
prepare, amend, renew or extend such Letter of Credit. If requested by the
Issuing Bank, a Borrower also shall submit a letter of credit application on the
Issuing Bank’s standard form in connection with any request for a Letter of
Credit. A Letter of Credit shall be issued, amended, renewed or extended only if
(and upon issuance, amendment, renewal or extension of each Letter of Credit the
relevant Borrower shall be deemed to represent and warrant that), after giving
effect to such issuance, amendment, renewal or extension (i) subject to
Sections 2.04 and 2.11(b), the Dollar Amount of the LC Exposure shall not exceed
$15,000,000, (ii) subject to Sections 2.04 and 2.11(b), the sum of the Dollar
Amount of the total Revolving Credit Exposures shall not exceed the aggregate
Revolving Commitments and (iii) subject to Sections 2.04 and 2.11(b), the Dollar
Amount of the total outstanding Revolving Loans and LC Exposure, in each case
denominated in Foreign Currencies, shall not exceed the Foreign Currency
Sublimit.
(g)    Expiration Date. Each Letter of Credit shall expire (or be subject to
termination by notice from the Issuing Bank to the beneficiary thereof) at or
prior to the close of business on the earlier of (i) the date one year after the
date of the issuance of such Letter of Credit (or, in the case of any renewal or
extension thereof, one year after such renewal or extension) and (ii) the date
that is five (5) Business Days prior to the Maturity Date; provided that any
Letter of Credit with a one-year tenor may contain customary automatic renewal
provisions agreed upon by the relevant Borrower and the Issuing Bank that
provide for the renewal thereof for additional one-year periods (which shall in
no event extend beyond the date referenced in clause (ii) above), subject to a
right on the part of the Issuing Bank to prevent any such renewal from occurring
by giving notice to the beneficiary in advance of any such renewal.
(h)    Participations. By the issuance of a Letter of Credit (or an amendment to
a Letter of Credit increasing the amount thereof) and without any further action
on the part of the Issuing Bank or the Revolving Lenders, the Issuing Bank
hereby grants to each Revolving Lender, and each Revolving Lender hereby
acquires from the Issuing Bank, a participation in such Letter of Credit equal
to such Lender’s Applicable Percentage of the aggregate Dollar Amount available
to be drawn under such Letter of Credit. In consideration and in furtherance of
the foregoing, each Revolving Lender hereby absolutely and unconditionally
agrees

41
CH\2082905.9

--------------------------------------------------------------------------------




to pay to the Administrative Agent, for the account of the Issuing Bank, such
Lender’s Applicable Percentage of each LC Disbursement made by the Issuing Bank
and not reimbursed by the relevant Borrower on the date due as provided in
paragraph (e) of this Section, or of any reimbursement payment required to be
refunded to any Borrower for any reason. Each Revolving Lender acknowledges and
agrees that its obligation to acquire participations pursuant to this paragraph
in respect of Letters of Credit is absolute and unconditional and shall not be
affected by any circumstance whatsoever, including any amendment, renewal or
extension of any Letter of Credit or the occurrence and continuance of a Default
or reduction or termination of the Commitments, and that each such payment shall
be made without any offset, abatement, withholding or reduction whatsoever.
(i)    Reimbursement. If the Issuing Bank shall make any LC Disbursement in
respect of a Letter of Credit, the relevant Borrower shall reimburse such LC
Disbursement by paying to the Administrative Agent in Dollars the Dollar Amount
equal to such LC Disbursement, calculated as of the date the Issuing Bank made
such LC Disbursement (or if the Issuing Bank shall so elect in its sole
discretion by notice to such Borrower, in such other Agreed Currency which was
paid by the Issuing Bank pursuant to such LC Disbursement in an amount equal to
such LC Disbursement) not later than 3:00 p.m., Local Time, on the date that
such LC Disbursement is made, if such Borrower shall have received notice of
such LC Disbursement prior to 10:00 a.m., Local Time, on such date, or, if such
notice has not been received by such Borrower prior to such time on such date,
then not later than 3:00 p.m., Local Time, on (i) the Business Day that such
Borrower receives such notice, if such notice is received prior to 10:00 a.m.,
Local Time, on the day of receipt or (ii) the Business Day immediately following
the day that such Borrower receives such notice, if such notice is not received
prior to such time on the day of receipt; provided that, such Borrower may,
subject to the conditions to borrowing set forth herein, request in accordance
with Section 2.03 or 2.05 that such payment be financed with (i) to the extent
such LC Disbursement was made in Dollars, an ABR Revolving Borrowing,
Eurocurrency Revolving Borrowing or Swingline Loan in Dollars in an amount equal
to such LC Disbursement or (ii) to the extent that such LC Disbursement was made
in a Foreign Currency, a Eurocurrency Revolving Borrowing in such Foreign
Currency in an amount equal to such LC Disbursement and, in each case, to the
extent so financed, such Borrower’s obligation to make such payment shall be
discharged and replaced by the resulting ABR Revolving Borrowing, Eurocurrency
Revolving Borrowing or Swingline Loan, as applicable. If any Borrower fails to
make such payment when due, the Administrative Agent shall notify each Revolving
Lender of the applicable LC Disbursement, the payment then due from the relevant
Borrower in respect thereof and such Lender’s Applicable Percentage thereof.
Promptly following receipt of such notice, each Revolving Lender shall pay to
the Administrative Agent its Applicable Percentage of the payment then due from
the relevant Borrower, in the same manner as provided in Section 2.07 with
respect to Loans made by such Lender (and Section 2.07 shall apply, mutatis
mutandis, to the payment obligations of the Revolving Lenders), and the
Administrative Agent shall promptly pay to the Issuing Bank the amounts so
received by it from the Revolving Lenders. Promptly following receipt by the
Administrative Agent of any payment from any Borrower pursuant to this
paragraph, the Administrative Agent shall distribute such payment to the Issuing
Bank or, to the extent that Revolving Lenders have made payments pursuant to
this paragraph to reimburse the Issuing Bank, then to such Lenders and the
Issuing Bank as their interests may appear. Any payment made by a Revolving
Lender pursuant to this paragraph to reimburse the Issuing Bank for any LC
Disbursement (other than the funding of ABR Revolving Loans or a Swingline Loan
as contemplated above) shall not constitute a Loan and shall not relieve any
Borrower of its obligation to reimburse such LC Disbursement. If a Borrower’s
reimbursement of, or obligation to reimburse, any amounts in any Foreign
Currency would subject the Administrative Agent, the Issuing Bank or any Lender
to any stamp duty, ad valorem charge or similar tax that would not be payable if
such reimbursement were made or required to be made in Dollars, such Borrower
shall, at its option, either (x) pay the amount of any such tax requested by the
Administrative Agent, the Issuing Bank or the relevant Lender or (y) reimburse
each LC Disbursement made in such Foreign Currency in Dollars, in an amount
equal to

42
CH\2082905.9

--------------------------------------------------------------------------------




the Equivalent Amount, calculated using the applicable Exchange Rates, on the
date such LC Disbursement is made, of such LC Disbursement.
(j)    Obligations Absolute. Each Borrower’s obligation to reimburse LC
Disbursements as provided in paragraph (e) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit or this Agreement, or any term or provision therein, (ii) any draft or
other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by the Issuing Bank under a Letter of
Credit against presentation of a draft or other document that does not comply
with the terms of such Letter of Credit, or (iv) any other event or circumstance
whatsoever, whether or not similar to any of the foregoing, that might, but for
the provisions of this Section, constitute a legal or equitable discharge of, or
provide a right of setoff against, such Borrower’s obligations hereunder.
Neither the Administrative Agent, the Revolving Lenders nor the Issuing Bank,
nor any of their Related Parties, shall have any liability or responsibility by
reason of or in connection with the issuance or transfer of any Letter of Credit
or any payment or failure to make any payment thereunder (irrespective of any of
the circumstances referred to in the preceding sentence), or any error,
omission, interruption, loss or delay in transmission or delivery of any draft,
notice or other communication under or relating to any Letter of Credit
(including any document required to make a drawing thereunder), any error in
interpretation of technical terms or any consequence arising from causes beyond
the control of the Issuing Bank; provided that the foregoing shall not be
construed to excuse the Issuing Bank from liability to any Borrower to the
extent of any direct damages (as opposed to special, indirect, consequential or
punitive damages, claims in respect of which are hereby waived by the Borrowers
to the extent permitted by applicable law) suffered by such Borrower that are
caused by the Issuing Bank’s failure to exercise care when determining whether
drafts and other documents presented under a Letter of Credit comply with the
terms thereof. The parties hereto expressly agree that, in the absence of gross
negligence or willful misconduct on the part of the Issuing Bank (as finally
determined by a court of competent jurisdiction), the Issuing Bank shall be
deemed to have exercised care in each such determination. In furtherance of the
foregoing and without limiting the generality thereof, the parties agree that,
with respect to documents presented which appear on their face to be in
substantial compliance with the terms of a Letter of Credit, the Issuing Bank
may, in its sole discretion, either accept and make payment upon such documents
without responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such
documents if such documents are not in strict compliance with the terms of such
Letter of Credit.
(k)    Disbursement Procedures. The Issuing Bank shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit. The Issuing Bank shall promptly notify the
Administrative Agent and the relevant Borrower by telephone (confirmed by
telecopy) of such demand for payment and whether the Issuing Bank has made or
will make an LC Disbursement thereunder; provided that any failure to give or
delay in giving such notice shall not relieve any Borrower of its obligation to
reimburse the Issuing Bank and the Revolving Lenders with respect to any such LC
Disbursement.
(l)    Interim Interest. If the Issuing Bank shall make any LC Disbursement,
then, unless the relevant Borrower shall reimburse such LC Disbursement in full
on the date such LC Disbursement is made, the unpaid amount thereof shall bear
interest, for each day from and including the date such LC Disbursement is made
to but excluding the date that such Borrower reimburses such LC Disbursement, at
the rate per annum then applicable to ABR Revolving Loans (or in the case such
LC Disbursement is denominated in a Foreign Currency, at the Overnight Foreign
Currency Rate for such Agreed Currency plus the then effective Applicable Rate
with respect to Eurocurrency Revolving Loans); provided that, if such Borrower
fails to

43
CH\2082905.9

--------------------------------------------------------------------------------




reimburse such LC Disbursement when due pursuant to paragraph (e) of this
Section, then Section 2.13(c) shall apply. Interest accrued pursuant to this
paragraph shall be for the account of the Issuing Bank, except that interest
accrued on and after the date of payment by any Revolving Lender pursuant to
paragraph (e) of this Section to reimburse the Issuing Bank shall be for the
account of such Lender to the extent of such payment.
(m)    Replacement of Issuing Bank. The Issuing Bank may be replaced at any time
by written agreement among Holdings, the Administrative Agent, the replaced
Issuing Bank and the successor Issuing Bank. The Administrative Agent shall
notify the Revolving Lenders of any such replacement of the Issuing Bank. At the
time any such replacement shall become effective, the Borrowers shall pay all
unpaid fees accrued for the account of the replaced Issuing Bank pursuant to
Section 2.12(b). From and after the effective date of any such replacement,
(i) the successor Issuing Bank shall have all the rights and obligations of the
Issuing Bank under this Agreement with respect to Letters of Credit to be issued
thereafter and (ii) references herein to the term “Issuing Bank” shall be deemed
to refer to such successor or to any previous Issuing Bank, or to such successor
and all previous Issuing Banks, as the context shall require. After the
replacement of an Issuing Bank hereunder, the replaced Issuing Bank shall remain
a party hereto and shall continue to have all the rights and obligations of an
Issuing Bank under this Agreement with respect to Letters of Credit then
outstanding and issued by it prior to such replacement, but shall not be
required to issue additional Letters of Credit.
(n)    Cash Collateralization. If any Event of Default shall occur and be
continuing, on the Business Day that any Borrower receives notice from the
Administrative Agent or the Required Lenders (or, if the maturity of the Loans
has been accelerated, Revolving Lenders with LC Exposure representing greater
than 50% of the total LC Exposure) demanding the deposit of cash collateral
pursuant to this paragraph, such Borrower shall deposit in an account maintained
with the Administrative Agent, in the name of the Administrative Agent and for
the benefit of the Issuing Bank and the Revolving Lenders (the “LC Collateral
Account”), an amount in cash equal to 105% of the Dollar Amount of the LC
Exposure as of such date plus any accrued and unpaid interest thereon; provided
that (i) the portions of such amount attributable to undrawn Foreign Currency
Letters of Credit or LC Disbursements in a Foreign Currency that such Borrower
is not late in reimbursing shall be deposited in the applicable Foreign
Currencies in the actual amounts of such undrawn Letters of Credit and LC
Disbursements and (ii) the obligation to deposit such cash collateral shall
become effective immediately, and such deposit shall become immediately due and
payable, without demand or other notice of any kind, upon the occurrence of any
Event of Default with respect to any Borrower described in clause (f) or (g) of
Article VII. For the purposes of this paragraph, the Foreign Currency LC
Exposure shall be calculated using the applicable Exchange Rate on the date
notice demanding cash collateralization is delivered to the relevant Borrower.
The Borrowers also shall deposit cash collateral pursuant to this paragraph as
and to the extent required by Section 2.11(b). Such deposit shall be held by the
Administrative Agent as collateral for the payment and performance of the
Secured Obligations. The Administrative Agent shall have exclusive dominion and
control, including the exclusive right of withdrawal, over such account and each
Borrower hereby grants the Administrative Agent a security interest in the LC
Collateral Account. Other than any interest earned on the investment of such
deposits (in the event any such investment is made pursuant to the following
sentence), which investments shall be made at the option and sole discretion of
the Administrative Agent, such deposits shall not bear interest. The
Administrative Agent shall not be required to invest any such deposits; provided
that if the Administrative Agent elects to invest any such deposits, the
Administrative Agent shall invest such deposits in one or more types of Cash
Equivalents, and such investments shall be at each Borrower’s risk and expense.
Interest or profits, if any, on such investments shall accumulate in such
account. Moneys in such account shall be applied by the Administrative Agent to
reimburse the Issuing Bank for LC Disbursements for which it has not been
reimbursed and, to the extent not so applied, shall be held for the satisfaction
of the reimbursement obligations

44
CH\2082905.9

--------------------------------------------------------------------------------




of the Borrowers for the LC Exposure at such time or, if the maturity of the
Loans has been accelerated (but subject to the consent of Revolving Lenders with
LC Exposure representing greater than 50% of the total LC Exposure), be applied
to satisfy other Secured Obligations. If any Borrower is required to provide an
amount of cash collateral hereunder as a result of the occurrence of an Event of
Default, such amount (to the extent not applied as aforesaid) shall be returned
to the relevant Borrower within three (3) Business Days after all Events of
Default have been cured or waived.
(o)    LC Exposure Determination. For all purposes of this Agreement, the amount
of a Letter of Credit that, by its terms provides for one or more automatic
increases in the stated amount thereof, shall be deemed to be the maximum stated
amount of such Letter of Credit after giving effect to all such increases,
whether or not such maximum stated amount is in effect at the time of
determination.
SECTION 2.07.    Funding of Borrowings. (a) Each Lender shall make each Loan to
be made by it hereunder on the proposed date thereof by wire transfer of
immediately available funds (i) in the case of Loans denominated in Dollars, by
1:00 p.m., New York City time, to the account of the Administrative Agent most
recently designated by it for such purpose by notice to the Lenders and (ii) in
the case of each Loan denominated in a Foreign Currency, by 12:00 noon, Local
Time, in the city of the Administrative Agent’s Eurocurrency Payment Office for
such currency and at such Eurocurrency Payment Office for such currency;
provided that (i) Term Loans shall be made as provided in Section 2.01(b) and
(ii) Swingline Loans shall be made as provided in Section 2.05. The
Administrative Agent will make such Loans available to the relevant Borrower by
promptly crediting the amounts so received, in like funds, to (x) an account of
the relevant Borrower designated by such Borrower in the applicable Borrowing
Request, in the case of Loans denominated in Dollars and (y) an account of such
Borrower in the relevant jurisdiction and designated by such Borrower in the
applicable Borrowing Request, in the case of Loans denominated in a Foreign
Currency; provided that ABR Revolving Loans made to finance the reimbursement of
an LC Disbursement as provided in Section 2.06(e) shall be remitted by the
Administrative Agent to the Issuing Bank.
(b)    Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing (or in the case of an ABR Borrowing,
prior to 12:00 noon, New York City time, on the date of such Borrowing) that
such Lender will not make available to the Administrative Agent such Lender’s
share of such Borrowing, the Administrative Agent may assume that such Lender
has made such share available on such date in accordance with paragraph (a) of
this Section and may, in reliance upon such assumption, make available to the
relevant Borrower a corresponding amount. In such event, if a Lender has not in
fact made its share of the applicable Borrowing available to the Administrative
Agent, then the applicable Lender and such Borrower severally agree to pay to
the Administrative Agent forthwith on demand such corresponding amount with
interest thereon, for each day from and including the date such amount is made
available to such Borrower to but excluding the date of payment to the
Administrative Agent, at (i) in the case of such Lender, the greater of the
Federal Funds Effective Rate and a rate determined by the Administrative Agent
in accordance with banking industry rules on interbank compensation (including
without limitation the Overnight Foreign Currency Rate in the case of Loans
denominated in a Foreign Currency) or (ii) in the case of such Borrower, the
interest rate applicable to ABR Loans. If such Borrower and such Lender shall
pay such interest to the Administrative Agent for the same or an overlapping
period, the Administrative Agent shall promptly remit to such Borrower the
amount of such interest paid by such Borrower for such period. If such Lender
pays such amount to the Administrative Agent, then such amount shall constitute
such Lender’s Loan included in such Borrowing. Any payment by such Borrower
shall be without prejudice to any claim the Borrowers may have against a Lender
that shall have failed to make such payment to the Administrative Agent.

45
CH\2082905.9

--------------------------------------------------------------------------------




SECTION 2.08.    Interest Elections. (a) Each Borrowing initially shall be of
the Type specified in the applicable Borrowing Request and, in the case of a
Eurocurrency Borrowing, shall have an initial Interest Period as specified in
such Borrowing Request. Thereafter, the relevant Borrower may elect to convert
such Borrowing to a different Type or to continue such Borrowing and, in the
case of a Eurocurrency Borrowing, may elect Interest Periods therefor, all as
provided in this Section. A Borrower may elect different options with respect to
different portions of the affected Borrowing, in which case each such portion
shall be allocated ratably among the Lenders holding the Loans comprising such
Borrowing, and the Loans comprising each such portion shall be considered a
separate Borrowing. This Section shall not apply to Swingline Borrowings, which
may not be converted or continued.
(b)    To make an election pursuant to this Section, a Borrower shall notify the
Administrative Agent of such election (by telephone or irrevocable written
notice in the case of a Borrowing denominated in Dollars or by irrevocable
written notice (via an Interest Election Request signed by such Borrower) in the
case of a Borrowing denominated in a Foreign Currency) by the time that a
Borrowing Request would be required under Section 2.03 if such Borrower were
requesting a Borrowing of the Type resulting from such election to be made on
the effective date of such election. Each such telephonic Interest Election
Request shall be irrevocable and shall be confirmed promptly by hand delivery or
telecopy to the Administrative Agent of a written Interest Election Request
signed by the relevant Borrower. Notwithstanding any contrary provision herein,
this Section shall not be construed to permit any Borrower to (i) change the
currency of any Borrowing, (ii) elect an Interest Period for Eurocurrency Loans
that does not comply with Section 2.02(d) or (iii) convert any Borrowing to a
Borrowing of a Type not available under the Class of Commitments pursuant to
which such Borrowing was made.
(c)    Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.02:
(i)    the name of the applicable Borrower and the Borrowing to which such
Interest Election Request applies and, if different options are being elected
with respect to different portions thereof, the portions thereof to be allocated
to each resulting Borrowing (in which case the information to be specified
pursuant to clauses (iii) and (iv) below shall be specified for each resulting
Borrowing);
(ii)    the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;
(iii)    whether the resulting Borrowing is to be an ABR Borrowing or a
Eurocurrency Borrowing; and
(iv)    if the resulting Borrowing is a Eurocurrency Borrowing, the Interest
Period and Agreed Currency to be applicable thereto after giving effect to such
election, which Interest Period shall be a period contemplated by the definition
of the term “Interest Period”.
If any such Interest Election Request requests a Eurocurrency Borrowing but does
not specify an Interest Period, then the applicable Borrower shall be deemed to
have selected an Interest Period of one month’s duration.
(d)    Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.

46
CH\2082905.9

--------------------------------------------------------------------------------




(e)    If the relevant Borrower fails to deliver a timely Interest Election
Request with respect to a Eurocurrency Borrowing prior to the end of the
Interest Period applicable thereto, then, unless such Borrowing is repaid as
provided herein, at the end of such Interest Period (i) in the case of a
Borrowing denominated in Dollars, such Borrowing shall be converted to an ABR
Borrowing and (ii) in the case of a Borrowing denominated in a Foreign Currency
in respect of which the applicable Borrower shall have failed to deliver an
Interest Election Request prior to the third (3rd) Business Day preceding the
end of such Interest Period, such Borrowing shall automatically continue as a
Eurocurrency Borrowing in the same Agreed Currency with an Interest Period of
one month unless such Eurocurrency Borrowing is or was repaid in accordance with
Section 2.11. Notwithstanding any contrary provision hereof, if an Event of
Default has occurred and is continuing and the Administrative Agent, at the
request of the Required Lenders, so notifies Holdings, then, so long as an Event
of Default is continuing (i) no outstanding Borrowing denominated in Dollars may
be converted to or continued as a Eurocurrency Borrowing, (ii) unless repaid,
each Eurocurrency Borrowing denominated in Dollars shall be converted to an ABR
Borrowing at the end of the Interest Period applicable thereto and (iii) unless
repaid, each Eurocurrency Borrowing denominated in a Foreign Currency shall
automatically be continued as a Eurocurrency Borrowing with an Interest Period
of one month.
SECTION 2.09.    Termination and Reduction of Commitments. (a) Unless previously
terminated pursuant to the terms of this Agreement, (i) the Term Loan
Commitments shall terminate at 3:00 p.m. (New York City time) on the Effective
Date and (ii) all other Commitments shall terminate on the Maturity Date.
(b)    Holdings may at any time terminate, or from time to time reduce, the
Revolving Commitments; provided that (i) each reduction of the Revolving
Commitments shall be in an amount that is an integral multiple of $1,000,000 and
not less than $5,000,000 and (ii) Holdings shall not terminate or reduce the
Revolving Commitments if, after giving effect to any concurrent prepayment of
the Loans in accordance with Section 2.11, the Dollar Amount of the sum of the
Revolving Credit Exposures would exceed the aggregate Revolving Commitments.
(c)    Holdings shall notify the Administrative Agent of any election to
terminate or reduce the Commitments under paragraph (b) of this Section at least
three (3) Business Days prior to the effective date of such termination or
reduction, specifying such election and the effective date thereof. Promptly
following receipt of any notice, the Administrative Agent shall advise the
Lenders of the contents thereof. Each notice delivered by Holdings pursuant to
this Section shall be irrevocable; provided that a notice of termination of the
Commitments delivered by Holdings may state that such notice is conditioned upon
the effectiveness of other credit facilities or the closing of one or more
securities offerings or other transactions specified therein, in which case such
notice may be revoked by Holdings (by notice to the Administrative Agent on or
prior to the specified effective date) if such condition is not satisfied. Any
termination or reduction of the Commitments shall be permanent. Each reduction
of the Commitments shall be made ratably among the Lenders in accordance with
their respective Commitments.
SECTION 2.10.    Repayment and Amortization of Loans; Evidence of Debt. (a) Each
Borrower hereby unconditionally promises to pay (i) to the Administrative Agent
for the account of each Revolving Lender the then unpaid principal amount of
each Revolving Loan on the Maturity Date in the currency of such Loan and
(ii) to the Swingline Lender the then unpaid principal amount of each Swingline
Loan on the earlier of the Maturity Date and the first date after such Swingline
Loan is made that is the 15th or last day of a calendar month and is at least
two (2) Business Days after such Swingline Loan is made; provided that on each
date that a Revolving Borrowing is made, the Borrowers shall repay all Swingline
Loans then outstanding. The Borrowers shall repay Term Loans on the last day of
each of March, June, September and December in a principal amount equal to
$3,750,000 (as adjusted from time to time pursuant to Section 2.11

47
CH\2082905.9

--------------------------------------------------------------------------------




(a) and Section 2.11(e)). To the extent not previously repaid, all unpaid Term
Loans shall be paid in full in Dollars by the Borrowers on the Maturity Date.
(b)    Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the indebtedness of each Borrower to such Lender
resulting from each Loan made by such Lender, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder.
(c)    The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Class, Agreed Currency and Type
thereof and the Interest Period applicable thereto, (ii) the amount of any
principal or interest due and payable or to become due and payable from each
Borrower to each Lender hereunder and (iii) the amount of any sum received by
the Administrative Agent hereunder for the account of the Lenders and each
Lender’s share thereof.
(d)    The entries made in the accounts maintained pursuant to paragraph (b) or
(c) of this Section shall, absent manifest error, be prima facie evidence of the
existence and amounts of the obligations recorded therein; provided that the
failure of any Lender or the Administrative Agent to maintain such accounts or
any error therein shall not in any manner affect the obligation of any Borrower
to repay the Loans in accordance with the terms of this Agreement.
(e)    Any Lender may request that Loans made by it to any Borrower be evidenced
by a promissory note. In such event, each Borrower shall prepare, execute and
deliver to such Lender a Note payable to the order of such Lender (or, if
requested by such Lender, to such Lender and its registered assigns).
Thereafter, the Loans evidenced by such Note and interest thereon shall at all
times (including after assignment pursuant to Section 9.04) be represented by
one or more Notes payable to the order of the payee named therein (or, if any
such Note is a registered note, to such payee and its registered assigns).
SECTION 2.11.    Prepayment of Loans.
(a)    Any Borrower shall have the right at any time and from time to time to
prepay any Borrowing in whole or in part, subject to prior notice in accordance
with the provisions of this Section 2.11(a). The applicable Borrower shall
notify the Administrative Agent (and, in the case of prepayment of a Swingline
Loan, the Swingline Lender) by telephone (confirmed by telecopy) of any
prepayment hereunder (i) in the case of prepayment of a Eurocurrency Borrowing,
not later than 1:00 p.m., Local Time, three (3) Business Days (in the case of a
Eurocurrency Borrowing denominated in Dollars) or four (4) Business Days (in the
case of a Eurocurrency Borrowing denominated in a Foreign Currency), in each
case before the date of prepayment, (ii) in the case of prepayment of an ABR
Borrowing, not later than 1:00 p.m., New York City time, one (1) Business Day
before the date of prepayment or (iii) in the case of prepayment of a Swingline
Loan, not later than 12:00 noon, New York City time, on the date of prepayment.
Each such notice shall be irrevocable and shall specify the prepayment date and
the principal amount of each Borrowing or portion thereof to be prepaid;
provided that, if a notice of prepayment is given in connection with a
conditional notice of termination of the Commitments as contemplated by
Section 2.09, then such notice of prepayment may be revoked if such notice of
termination is revoked in accordance with Section 2.09. Promptly following
receipt of any such notice relating to a Borrowing, the Administrative Agent
shall advise the Lenders of the contents thereof. Each partial prepayment of any
Borrowing shall be in an amount that would be permitted in the case of an
advance of a Borrowing of the same Type as provided in Section 2.02. Each
prepayment of a Revolving Borrowing shall be applied ratably to the Revolving
Loans included in the prepaid Revolving Borrowing, and each voluntary prepayment
of a Term Loan Borrowing shall be applied ratably to the Term Loans included in
the prepaid Term Loan Borrowing in such order of application as directed by
Holdings, and each mandatory prepayment of a Term Loan Borrowing shall be
applied in accordance with the terms

48
CH\2082905.9

--------------------------------------------------------------------------------




hereof. Prepayments shall be accompanied by (i) accrued interest to the extent
required by Section 2.13 and (ii) break funding payments pursuant to
Section 2.16.
(b)    If at any time, (i) other than as a result of fluctuations in currency
exchange rates, (A) the sum of the aggregate principal Dollar Amount of all of
the Revolving Credit Exposures (calculated, with respect to those Credit Events
denominated in Foreign Currencies, as of the most recent Computation Date with
respect to each such Credit Event) exceeds the aggregate Revolving Commitments
or (B) the sum of the aggregate principal Dollar Amount of all of the
outstanding Revolving Credit Exposures denominated in Foreign Currencies (the
“Foreign Currency Exposure”) (calculated as of the most recent Computation Date
with respect to each such Credit Event), exceeds the Foreign Currency Sublimit
or (ii) solely as a result of fluctuations in currency exchange rates, (A) the
sum of the aggregate principal Dollar Amount of all of the Revolving Credit
Exposures (calculated, with respect to those Credit Events denominated in
Foreign Currencies, as of the most recent Computation Date with respect to each
such Credit Event) exceeds 105% of the aggregate Revolving Commitments or
(B) the Foreign Currency Exposure (calculated as of the most recent Computation
Date with respect to each such Credit Event), exceeds 105% of the Foreign
Currency Sublimit, the Borrowers shall in each case immediately repay Revolving
Borrowings or cash collateralize LC Exposure in an LC Collateral Account, as
applicable, in an aggregate principal amount sufficient to cause (x) the
aggregate Dollar Amount of all Revolving Credit Exposures (calculated, with
respect to those Credit Events denominated in Foreign Currencies, as of the most
recent Computation Date with respect to each such Credit Event) to be less than
or equal to the aggregate Revolving Commitments and (y) the Foreign Currency
Exposure (calculated as of the most recent Computation Date with respect to each
such Credit Event) to be less than or equal to the Foreign Currency Sublimit, as
applicable.
(c)    In the event and on each occasion that any Net Cash Proceeds are received
by or on behalf of Holdings or any of its Subsidiaries in respect of any
Prepayment Event, the Borrowers shall, immediately after such Net Cash Proceeds
are received, prepay the Term Loans as set forth in Section 2.11(e) below in an
aggregate amount equal to 100% of such Net Cash Proceeds; provided that, if
Holdings shall deliver to the Administrative Agent a certificate of a
Responsible Officer to the effect that Holdings or its relevant Subsidiaries
intend to apply the Net Cash Proceeds from such event (or a portion thereof
specified in such certificate), within 180 days after receipt of such Net Cash
Proceeds, to acquire (or replace or rebuild) real property, equipment or other
tangible assets (excluding inventory) to be used in the business of Holdings
and/or its Subsidiaries, and certifying that no Default has occurred and is
continuing, then no prepayment shall be required pursuant to this paragraph in
respect of the Net Cash Proceeds specified in such certificate; provided further
that to the extent of any such Net Cash Proceeds therefrom that have not been so
applied by the end of such 180 day period, at which time a prepayment shall be
required in an amount equal to such Net Cash Proceeds that have not been so
applied.
(d)    [Intentionally Omitted].
(e)    All such amounts pursuant to Section 2.11(c) shall be applied ratably to
the Term Loans and shall be applied to reduce the then-remaining installments of
the Term Loans on a pro rata basis based upon the remaining principal amounts
thereof.
(f)    Notwithstanding any of the other provisions of paragraph (c) of this
Section 2.11, so long as no Default shall have occurred and be continuing, if,
on any date on which a prepayment would otherwise be required to be made
pursuant to paragraph (c), the aggregate amount of Net Cash Proceeds required by
paragraph (c) to be applied to prepay Term Loans on such date is less than or
equal to $2,500,000, the Borrowers may defer such prepayment until the first
date on which the aggregate amount of Net Cash Proceeds or other amounts
otherwise required under paragraph (c) to be applied to prepay Loans exceeds

49
CH\2082905.9

--------------------------------------------------------------------------------




$2,500,000. Upon the occurrence of a Default during any such deferral period,
the Borrowers shall promptly prepay the Term Loans in the amount of all Net Cash
Proceeds received by the Borrowers and other amounts, as applicable, that are
required to be applied to prepay Loans under paragraph (c) (without giving
effect to the first and second sentences of this paragraph (f)) but which have
not previously been so applied.
SECTION 2.12.    Fees. (a) The Borrowers agree to pay to the Administrative
Agent for the account of each Revolving Lender a commitment fee, which shall
accrue at the Applicable Rate on the daily amount of the Available Revolving
Commitment of such Lender during the period from and including the Effective
Date to but excluding the date on which such Commitment terminates. Accrued
commitment fees shall be payable in arrears on the last day of March, June,
September and December of each year and on the date on which the Revolving
Commitments terminate, commencing on the first such date to occur after the date
hereof. All commitment fees shall be computed on the basis of a year of 360 days
and shall be payable for the actual number of days elapsed (including the first
day but excluding the last day).
(b)    The Borrowers agree to pay (i) to the Administrative Agent for the
account of each Revolving Lender in accordance with its Applicable Percentage, a
participation fee with respect to its participations in Letters of Credit, which
shall accrue at the same Applicable Rate used to determine the interest rate
applicable to Eurocurrency Revolving Loans on the average daily Dollar Amount of
such Lender’s LC Exposure (excluding any portion thereof attributable to
unreimbursed LC Disbursements) during the period from and including the
Effective Date to but excluding the later of the date on which such Revolving
Lender’s Revolving Commitment terminates and the date on which such Lender
ceases to have any LC Exposure and (ii) to the Issuing Bank for its own account
a fronting fee, which shall accrue at the rate of 0.125% per annum on the
average daily Dollar Amount of the LC Exposure (excluding any portion thereof
attributable to unreimbursed LC Disbursements) attributable to Letters of Credit
issued by the Issuing Bank during the period from and including the Effective
Date to but excluding the later of the date of termination of the Revolving
Commitments and the date on which there ceases to be any LC Exposure, as well as
the Issuing Bank’s standard fees and commissions with respect to the issuance,
amendment, cancellation, negotiation, transfer, presentment, renewal or
extension of any Letter of Credit or processing of drawings thereunder. Unless
otherwise specified above, participation fees and fronting fees accrued through
and including the last day of March, June, September and December of each year
shall be payable on the third (3rd) Business Day following such last day,
commencing on the first such date to occur after the Effective Date; provided
that all such fees shall be payable on the date on which the Revolving
Commitments terminate and any such fees accruing after the date on which the
Revolving Commitments terminate shall be payable on demand. Any other fees
payable to the Issuing Bank pursuant to this paragraph shall be payable within
ten (10) Business Days after demand. All participation fees and fronting fees
shall be computed on the basis of a year of 360 days and shall be payable for
the actual number of days elapsed (including the first day but excluding the
last day). Participation fees and fronting fees in respect of Letters of Credit
denominated in Dollars shall be paid in Dollars, and participation fees and
fronting fees in respect of Letters of Credit denominated in a Foreign Currency
shall be paid in such Foreign Currency.
(c)    The Borrowers agree to pay to the Administrative Agent, for its own
account, fees payable in the amounts and at the times separately agreed upon
between the Borrowers and the Administrative Agent.
(d)    All fees payable hereunder shall be paid on the dates due, in Dollars
(except as otherwise expressly provided in this Section 2.12) and immediately
available funds, to the Administrative Agent (or to the Issuing Bank, in the
case of fees payable to it) for distribution, in the case of commitment fees and
participation fees, to the applicable Lenders. Fees paid shall not be refundable
under any circumstances.

50
CH\2082905.9

--------------------------------------------------------------------------------




SECTION 2.13.    Interest. (a) The Loans comprising each ABR Borrowing
(including each Swingline Loan) shall bear interest at the Alternate Base Rate
plus the Applicable Rate.
(b)    The Loans comprising each Eurocurrency Borrowing shall bear interest at
the Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus
the Applicable Rate.
(c)    Notwithstanding the foregoing, if any principal of or interest on any
Loan or any fee or other amount payable by any Borrower hereunder is not paid
when due, whether at stated maturity, upon acceleration or otherwise, such
overdue amount shall bear interest, after as well as before judgment, at a rate
per annum equal to (i) in the case of overdue principal of any Loan, 2% plus the
rate otherwise applicable to such Loan as provided in the preceding paragraphs
of this Section or (ii) in the case of any other amount, 2% plus the rate
applicable to ABR Loans as provided in paragraph (a) of this Section.
(d)    Accrued interest on each Loan shall be payable in arrears on each
Interest Payment Date for such Loan and, in the case of Revolving Loans, upon
termination of the Revolving Commitments; provided that (i) interest accrued
pursuant to paragraph (c) of this Section shall be payable on demand, (ii) in
the event of any repayment or prepayment of any Loan (other than a prepayment of
an ABR Revolving Loan prior to the end of the Availability Period), accrued
interest on the principal amount repaid or prepaid shall be payable on the date
of such repayment or prepayment and (iii) in the event of any conversion of any
Eurocurrency Loan prior to the end of the current Interest Period therefor,
accrued interest on such Loan shall be payable on the effective date of such
conversion.
(e)    All interest hereunder shall be computed on the basis of a year of
360 days, except that (i) (A) interest computed by reference to the Alternate
Base Rate at times when the Alternate Base Rate is based on the Prime Rate and
(B) interest computed by reference to the CDOR Rate, in each case shall be
computed on the basis of a year of 365 days (or 366 days in a leap year) and
(ii) interest for Borrowings denominated in Pounds Sterling shall be computed on
the basis of a year of 365 days, and in each case of the foregoing clauses (i)
and (ii) shall be payable for the actual number of days elapsed (including the
first day but excluding the last day). The applicable Alternate Base Rate,
Adjusted LIBO Rate or LIBO Rate shall be determined by the Administrative Agent
in accordance with the terms hereof, and such determination shall be conclusive
absent manifest error.
SECTION 2.14.    Alternate Rate of Interest.
(a)    If at the time that the Administrative Agent shall seek to determine the
applicable Screen Rate on the Quotation Day for any Interest Period for a
Eurocurrency Borrowing, the applicable Screen Rate shall not be available for
such Interest Period and/or for the applicable currency with respect to such
Eurocurrency Borrowing for any reason, and the Administrative Agent shall
reasonably determine that it is not possible to determine the Interpolated Rate
(which conclusion shall be conclusive and binding absent manifest error), then
the Reference Bank Rate shall be the LIBO Rate for such Interest Period for such
Eurocurrency Borrowing; provided that if the Reference Bank Rate shall be less
than zero, such rate shall be deemed to be zero for purposes of this Agreement;
provided, further, however, that if less than two Reference Banks shall supply a
rate to the Administrative Agent for purposes of determining the LIBO Rate for
such Eurocurrency Borrowing, (i) if such Borrowing shall be requested in
Dollars, then such Borrowing shall be made as an ABR Borrowing at the Alternate
Base Rate and (ii) if such Borrowing shall be requested in any Foreign Currency,
the LIBO Rate shall be equal to the rate determined by the Administrative Agent
in its reasonable discretion after consultation with Holdings and consented to
in writing by the Required Lenders (the “Alternative Rate”); provided, however,
that until such time as the Alternative Rate shall be

51
CH\2082905.9

--------------------------------------------------------------------------------




determined and so consented to by the Required Lenders, Borrowings shall not be
available in such Foreign Currency.
(b)    If prior to the commencement of any Interest Period for a Eurocurrency
Borrowing:
(i)    the Administrative Agent reasonably determines (which determination shall
be conclusive and binding absent manifest error) that adequate and reasonable
means pursuant to clause (a) above or otherwise (including, without limitation,
by means of an Interpolated Rate) do not exist for ascertaining the Adjusted
LIBO Rate or the LIBO Rate, as applicable, for a Loan in the applicable currency
or for the applicable Interest Period; or
(ii)    the Administrative Agent is advised by the Required Lenders that the
Adjusted LIBO Rate or the LIBO Rate, as applicable, for a Loan in the applicable
currency or for the applicable Interest Period will not adequately and fairly
reflect the cost to such Lenders (or Lender) of making or maintaining their
Loans (or its Loan) included in such Borrowing for such Interest Period or the
applicable Agreed Currency;
then the Administrative Agent shall give written notice thereof to the
applicable Borrower and the Lenders by telephone or telecopy as promptly as
practicable thereafter and, until the Administrative Agent notifies the
applicable Borrower and the Lenders that the circumstances giving rise to such
notice no longer exist, (i) any Interest Election Request that requests the
conversion of any Borrowing to, or continuation of any Borrowing as, a
Eurocurrency Borrowing in the applicable currency or for the applicable Interest
Period shall be ineffective, (ii) if any Borrowing Request requests a
Eurocurrency Borrowing denominated in Dollars, such Borrowing shall be made as
an ABR Borrowing and (iii) if any Borrowing Request requests a Eurocurrency
Revolving Borrowing denominated in a Foreign Currency, then the LIBO Rate for
such Eurocurrency Borrowing shall be the Alternative Rate; provided that if the
circumstances giving rise to such notice affect only one Type of Borrowings,
then the other Type of Borrowings shall be permitted.
SECTION 2.15.    Increased Costs. If any Change in Law shall:
(iii)    impose, modify or deem applicable any reserve, special deposit,
liquidity or similar requirement (including any compulsory loan requirement,
insurance charge or other assessment) against assets of, deposits with or for
the account of, or credit extended by, any Lender (except any such reserve
requirement reflected in the Adjusted LIBO Rate) or the Issuing Bank;
(iv)    impose on any Lender or the Issuing Bank or the London interbank market
any other condition, cost or expense affecting this Agreement or Eurocurrency
Loans made by such Lender or any Letter of Credit or participation therein; or
(v)    subject any Recipient to any Taxes on its loans, loan principal, letters
of credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto (other than (A) Indemnified Taxes
and (B) Excluded Taxes;
and the result of any of the foregoing shall be to increase the cost to such
Person of making, continuing, converting into or maintaining any Loan or of
maintaining its obligation to make any such Loan or to increase the cost to such
Person of participating in, issuing or maintaining any Letter of Credit or to
reduce the amount of any sum received or receivable by such Person hereunder,
whether of principal, interest or otherwise, then, subject to paragraphs (c) and
(d) of this Section, the Borrowers will pay to such Person, such additional
amount or amounts as will compensate such Person, for such additional costs
incurred or reduction suffered as reasonably determined by such Person (which
determination shall be made in good faith (and not on an

52
CH\2082905.9

--------------------------------------------------------------------------------




arbitrary or capricious basis) and consistent with similarly situated customers
of the applicable Person under agreements having provisions similar to this
Section 2.15 after consideration of such factors as such Person then reasonably
determines to be relevant).
(b)    If any Lender or the Issuing Bank determines in good faith that any
Change in Law regarding capital or liquidity requirements has or would have the
effect of reducing the rate of return on such Lender’s or the Issuing Bank’s
capital or on the capital of such Lender’s or the Issuing Bank’s holding
company, if any, as a consequence of this Agreement or the Loans made by, or
participations in Letters of Credit held by, such Lender, or the Letters of
Credit issued by the Issuing Bank, to a level below that which such Lender or
the Issuing Bank or such Lender’s or the Issuing Bank’s holding company could
have achieved but for such Change in Law (taking into consideration such
Lender’s or the Issuing Bank’s policies and the policies of such Lender’s or the
Issuing Bank’s holding company with respect to capital adequacy and liquidity),
then from time to time, subject to paragraphs (c) and (d) of this Section, the
Borrowers will pay to such Lender or the Issuing Bank, as the case may be, such
additional amount or amounts as will compensate such Lender or the Issuing Bank
or such Lender’s or the Issuing Bank’s holding company for any such reduction
suffered as reasonably determined by such Lender or the Issuing Bank (which
determination shall be made in good faith (and not on an arbitrary or capricious
basis) and consistent with similarly situated customers of the applicable Lender
or the Issuing Bank under agreements having provisions similar to this
Section 2.15 after consideration of such factors as such Lender or the Issuing
Bank then reasonably determines to be relevant).
(c)    A certificate of a Lender or the Issuing Bank setting forth the amount or
amounts necessary to compensate such Lender or the Issuing Bank or its holding
company, as the case may be, as specified in paragraph (a) or (b) of this
Section, including in reasonable detail a description of the basis for such
claim for compensation and a calculation of such amount or amounts, shall be
delivered to Holdings and shall be conclusive absent manifest error. The
Borrowers shall pay such Lender or the Issuing Bank, as the case may be, the
amount shown as due on any such certificate within ten (10) Business Days after
receipt thereof.
(d)    Failure or delay on the part of any Lender or the Issuing Bank to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s or the Issuing Bank’s right to demand such compensation; provided that
the Borrowers shall not be required to compensate a Lender or the Issuing Bank
pursuant to this Section for any increased costs or reductions incurred more
than 180 days prior to the date that such Lender or the Issuing Bank, as the
case may be, notifies Holdings in writing of the Change in Law giving rise to
such increased costs or reductions and of such Lender’s or the Issuing Bank’s
intention to claim compensation therefor; provided further that, if the Change
in Law giving rise to such increased costs or reductions is retroactive, then
the 180-day period referred to above shall be extended to include the period of
retroactive effect thereof.
SECTION 2.16.    Break Funding Payments. In the event of (a) the payment of any
principal of any Eurocurrency Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default or as a
result of any prepayment pursuant to Section 2.11), (b) the conversion of any
Eurocurrency Loan other than on the last day of the Interest Period applicable
thereto, (c) the failure to borrow, convert, continue or prepay any Eurocurrency
Loan on the date specified in any notice delivered pursuant hereto (regardless
of whether such notice may be revoked under Section 2.11(a) and is revoked in
accordance therewith) or (d) the assignment of any Eurocurrency Loan other than
on the last day of the Interest Period applicable thereto as a result of a
request by a Borrower pursuant to Section 2.19, then, in any such event, the
Borrowers shall compensate each Lender for the loss, cost and expense
attributable to such event in accordance with the terms of this Section. Such
loss, cost or expense to any Lender shall be deemed to include an amount
determined by such Lender to be the excess, if any, of (i) the amount of
interest

53
CH\2082905.9

--------------------------------------------------------------------------------




which would have accrued on the principal amount of such Loan had such event not
occurred, at the Adjusted LIBO Rate that would have been applicable to such
Loan, for the period from the date of such event to the last day of the then
current Interest Period therefor (or, in the case of a failure to borrow,
convert or continue, for the period that would have been the Interest Period for
such Loan), over (ii) the amount of interest which would accrue on such
principal amount for such period at the interest rate which such Lender would
bid were it to bid, at the commencement of such period, for deposits in the
relevant currency of a comparable amount and period from other banks in the
eurocurrency market. A certificate of any Lender setting forth any amount or
amounts that such Lender is entitled to receive pursuant to this Section,
including in reasonable detail a description of the basis for such compensation
and a calculation of such amount or amounts, shall be delivered to the
applicable Borrower and shall be conclusive absent manifest error. The Borrowers
shall pay such Lender the amount shown as due on any such certificate within ten
(10) Business Days after receipt thereof.
SECTION 2.17.    Taxes. (a) Withholding of Taxes; Gross-Up. Each payment by or
on behalf of any Loan Party under any Loan Document shall be made without
withholding for any Taxes, unless such withholding is required by any law. If
any Withholding Agent determines, in its sole discretion exercised in good
faith, that it is so required to withhold Taxes, then such Withholding Agent may
so withhold and shall timely pay the full amount of withheld Taxes to the
relevant Governmental Authority in accordance with applicable law. If such Taxes
are Indemnified Taxes, then the amount payable by such Loan Party shall be
increased as necessary so that, net of such withholding (including such
withholding applicable to additional amounts payable under this Section), the
applicable Recipient receives the amount it would have received had no such
withholding been made.
(b)    Payment of Other Taxes by the Borrowers. The relevant Borrower shall
timely pay any Other Taxes to the relevant Governmental Authority in accordance
with applicable law.
(c)    Evidence of Payments. As soon as practicable after any payment of
Indemnified Taxes by any Loan Party to a Governmental Authority, such Loan Party
shall deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.
(d)    Indemnification by the Borrowers. The Borrowers shall indemnify each
Recipient for any Indemnified Taxes that are paid or payable by such Recipient
in connection with any Loan Document (including amounts paid or payable under
this Section 2.17(d)) and any actual and reasonable expenses arising therefrom
or with respect thereto, whether or not such Indemnified Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. The
indemnity under this Section 2.17(d) shall be paid within ten (10) days after
the Recipient delivers to the relevant Borrower a certificate stating the amount
of any Indemnified Taxes so paid or payable by such Recipient and describing the
basis for the indemnification claim. Such certificate shall be conclusive of the
amount so paid or payable absent manifest error. Such Recipient shall deliver a
copy of such certificate to the Administrative Agent.
(e)    Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent for any Taxes (but, in the case of any Indemnified Taxes,
only to the extent that any Loan Party has not already indemnified the
Administrative Agent for such Indemnified Taxes and without limiting the
obligation of the Loan Parties to do so) attributable to such Lender that are
paid or payable by the Administrative Agent in connection with any Loan Document
(including any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 9.04(c) relating to the maintenance of a Participant
Register) and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes

54
CH\2082905.9

--------------------------------------------------------------------------------




were correctly or legally imposed or asserted by the relevant Governmental
Authority. The indemnity under this Section 2.17(e) shall be paid within ten
(10) days after the Administrative Agent delivers to the applicable Lender a
certificate stating the amount of Taxes so paid or payable by the Administrative
Agent. Such certificate shall be conclusive of the amount so paid or payable
absent manifest error. Each Lender hereby authorizes the Administrative Agent to
set off and apply any and all amounts at any time owing to such Lender under any
Loan Document or otherwise payable by the Administrative Agent to the Lender
from any other source against any amount due to the Administrative Agent under
this paragraph (e).
(f)    Status of Lenders. (i) Any Lender that is entitled to an exemption from,
or reduction of, any applicable withholding tax with respect to any payments
under any Loan Document shall deliver to the Borrowers and the Administrative
Agent, at the time or times reasonably requested by the Borrowers or the
Administrative Agent, such properly completed and executed documentation
reasonably requested by Holdings or the Administrative Agent as will permit such
payments to be made without, or at a reduced rate of, withholding. In addition,
any Lender, if requested by the Borrowers or the Administrative Agent, shall
deliver such other documentation prescribed by law or reasonably requested by
the Borrowers or the Administrative Agent as will enable the Borrowers or the
Administrative Agent to determine whether or not such Lender is subject to any
withholding (including backup withholding) or information reporting
requirements. Upon the reasonable request of any Borrower or the Administrative
Agent, any Lender shall update any form or certification previously delivered
pursuant to this Section 2.17(f). If any form or certification previously
delivered pursuant to this Section expires or becomes obsolete or inaccurate in
any respect with respect to a Lender, such Lender shall promptly (and in any
event within ten (10) days after such expiration, obsolescence or inaccuracy)
notify Holdings and the Administrative Agent in writing of such expiration,
obsolescence or inaccuracy and update the form or certification if it is legally
eligible to do so.
(ii)    Without limiting the generality of the foregoing, if any Borrower is a
U.S. Person, any Lender with respect to such Borrower shall, if it is legally
eligible to do so, deliver to such Borrower and the Administrative Agent (in
such number of copies reasonably requested by such Borrower and the
Administrative Agent) on or prior to the date on which such Lender becomes a
party hereto, duly completed and executed copies of whichever of the following
is applicable:
(A)    in the case of a Lender that is a U.S. Person, IRS Form W‑9 certifying
that such Lender is exempt from U.S. Federal backup withholding tax;
(B)    in the case of a Non-U.S. Lender claiming the benefits of an income tax
treaty to which the United States is a party (1) with respect to payments of
interest under any Loan Document, IRS Form W‑8BEN or IRS Form W-8BEN-E
establishing an exemption from, or reduction of, U.S. Federal withholding tax
pursuant to the “interest” article of such tax treaty and (2) with respect to
any other applicable payments under any Loan Document, IRS Form W‑8BEN or IRS
Form W-8BEN-E establishing an exemption from, or reduction of, U.S. Federal
withholding tax pursuant to the “business profits” or “other income” article of
such tax treaty;
(C)    in the case of a Non-U.S. Lender for whom payments under any Loan
Document constitute income that is effectively connected with such Lender’s
conduct of a trade or business in the United States, IRS Form W‑8ECI;
(D)    in the case of a Non-U.S. Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code both (1) IRS Form W‑8BEN
or IRS

55
CH\2082905.9

--------------------------------------------------------------------------------




Form W-8BEN-E and (2) a certificate substantially in the form of Exhibit H (a
“U.S. Tax Certificate”) to the effect that such Lender is not (a) a “bank”
within the meaning of Section 881(c)(3)(A) of the Code, (b) a “10 percent
shareholder” of such Borrower within the meaning of Section 881(c)(3)(B) of the
Code, (c) a “controlled foreign corporation” described in Section 881(c)(3)(C)
of the Code and (d) conducting a trade or business in the United States with
which the relevant interest payments are effectively connected;
(E)    in the case of a Non-U.S. Lender that is not the beneficial owner of
payments made under this Agreement (including a partnership or a participating
Lender) (1) an IRS Form W‑8IMY on behalf of itself and (2) the relevant forms
prescribed in clauses (A), (B), (C), (D) and (F) of this paragraph (f)(ii) that
would be required of each such beneficial owner or partner of such partnership
if such beneficial owner or partner were a Lender; provided, however, that if
the Lender is a partnership and one or more of its partners are claiming the
exemption for portfolio interest under Section 881(c) of the Code, such Lender
may provide a U.S. Tax Certificate on behalf of such partners; or
(F)    to the extent it is legally entitled to do so, any other form prescribed
by law as a basis for claiming exemption from, or a reduction of, U.S. Federal
withholding tax together with such supplementary documentation necessary to
enable such Borrower or the Administrative Agent to determine the amount of tax
(if any) required by law to be withheld.
(iii)    If a payment made to a Lender under any Loan Document would be subject
to U.S. Federal withholding tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Withholding Agent, at the time or times prescribed by law
and at such time or times reasonably requested by the Withholding Agent, such
documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Withholding Agent as may be necessary for the
Withholding Agent to comply with its obligations under FATCA, to determine that
such Lender has or has not complied with such Lender’s obligations under FATCA
and, as necessary, to determine the amount to deduct and withhold from such
payment. For purposes of this Section 2.17(f)(iii), “FATCA” shall include any
amendments made to FATCA after the date of this Agreement.
(g)    Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 2.17 (including
additional amounts paid pursuant to this Section 2.17), it shall pay to the
indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section with respect to the Taxes giving rise
to such refund), net of all out-of-pocket expenses (including any Taxes) of such
indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid to such indemnified party pursuant to the
previous sentence (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) in the event that such indemnified party is
required to repay such refund to such Governmental Authority. Notwithstanding
anything to the contrary in this paragraph (g), in no event will the indemnified
party be required to pay any amount to an indemnifying party pursuant to this
paragraph (g) the payment of which would place the indemnified party in a less
favorable net after-Tax position than the indemnified party would have been in
if the Tax subject to indemnification and giving rise to such refund had not
been deducted, withheld or otherwise imposed and the indemnification payments or
additional amounts with respect to such

56
CH\2082905.9

--------------------------------------------------------------------------------




Tax had never been paid. This Section 2.17(g) shall not be construed to require
any indemnified party to make available its Tax returns (or any other
information relating to its Taxes which it deems confidential) to the
indemnifying party or any other Person.
(h)    Certain FATCA Matters. For purposes of determining withholding Taxes
imposed under FATCA, from and after the Effective Date, the Loan Parties and the
Administrative Agent shall treat (and the Lenders hereby authorize the
Administrative Agent to treat) this Agreement and the Loans as not qualifying as
“grandfathered obligations” within the meaning of Treasury Regulation Section
1.1471-2(b)(2)(i) or 1.1471-2T(b)(2)(i).
(i)    Issuing Bank. For purposes of Section 2.17(e) and (f), the term “Lender”
includes the Issuing Bank.
SECTION 2.18.    Payments Generally; Allocations of Proceeds; Pro Rata
Treatment; Sharing of Set-offs.
(a)    Except as provided in Section 2.06(e), each Borrower shall make each
payment required to be made by it hereunder (whether of principal, interest or
fees, or of amounts payable under Section 2.15, 2.16 or 2.17, or otherwise)
prior to (i) in the case of payments denominated in Dollars, 2:00 p.m., New York
City time and (ii) in the case of payments denominated in a Foreign Currency,
2:00 p.m., Local Time, in the city of the Administrative Agent’s Eurocurrency
Payment Office for such currency, in each case on the date when due, in
immediately available funds, without set-off or counterclaim. Each Borrower
shall make each reimbursement of LC Disbursements required to be made by it
prior to the time for such payments set forth in Section 2.06(e). Any amounts
received after the time set forth above or in Section 2.06(e), as applicable, on
any date may, in the discretion of the Administrative Agent, be deemed to have
been received on the next succeeding Business Day for purposes of calculating
interest thereon. All such payments shall be made (i) in the same currency in
which the applicable Credit Event was made (or where such currency has been
converted to euro, in euro) and (ii) to the Administrative Agent at its offices
at 10 South Dearborn Street, 7th Floor, Chicago, Illinois 60603 or, in the case
of a Credit Event denominated in a Foreign Currency, the Administrative Agent’s
Eurocurrency Payment Office for such currency, except payments to be made
directly to the Issuing Bank or Swingline Lender as expressly provided herein
and except that payments pursuant to Sections 2.15, 2.16, 2.17 and 9.03 shall be
made directly to the Persons entitled thereto. The Administrative Agent shall
distribute any such payments denominated in the same currency received by it for
the account of any other Person to the appropriate recipient promptly following
receipt thereof. If any payment hereunder shall be due on a day that is not a
Business Day, the date for payment shall be extended to the next succeeding
Business Day, and, in the case of any payment accruing interest, interest
thereon shall be payable for the period of such extension. Notwithstanding the
foregoing provisions of this Section, if, after the making of any Credit Event
in any Foreign Currency, currency control or exchange regulations are imposed in
the country which issues such currency with the result that the type of currency
in which the Credit Event was made (the “Original Currency”) no longer exists or
any Borrower is not able to make payment to the Administrative Agent for the
account of the Lenders in such Original Currency, then all payments to be made
by such Borrower hereunder in such currency shall instead be made when due in
Dollars in an amount equal to the Dollar Amount (as of the date of repayment) of
such payment due, it being the intention of the parties hereto that the
Borrowers take all risks of the imposition of any such currency control or
exchange regulations.
(b)    Any proceeds of Collateral received by the Administrative Agent (i) not
constituting (A) a specific payment of principal, interest, fees or other sum
payable under the Loan Documents (which shall be applied as specified by the
relevant Borrower) or (B) a mandatory prepayment (which shall be applied in
accordance with Section 2.11) or (ii) after an Event of Default has occurred and
is continuing and the

57
CH\2082905.9

--------------------------------------------------------------------------------




Administrative Agent (with the consent of the Required Lenders) so elects or the
Required Lenders so direct, such funds shall be applied ratably first, to pay
any fees, indemnities, or expense reimbursements including amounts then due to
the Administrative Agent and the Issuing Bank from any Borrower, second, to pay
any fees or expense reimbursements then due to the Lenders from any Borrower,
third, to pay interest then due and payable on the Loans ratably, fourth, to
prepay principal on the Loans and unreimbursed LC Disbursements and any other
amounts owing with respect to Banking Services Obligations and Swap Obligations
ratably, fifth, to pay an amount to the Administrative Agent equal to one
hundred five percent (105%) of the aggregate undrawn face amount of all
outstanding Letters of Credit and the aggregate amount of any unpaid LC
Disbursements, to be held as cash collateral for such Obligations, and sixth, to
the payment of any other Secured Obligation due to the Administrative Agent or
any Lender by any Borrower. Notwithstanding the foregoing, amounts received from
any Loan Party shall not be applied to any Excluded Swap Obligation of such Loan
Party. Notwithstanding anything to the contrary contained in this Agreement,
unless so directed by Holdings, or unless a Default is in existence, none of the
Administrative Agent or any Lender shall apply any payment which it receives to
any Eurocurrency Loan of a Class, except (a) on the expiration date of the
Interest Period applicable to any such Eurocurrency Loan or (b) in the event,
and only to the extent, that there are no outstanding ABR Loans of the same
Class and, in any event, the Borrowers shall pay the break funding payment
required in accordance with Section 2.16. The Administrative Agent and the
Lenders shall have the continuing and exclusive right to apply and reverse and
reapply any and all such proceeds and payments to any portion of the Secured
Obligations.
(c)    If any Lender shall, by exercising any right of set-off or counterclaim
or otherwise, obtain payment in respect of any principal of or interest on any
of its Loans or participations in LC Disbursements or Swingline Loans resulting
in such Lender receiving payment of a greater proportion of the aggregate amount
of its Loans and participations in LC Disbursements and Swingline Loans and
accrued interest thereon than the proportion received by any other similarly
situated Lender, then the Lender receiving such greater proportion shall
purchase (for cash at face value) participations in the Loans and participations
in LC Disbursements and Swingline Loans of other Lenders to the extent necessary
so that the benefit of all such payments shall be shared by the Lenders ratably
in accordance with the aggregate amount of principal of and accrued interest on
their respective Loans and participations in LC Disbursements and Swingline
Loans; provided that (i) if any such participations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations
shall be rescinded and the purchase price restored to the extent of such
recovery, without interest, and (ii) the provisions of this paragraph shall not
be construed to apply to any payment made by any Borrower pursuant to and in
accordance with the express terms of this Agreement or any payment obtained by a
Lender as consideration for the assignment of or sale of a participation in any
of its Loans or participations in LC Disbursements and Swingline Loans to any
assignee or participant, other than to Holdings or any Subsidiary or Affiliate
thereof (as to which the provisions of this paragraph shall apply). Each
Borrower consents to the foregoing and agrees, to the extent it may effectively
do so under applicable law, that any Lender acquiring a participation pursuant
to the foregoing arrangements may exercise against such Borrower rights of
set-off and counterclaim with respect to such participation as fully as if such
Lender were a direct creditor of such Borrower in the amount of such
participation.
(d)    Unless the Administrative Agent shall have received notice from the
relevant Borrower prior to the date on which any payment is due to the
Administrative Agent for the account of the relevant Lenders or the Issuing Bank
hereunder that such Borrower will not make such payment, the Administrative
Agent may assume that such Borrower has made such payment on such date in
accordance herewith and may, in reliance upon such assumption, distribute to the
relevant Lenders or the Issuing Bank, as the case may be, the amount due. In
such event, if such Borrower has not in fact made such payment, then each of the
relevant Lenders or the Issuing Bank, as the case may be, severally agrees to
repay to the Administrative Agent forthwith on demand the amount so distributed
to such Lender or Issuing Bank with interest thereon, for

58
CH\2082905.9

--------------------------------------------------------------------------------




each day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the greater of the
Federal Funds Effective Rate and a rate determined by the Administrative Agent
in accordance with banking industry rules on interbank compensation (including
without limitation the Overnight Foreign Currency Rate in the case of Loans
denominated in a Foreign Currency).
(e)    If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.05(c), 2.06(d) or (e), 2.07(b), 2.18(e) or 9.03(c), then
the Administrative Agent may, in its discretion (notwithstanding any contrary
provision hereof), (i) apply any amounts thereafter received by the
Administrative Agent for the account of such Lender and for the benefit of the
Administrative Agent, the Swingline Lender or the Issuing Bank to satisfy such
Lender’s obligations to it under such Section until all such unsatisfied
obligations are fully paid and/or (ii) hold any such amounts in a segregated
account over which the Administrative Agent shall have exclusive control as cash
collateral for, and application to, any future funding obligations of such
Lender under any such Section; in the case of each of clauses (i) and
(ii) above, in any order as determined by the Administrative Agent in its
discretion.
SECTION 2.19.    Mitigation Obligations; Replacement of Lenders. (a) If any
Lender requests compensation under Section 2.15, or if any Borrower is required
to pay any additional amount to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 2.17, then such Lender shall use
reasonable efforts to designate a different lending office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or affiliates, if, in the judgment of such
Lender, such designation or assignment (i) would eliminate or reduce amounts
payable pursuant to Section 2.15 or 2.17, as the case may be, in the future and
(ii) would not subject such Lender to any unreimbursed cost or expense and would
not otherwise be disadvantageous to such Lender. The Borrowers hereby agrees to
pay all reasonable costs and expenses incurred by any Lender in connection with
any such designation or assignment.
(b)    If (i) any Lender requests compensation under Section 2.15, (ii) any
Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.17 or
(iii) any Lender becomes a Defaulting Lender, then Holdings may, at its sole
expense and effort, upon notice to such Lender and the Administrative Agent,
require such Lender to assign and delegate, without recourse (in accordance with
and subject to the restrictions contained in Section 9.04), all its interests,
rights (other than its existing rights to payments pursuant to Sections 2.15 or
2.17) and obligations under the Loan Documents to an assignee that shall assume
such obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that (x) Holdings shall have received the prior written
consent of the Administrative Agent (and if a Revolving Commitment is being
assigned to an assignee that is not a Revolving Lender, the Issuing Bank and the
Swingline Lender) with respect to any assignee that is a Revolving Lender, which
consent shall not unreasonably be withheld, (y) such Lender shall have received
payment of an amount equal to the outstanding principal of its Loans and
participations in LC Disbursements and Swingline Loans, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder, from the
assignee (to the extent of such outstanding principal and accrued interest and
fees) or Holdings (in the case of all other amounts) and (z) in the case of any
such assignment resulting from a claim for compensation under Section 2.15 or
payments required to be made pursuant to Section 2.17, such assignment will
result in a reduction in such compensation or payments. A Lender shall not be
required to make any such assignment and delegation if, prior thereto, as a
result of a waiver by such Lender or otherwise, the circumstances entitling
Holdings to require such assignment and delegation cease to apply.
SECTION 2.20.    Expansion Option. Holdings may from time to time elect to
increase the Revolving Commitments or enter into one or more tranches of term
loans (each an “Incremental Term Loan”),

59
CH\2082905.9

--------------------------------------------------------------------------------




in each case in minimum increments of $5,000,000 so long as, after giving effect
thereto, the aggregate amount of such increases and all such Incremental Term
Loans does not exceed the sum of (i) $90,000,000 plus (ii) the aggregate
principal amount of Term Loans repaid as of the date of such election. Holdings
may arrange for any such increase or tranche to be provided by one or more
Lenders (each Lender so agreeing to an increase in its Revolving Commitment, or
to participate in such Incremental Term Loans, an “Increasing Lender”), or by
one or more new banks, financial institutions or other entities (each such new
bank, financial institution or other entity, an “Augmenting Lender”; provided
that no Ineligible Institution may be an Augmenting Lender), to increase their
existing Revolving Commitments, or to participate in such Incremental Term
Loans, or extend Revolving Commitments, as the case may be; provided that
(i) each Augmenting Lender, shall be subject to the approval of Holdings and the
Administrative Agent (such approvals not to be unreasonably withheld or delayed)
and (ii) (x) in the case of an Increasing Lender, Holdings and such Increasing
Lender execute an agreement substantially in the form of Exhibit E hereto, and
(y) in the case of an Augmenting Lender, Holdings and such Augmenting Lender
execute an agreement substantially in the form of Exhibit F hereto. No consent
of any Lender (other than the Lenders participating in the increase or any
Incremental Term Loan) shall be required for any increase in Revolving
Commitments or Incremental Term Loans pursuant to this Section 2.20. Increases
and new Revolving Commitments and Incremental Term Loans created pursuant to
this Section 2.20 shall become effective on the date agreed by Holdings, the
Administrative Agent and the relevant Increasing Lenders or Augmenting Lenders,
and the Administrative Agent shall notify each Lender thereof. Notwithstanding
the foregoing, no increase in the Revolving Commitments (or in the Revolving
Commitment of any Lender) or tranche of Incremental Term Loans shall become
effective under this paragraph unless, (i) on the proposed date of the
effectiveness of such increase or Incremental Term Loans, (A) the conditions set
forth in paragraphs (a) and (b) of Section 4.02 shall be satisfied or waived by
the Required Lenders and the Administrative Agent shall have received a
certificate to that effect dated such date and executed by a Responsible Officer
of Holdings and (B) Holdings shall be in compliance (on a Pro Forma Basis) with
the covenants contained in Section 6.11 and (ii) the Administrative Agent shall
have received documents and opinions consistent with those delivered on the
Effective Date as to the organizational power and authority of the Borrowers to
borrow hereunder after giving effect to such increase; provided that, with
respect to any Incremental Term Loans incurred for the primary purpose of
financing a Limited Conditionality Acquisition (“Acquisition-Related Incremental
Term Loans”), (x) clause (i)(A) of this sentence shall be deemed to have been
satisfied so long as (1) as of the date of execution of the related Limited
Conditionality Acquisition Agreement by the parties thereto, no Default shall
have occurred and be continuing or would result from entry into such
documentation, (2) as of the date of the borrowing of such Acquisition-Related
Incremental Term Loans, no Event of Default under clause (a), (f) or (g) of
Article VII is in existence immediately before or after giving effect (including
on a Pro Forma Basis) to such borrowing and to any concurrent transactions and
any substantially concurrent use of proceeds thereof, (3) the representations
and warranties set forth in Article III shall be true and correct in all
material respects as of the date of execution of the applicable Limited
Conditionality Acquisition Agreement by the parties thereto, except to the
extent any such representations or warranties are expressly limited to an
earlier date, in which case such representations and warranties shall be true
and correct in all material respects as of such specified earlier date (provided
that no materiality qualifier set forth in this subclause (3) shall be
applicable to any representations and warranties that already are qualified or
modified by materiality in the text thereof) and (4) as of the date of the
borrowing of such Acquisition-Related Incremental Term Loans, customary
“Sungard” representations and warranties (with such representations and
warranties to be reasonably determined by the Lenders providing such
Acquisition-Related Incremental Term Loans) shall be true and correct in all
material respects immediately prior to, and after giving effect to, the
incurrence of such Acquisition-Related Incremental Term Loans, except to the
extent any such representations or warranties are expressly limited to an
earlier date, in which case such representations and warranties shall be true
and correct in all material respects as of such specified earlier date (provided
that no materiality qualifier set forth in this subclause (4) shall be
applicable to any representations and warranties that already are qualified

60
CH\2082905.9

--------------------------------------------------------------------------------




or modified by materiality in the text thereof) and (y) clause (i)(B) of this
sentence shall be deemed to have been satisfied so long as Holdings shall be in
compliance (on the Pro Forma Basis) with the covenants contained in Section 6.11
as of the date of execution of the related Limited Conditionality Acquisition
Agreement by the parties thereto. On the effective date of any increase in the
Revolving Commitments or any Incremental Term Loans being made, (i) each
relevant Increasing Lender and Augmenting Lender shall make available to the
Administrative Agent such amounts in immediately available funds as the
Administrative Agent shall determine, for the benefit of the other Lenders, as
being required in order to cause, after giving effect to such increase and the
use of such amounts to make payments to such other Lenders, each Lender’s
portion of the outstanding Revolving Loans of all the Lenders to equal its
Applicable Percentage of such outstanding Revolving Loans, and (ii) the
Borrowers shall be deemed to have repaid and reborrowed all outstanding
Revolving Loans as of the date of any increase in the Revolving Commitments
(with such reborrowing to consist of the Types of Revolving Loans, with related
Interest Periods if applicable, specified in a notice delivered by the
applicable Borrower in accordance with the requirements of Section 2.03). The
deemed payments made pursuant to clause (ii) of the immediately preceding
sentence shall be accompanied by payment of all accrued interest on the amount
prepaid and, in respect of each Eurocurrency Loan, shall be subject to
indemnification by the Borrowers pursuant to the provisions of Section 2.16 if
the deemed payment occurs other than on the last day of the related Interest
Periods. The Incremental Term Loans (a) shall rank pari passu in right of
payment with the Revolving Loans and the initial Term Loans, (b) shall not
mature earlier than the Maturity Date (but may have amortization prior to such
date) and (c) shall be treated substantially the same as (and in any event no
more favorably than) the Revolving Loans and the initial Term Loans; provided
that (i) the terms and conditions applicable to any tranche of Incremental Term
Loans maturing after the Maturity Date may provide for material additional or
different financial or other covenants or prepayment requirements applicable
only during periods after the Maturity Date and (ii) the Incremental Term Loans
may be priced differently than the Revolving Loans and the initial Term Loans.
Incremental Term Loans may be made hereunder pursuant to an amendment or
restatement (an “Incremental Term Loan Amendment”) of this Agreement and, as
appropriate, the other Loan Documents, executed by the Borrowers, each
Increasing Lender participating in such tranche (if any), each Augmenting Lender
participating in such tranche, if any, and the Administrative Agent. The
Incremental Term Loan Amendment may, without the consent of any other Lenders,
effect such amendments to this Agreement and the other Loan Documents as may be
necessary or appropriate, in the reasonable opinion of the Administrative Agent,
to effect the provisions of this Section 2.20. Nothing contained in this
Section 2.20 shall constitute, or otherwise be deemed to be, a commitment on the
part of any Lender to increase its Revolving Commitment hereunder, or provide
Incremental Term Loans, at any time.
SECTION 2.21.    Judgment Currency. If for the purposes of obtaining judgment in
any court it is necessary to convert a sum due from any Borrower hereunder in
the currency expressed to be payable herein (the “specified currency”) into
another currency, the parties hereto agree, to the fullest extent that they may
effectively do so, that the rate of exchange used shall be that at which in
accordance with normal banking procedures the Administrative Agent could
purchase the specified currency with such other currency at the Administrative
Agent’s main New York City office on the Business Day preceding that on which
final, non-appealable judgment is given. The obligations of each Borrower in
respect of any sum due to any Lender or the Administrative Agent hereunder
shall, notwithstanding any judgment in a currency other than the specified
currency, be discharged only to the extent that on the Business Day following
receipt by such Lender or the Administrative Agent (as the case may be) of any
sum adjudged to be so due in such other currency such Lender or the
Administrative Agent (as the case may be) may in accordance with normal,
reasonable banking procedures purchase the specified currency with such other
currency. If the amount of the specified currency so purchased is less than the
sum originally due to such Lender or the Administrative Agent, as the case may
be, in the specified currency, each Borrower agrees, to the fullest extent that
it may effectively do so, as a separate obligation and notwithstanding any such
judgment, to indemnify such Lender

61
CH\2082905.9

--------------------------------------------------------------------------------




or the Administrative Agent, as the case may be, against such loss, and if the
amount of the specified currency so purchased exceeds (a) the sum originally due
to any Lender or the Administrative Agent, as the case may be, in the specified
currency and (b) any amounts shared with other Lenders as a result of
allocations of such excess as a disproportionate payment to such Lender under
Section 2.18, such Lender or the Administrative Agent, as the case may be,
agrees to remit such excess to such Borrower.
SECTION 2.22.    Defaulting Lenders. Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:
(a)    fees shall cease to accrue on the unfunded portion of the Commitment of
such Defaulting Lender pursuant to Section 2.12(a);
(b)    the Commitment and Revolving Credit Exposure of such Defaulting Lender
shall not be included in determining whether the Required Lenders have taken or
may take any action hereunder (including any consent to any amendment, waiver or
other modification pursuant to Section 9.02); provided that, except as otherwise
provided in Section 9.02, this clause (b) shall not apply to the vote of a
Defaulting Lender in the case of an amendment, waiver or other modification
requiring the consent of such Lender or each Lender directly affected thereby;
(c)    if any Swingline Exposure or LC Exposure exists at the time such Lender
becomes a Defaulting Lender then:
(i)    all or any part of the Swingline Exposure and LC Exposure of such
Defaulting Lender shall be reallocated among the non-Defaulting Lenders in
accordance with their respective Applicable Percentages but only to the extent
(A) no Default has occurred and is continuing at the time of such reallocation
and (B) the sum of all non-Defaulting Lenders’ Revolving Credit Exposures plus
such Defaulting Lender’s Swingline Exposure and LC Exposure does not exceed the
total of all non-Defaulting Lenders’ Revolving Commitments;
(ii)    if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrowers shall within two (2) Business Days
following notice by the Administrative Agent (x) first, prepay such Swingline
Exposure and (y) second, cash collateralize for the benefit of the Issuing Bank
only the Borrowers’ obligations corresponding to such Defaulting Lender’s LC
Exposure (after giving effect to any partial reallocation pursuant to clause (i)
above) in accordance with the procedures set forth in Section 2.06(j) for so
long as such LC Exposure is outstanding;
(iii)    if the Borrowers cash collateralize any portion of such Defaulting
Lender’s LC Exposure pursuant to clause (ii) above, the Borrowers shall not be
required to pay any fees to such Defaulting Lender pursuant to Section 2.12(b)
with respect to such Defaulting Lender’s LC Exposure during the period such
Defaulting Lender’s LC Exposure is cash collateralized;
(iv)    if the LC Exposure of the non-Defaulting Lenders is reallocated pursuant
to clause (i) above, then the fees payable to the Lenders pursuant to
Section 2.12(a) and Section 2.12(b) shall be adjusted in accordance with such
non-Defaulting Lenders’ Applicable Percentages; and
(v)    if all or any portion of such Defaulting Lender’s LC Exposure is neither
reallocated nor cash collateralized pursuant to clause (i) or (ii) above, then,
without prejudice to any rights or remedies of the Issuing Bank or any other
Lender hereunder, all letter of credit fees payable under

62
CH\2082905.9

--------------------------------------------------------------------------------




Section 2.12(b) with respect to such Defaulting Lender’s LC Exposure shall be
payable to the Issuing Bank until and to the extent that such LC Exposure is
reallocated and/or cash collateralized;
(d)    so long as such Lender is a Defaulting Lender, the Swingline Lender shall
not be required to fund any Swingline Loan and the Issuing Bank shall not be
required to issue, amend or increase any Letter of Credit, unless it is
satisfied that the related exposure and the Defaulting Lender’s then outstanding
LC Exposure will be 100% covered by the Revolving Commitments of the
non-Defaulting Lenders and/or cash collateral will be provided by the Borrowers
in accordance with Section 2.22(c), and participating interests in any such
newly made Swingline Loan or any newly issued or increased Letter of Credit
shall be allocated among non-Defaulting Lenders in a manner consistent with
Section 2.22(c)(i) (and such Defaulting Lender shall not participate therein).
If (i) a Bankruptcy Event with respect to any Lender Parent shall occur
following the date hereof and for so long as such event shall continue or
(ii) the Swingline Lender or the Issuing Bank has a good faith belief that any
Lender has defaulted in fulfilling its obligations under one or more other
agreements in which such Lender commits to extend credit, the Swingline Lender
shall not be required to fund any Swingline Loan and the Issuing Bank shall not
be required to issue, amend or increase any Letter of Credit, unless the
Swingline Lender or the Issuing Bank, as the case may be, shall have entered
into arrangements with the Borrowers or such Lender, satisfactory to the
Swingline Lender or the Issuing Bank, as the case may be, to defease any risk to
it in respect of such Lender hereunder;
(e)    In the event that the Administrative Agent, Holdings, the Swingline
Lender and the Issuing Bank each agrees that a Defaulting Lender has adequately
remedied all matters that caused such Lender to be a Defaulting Lender, then the
Swingline Exposure and LC Exposure of the Lenders shall be readjusted to reflect
the inclusion of such Lender’s Commitment and on such date such Lender shall
purchase at par such of the Loans of the other Lenders (other than Swingline
Loans) as the Administrative Agent shall determine may be necessary in order for
such Lender to hold such Loans in accordance with its Applicable Percentage; and
(f)    the rights and remedies against, and with respect to, a Defaulting Lender
under this Section 2.22 are in addition to, and cumulative and not in limitation
of, all other rights and remedies that the Administrative Agent and each Lender,
Issuing Bank, Swingline Lender, Borrower or any other Loan Party may at any time
have against, or with respect to, such Defaulting Lender.
ARTICLE III    

Representations and Warranties
Each Borrower represents and warrants to the Lenders that:
SECTION 3.01.    Existence, Qualification and Power. Each Loan Party and each of
its Subsidiaries (a) is duly organized or formed, validly existing and, as
applicable, in good standing under the Laws of the jurisdiction of its
incorporation or organization, (b) has all requisite corporate power and
authority and all requisite governmental licenses, authorizations, consents and
approvals to (i) own or lease its assets and carry on its business and
(ii) execute, deliver and perform its obligations under the Loan Documents to
which it is a party and consummate the Transactions, and (c) is duly qualified
and is licensed and, as applicable, in good standing under the Laws of each
jurisdiction where its ownership, lease or operation of properties or the
conduct of its business requires such qualification or license; except in each
case referred to in clauses (a) (solely with respect to good standing), (b)(i)
or (c), to the extent that failure to do so could not reasonably be expected to
have a Material Adverse Effect.

63
CH\2082905.9

--------------------------------------------------------------------------------




SECTION 3.02.    Authorization; No Contravention. The execution, delivery and
performance by each Loan Party of each Loan Document to which such Person is or
is to be a party have been duly authorized by all necessary corporate or other
organizational action, and do not and will not (a) contravene the terms of any
of such Person’s Organization Documents; (b) conflict with or result in any
breach or contravention of, or the creation of any Lien under, or require any
payment to be made under (i) any Contractual Obligation to which such Person is
a party or affecting such Person or the properties of such Person or any of its
Subsidiaries or (ii) any order, injunction, writ or decree of any Governmental
Authority or any arbitral award to which such Person or its property is subject;
or (c) violate any Law; except, in each case referred to in clause (b), to the
extent such conflict, violation or breach could not reasonably be expected to
have a Material Adverse Effect.
SECTION 3.03.    Governmental Authorization; Other Consents. No approval,
consent, exemption, authorization, or other action by, or notice to, or (except
as contemplated by Section 3.21) filing with, any Governmental Authority or any
other Person is necessary or required in connection with (a) the execution,
delivery or performance by, or enforcement against, any Loan Party of this
Agreement or any other Loan Document, or for the consummation of the
Transaction, (b) the grant by any Loan Party of the Liens granted by it pursuant
to the Collateral Documents, (c) the perfection or maintenance of the Liens
created under the Collateral Documents (including the first priority nature
thereof) or (d) the exercise by the Administrative Agent or any Lender of its
rights under the Loan Documents or the remedies in respect of the Collateral
pursuant to the Collateral Documents except (i) those obtained or made on or
prior to the Effective Date and (ii) those the failure of which to obtain or
make could not reasonably be expected to have a Material Adverse Effect. All
applicable waiting periods in connection with the Transaction have expired
without any action having been taken by any Governmental Authority restraining,
preventing or imposing materially adverse conditions upon the Transaction or the
rights of the Loan Parties or their Subsidiaries freely to transfer or otherwise
dispose of, or to create any Lien on, any properties now owned or hereafter
acquired by any of them.
SECTION 3.04.    Binding Effect. This Agreement has been, and each other Loan
Document, when delivered hereunder, will have been, duly executed and delivered
by each Loan Party that is party thereto. This Agreement constitutes, and each
other Loan Document when so delivered will constitute, a legal, valid and
binding obligation of such Loan Party, enforceable against each Loan Party that
is party thereto in accordance with its terms, except to the extent that the
enforceability thereof may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws generally affecting creditors’
rights and by equitable principles (regardless of whether enforcement is sought
in equity or at law).
SECTION 3.05.    Financial Statements; No Material Adverse Effect.
(p)    The Audited Financial Statements (i) were prepared in accordance with
GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein; (ii) fairly present the financial condition
of Holdings and its Subsidiaries as of the date thereof and their results of
operations for the period covered thereby in accordance with GAAP consistently
applied throughout the period covered thereby, except as otherwise expressly
noted therein; and (iii) show all material indebtedness and other liabilities,
direct or contingent, of Holdings and its Subsidiaries as of the date thereof,
including liabilities for Taxes, material commitments and Indebtedness.
(q)    The unaudited consolidated balance sheet of Holdings and its Subsidiaries
dated March 31, 2015, and the related consolidated statements of income or
operations, shareholders’ equity and cash flows for the fiscal quarter ended on
that date (i) were prepared in accordance with GAAP consistently applied
throughout the period covered thereby, except as otherwise expressly noted
therein, and (ii) fairly present

64
CH\2082905.9

--------------------------------------------------------------------------------




the financial condition of Holdings and its Subsidiaries as of the date thereof
and their results of operations for the period covered thereby, subject, in the
case of clauses (i) and (ii), to the absence of footnotes and to normal year-end
audit adjustments.
(r)    Since the date of the Audited Financial Statements, there has been no
event or circumstance, either individually or in the aggregate, that has had or
could reasonably be expected to have a Material Adverse Effect.
(s)    The consolidated forecasted balance sheet, statements of income and cash
flows of Holdings and its Subsidiaries delivered to the Lenders prior to the
Effective Date or delivered pursuant to Section 5.01(c) were prepared in good
faith based on assumptions stated therein, which assumptions were fair in light
of the conditions existing at the time of delivery of such forecasts, and
represented, at the time of delivery, the Borrowers’ best estimate of its future
financial condition and performance.
SECTION 3.06.    Litigation. Except as set forth on Schedule 3.06, there are no
actions, suits, proceedings, claims or disputes pending or, to the knowledge of
the Responsible Officers of Holdings after due and diligent investigation,
threatened or contemplated, at law, in equity, in arbitration or before any
Governmental Authority, by or against Holdings or any of its Subsidiaries or
against any of their properties or revenues that (a) purport to affect or
pertain to this Agreement, any other Loan Document or the consummation of the
Transaction, or (b) either individually or in the aggregate could reasonably be
expected to have a Material Adverse Effect.
SECTION 3.07.    No Default. Neither any Loan Party nor any Subsidiary thereof
is in default under or with respect to, or a party to, any Contractual
Obligation that could, either individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect. No Default has occurred and is
continuing or would result from the consummation of the Transaction.
SECTION 3.08.    Ownership of Property; Liens. Each Loan Party and each of its
Subsidiaries has title in fee simple to, or a valid leasehold interest in, all
real property necessary or used in the ordinary conduct of its business, except
for such defects in title as could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.
SECTION 3.09.    Environmental Compliance. Except as could not, individually or
in the aggregate, reasonably be expected to result in a Material Adverse Effect:
(i) the Loan Parties and their respective Subsidiaries and their respective
operations and facilities are in compliance with applicable Environmental Laws,
which compliance includes, without limitation, having obtained and being in
compliance with any permits, licenses or other governmental authorizations or
approvals, and having made all filings and provided all financial assurances and
notices, required for the ownership and operation of the business, properties
and facilities of the Loan Parties and their respective Subsidiaries under
applicable Environmental Laws, and compliance with the terms and conditions
thereof; (ii) none of the Loan Parties or their respective Subsidiaries has
received any written communication that alleges that any Loan Party or any of
their respective Subsidiaries are in violation of any Environmental Law;
(iii) there is no claim, action or cause of action filed with a court or
governmental authority, no investigation with respect to which any Loan Party
has received written notice, and no written notice by any person or entity
alleging actual or potential liability on the part of any Loan Party or any of
their respective Subsidiaries based on or pursuant to any Environmental Law
pending or, to the Loan Parties’ or their Subsidiaries’ knowledge, threatened
against any of them; (iv) none of the Loan Parties or their respective
Subsidiaries is conducting or paying for, in whole or in part, any
investigation, response or other corrective action pursuant to any Environmental
Law at any site or facility, nor is any of them subject or a party to any order,
judgment, decree, contract or

65
CH\2082905.9

--------------------------------------------------------------------------------




agreement which imposes any obligation or liability under any Environmental Law;
and (v) there are no actions, conditions or occurrences, including, without
limitation, the Release or threatened Release of any Hazardous Materials, that
could reasonably be expected to result in a violation of or liability under any
Environmental Law on the part of the Loan Parties and their respective
Subsidiaries.
SECTION 3.10.    Insurance. The properties of Holdings and its Subsidiaries are
insured with financially sound and reputable insurance companies that are not
Affiliates of Holdings, in such amounts, with such deductibles and covering such
risks as are customarily carried by companies engaged in similar businesses and
owning similar properties in localities where Holdings and its Subsidiaries
operate.
SECTION 3.11.    Taxes. Each of the Borrowers and each of their respective
Subsidiaries has timely filed all federal, state, foreign and other Tax returns
and reports required to be filed, and has timely paid all federal, state,
foreign and other Taxes, including in its capacity as a withholding agent,
levied or imposed upon it or its properties, income or assets otherwise due and
payable, except (a) those Taxes which are being contested in good faith by
appropriate proceedings diligently conducted and for which adequate reserves
have been provided in accordance with GAAP or (b) where the failure to file or
pay could not reasonably be expected, individually or in the aggregate, to
result in a Material Adverse Effect. There is no proposed material tax
deficiency assessment or other claim against, and no material tax audit with
respect to, the Borrowers or any of their respective Subsidiaries. Except as
could not be reasonably expected to, individually or in the aggregate, result in
a Material Adverse Effect, neither of the Borrowers nor any of their respective
Subsidiaries has ever “participated” in a “listed transaction” within the
meaning of Treasury Regulation Section 1.6011-4.
SECTION 3.12.    ERISA Compliance.
(f)    Except as could not reasonably be expected to have a Material Adverse
Effect, each Plan is in compliance with the applicable provisions of ERISA, the
Code and other federal or state laws. Each Pension Plan that is intended to be a
qualified plan under Section 401(a) of the Code has received a favorable
determination letter from the IRS to the effect that the form of such Pension
Plan is qualified under Section 401(a) of the Code or an application for such a
letter is currently being processed by the IRS. To the knowledge of the
Responsible Officers of Holdings, nothing has occurred that would prevent or
cause the loss of such tax-qualified status.
(g)    There are no pending or, to the knowledge of the Responsible Officers of
Holdings, threatened claims, actions or lawsuits, or action by any Governmental
Authority, with respect to any Plan (other than routine claims for benefits)
that could reasonably be expected to have a Material Adverse Effect.
(h)    Except as could not reasonably be expected to result in a Material
Adverse Effect, (i) no ERISA Event has occurred or is reasonably expected to
occur and (ii) neither any Borrower nor any ERISA Affiliate has engaged in a
transaction that could be subject to Section 4069 or Section 4212(c) of ERISA.
(i)    Except as could not reasonably be expected to result in a Material
Adverse Effect, with respect to each employee benefit plan maintained or
contributed to by any Loan Party or any Subsidiary of any Loan Party that is not
subject to United States law (a “Foreign Plan”):
(i)    each such Foreign Plan is in compliance with applicable law and the terms
of the Foreign Plan;
(ii)    solely to the extent that any Foreign Plan is required to be funded (or
satisfy any applicable funding requirements of the jurisdiction under which such
Foreign Plan is governed) by

66
CH\2082905.9

--------------------------------------------------------------------------------




any Loan Party, the fair market value of the assets of each funded Foreign Plan,
the liability of each insurer for any Foreign Plan funded through insurance or
the book reserve established for any Foreign Plan, together with any accrued
contributions, is sufficient to procure or provide for the accrued benefit
obligations, as of the date hereof, with respect to all current and former
participants in such Foreign Plan according to the actuarial assumptions and
valuations most recently used to account for such obligations in accordance with
applicable generally accepted accounting principles; and
(iii)    each Foreign Plan required to be registered has been registered and has
been maintained in good standing with applicable regulatory authorities.
SECTION 3.13.    Subsidiaries; Equity Interests; Loan Parties. (a) As of the
Effective Date, Schedules 1(a), 5(a) and 5(b) of the Perfection Certificate set
forth the name and jurisdiction of incorporation of each Subsidiary and, as to
each such Subsidiary, the number of each class of its Equity Interests
authorized, and the number outstanding, on the Effective Date, the number of
shares covered by all outstanding options, warrants, rights of conversion or
purchase and similar rights at the Effective Date and the percentage of each
class of Equity Interests owned by any Loan Party, (b) all Equity Interests of
Vonage America and each other Subsidiary of Holdings are duly and validly issued
and are fully paid and non-assessable, are owned by Holdings, directly or
indirectly through Wholly Owned Subsidiaries, (c) each Loan Party is the record
and beneficial owner of, and has good and marketable title to, the Equity
Interests pledged by it under the Security Agreement, free of any and all Liens,
rights or claims of other Persons, except the security interest created by the
Security Agreement and (d) there are no outstanding subscriptions, options,
warrants, calls, rights or other agreements or commitments (other than stock
options granted to employees or directors and directors’ qualifying shares) of
any nature relating to any Equity Interest of Vonage America or any of the other
Subsidiaries of Holdings, except as created by the Loan Documents. No consent of
any Person including any other general or limited partner, any other member of a
limited liability company, any other shareholder or any other trust beneficiary
is necessary in connection with the creation, perfection or first priority
status of the security interest of the Administrative Agent in any Equity
Interests pledged to the Administrative Agent for the benefit of the Secured
Parties under the Security Agreement or the exercise by the Administrative Agent
of the voting or other rights provided for in the Security Agreement or the
exercise of remedies in respect thereof.
SECTION 3.14.    Margin Regulations; Investment Company Act.
(e)    The Borrowers are not engaged and will not engage, principally or as one
of its important activities, in the business of purchasing or carrying margin
stock (within the meaning of Regulation U issued by the FRB), or extending
credit for the purpose of purchasing or carrying margin stock in violation of
such regulation.
(f)    No Loan Party, any Person Controlling any Loan Party, or any Subsidiary
of a Loan Party is or is required to be registered as an “investment company”
under the Investment Company Act of 1940.
SECTION 3.15.    Disclosure. Holdings has disclosed to the Administrative Agent
all agreements, instruments and corporate or other restrictions to which it or
any of its Subsidiaries is subject, and all other matters known to it, that,
individually or in the aggregate, would reasonably be expected to result in a
Material Adverse Effect. No report, financial statement, certificate or other
factual information (taken as a whole) furnished (whether in writing or orally)
by or on behalf of any Loan Party to the Administrative Agent or any Lender in
connection with the transactions contemplated hereby and the negotiation of this
Agreement or delivered hereunder or under any other Loan Document (in each case
as modified or supplemented by other information so furnished) contains any
material misstatement of fact or omits to state any material fact

67
CH\2082905.9

--------------------------------------------------------------------------------




necessary to make the statements therein (taken as a whole), in the light of the
circumstances under which they were made, not misleading; provided that, with
respect to projected financial information, the Borrowers represent only that
such information was prepared in good faith based upon assumptions believed to
be reasonable at the time prepared (it being understood that projections are
subject to uncertainties and contingencies, many of which are beyond the control
of the Borrowers, and that no assurance can be given that such projections will
be realized).
SECTION 3.16.    Compliance with Laws. Each Loan Party and each Subsidiary
thereof is in compliance in all material respects with the requirements of all
Laws and all orders, writs, injunctions and decrees applicable to it or to its
properties, except in such instances in which (a) such requirement of Law or
order, writ, injunction or decree is being contested in good faith by
appropriate proceedings diligently conducted or (b) the failure to comply
therewith, either individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect.
SECTION 3.17.    Intellectual Property/Proprietary Rights, Etc.
(f)    To the knowledge of the Borrowers and their respective Subsidiaries, each
of the Borrowers and their respective Subsidiaries owns, or is licensed, or
otherwise possesses legally enforceable rights, to use, sell or license, as
applicable, all Proprietary Rights used or held for use in the business as
currently conducted of each such Person. As of the Effective Date,
Schedules 7(a), (b) and (c) to the Perfection Certificate contains a complete
and correct list of all of the Borrowers’ and each of their respective
Subsidiaries’ patents and patent applications; trademark and service mark
registrations and applications for registration thereof; domain names; and
copyright registrations and applications for registration thereof. The Borrowers
and each of their respective Subsidiaries have licenses for all Commercial
Software used in their respective businesses, except in such instances in which
the failure to have such licenses, either individually or in the aggregate,
could not reasonably be expected to have a Material Adverse Effect.
(g)    Neither of the Borrowers nor any of their respective Subsidiaries is in
violation, in any material respect, of any license, sublicense or the agreement
pursuant to which the Borrowers or any of their respective Subsidiaries are
authorized to use, sell, distribute or license any Proprietary Right and such
license, sublicense and agreements will continue to be legal, valid, binding
enforceable and in full force and effect following the Effective Date, except in
such instances in which such violation, either individually or in the aggregate,
could not reasonably be expected to have a Material Adverse Effect.
(h)    Except for Commercial Software and Embedded Products for which the
Borrowers and their respective Subsidiaries have valid non-exclusive licenses or
have otherwise been validly granted the rights to use such Commercial Software
and Embedded Products, the Borrowers and their respective Subsidiaries are the
sole and exclusive owners of the material Proprietary Rights that the Borrowers
and their respective Subsidiaries purport to own (free and clear of any Liens,
other than Permitted Liens).
(i)    Except as set forth on Schedule 3.17(d), to the knowledge of the
Borrowers and their respective Subsidiaries, except in such instances, either
individually or in the aggregate, as could not reasonably be expected to have a
Material Adverse Effect, (i) none of the Proprietary Rights used in the business
of the Borrowers and/or their respective Subsidiaries infringes on any
intellectual property rights of any third Persons, (ii) no Person is infringing
any of the Proprietary Rights of the Borrowers and their respective Subsidiaries
and (iii) no Person has made a claim of ownership over any Proprietary Right
adverse to the ownership interest of the Borrowers or any of their respective
Subsidiaries. The Borrowers and their respective Subsidiaries have not received
a written demand, claim, notice or inquiry from any Person in respect of
registered intellectual property owned by a Borrower or one of its respective
Subsidiaries which

68
CH\2082905.9

--------------------------------------------------------------------------------




challenges or threatens to challenge the validity of such registered
intellectual property that has not been resolved, except in such instances in
which such demand, claim, notice or inquiry, either individually or in the
aggregate, could not reasonably be expected to have a Material Adverse Effect.
(j)    Except in such instances, either individually or in the aggregate, as
could not reasonably be expected to have a Material Adverse Effect, to the
knowledge of the Borrowers and their respective Subsidiaries, all software
products sold or licensed by the Borrowers and their respective Subsidiaries to
customers or used in providing services to customers (i) were authored by
employees of the Borrowers and their respective Subsidiaries within the scope of
their employment and the Borrowers and their respective Subsidiaries thus were
the original author pursuant to the work made for hire doctrine, (ii) are
software products that the Borrowers and their respective Subsidiaries license
from providers thereof that purport to have the right to grant such licenses and
the Borrowers and their respective Subsidiaries have no reason to believe such
providers do not have the right to grant such licenses with appropriate rights
to resell or sublicense to third parties or use in providing services to
customers, as applicable, (iii) were authored by third party contractors who
have agreed in writing to assign all of their rights in such software products
to the Borrowers and their respective Subsidiaries, or (iv) were authored by
third party contractors who have granted rights in such software products to the
Borrowers and their respective Subsidiaries such that the Borrowers and their
respective Subsidiaries can operate their business as currently conducted and
proposed to be conducted. Each of the Borrowers represent and warrant that the
Borrowers and/or each of their respective Subsidiaries have taken commercially
reasonable steps and implemented measures to safeguard the secrecy and
confidentiality of any material trade secrets within the Borrowers’ and their
respective Subsidiaries’ Proprietary Rights.
(k)    To the extent that any of the Proprietary Rights of the Borrowers or any
of their respective Subsidiaries are material to the operation of Holdings or
any of its Subsidiaries, Borrowers and their respective Subsidiaries have the
right to grant Holdings or such Subsidiary the rights to use such Proprietary
Rights.
SECTION 3.18.    Solvency. Each Borrower and its Subsidiaries, taken as a whole,
is and after giving effect to the Transaction and the incurrence of the
Indebtedness and obligations being incurred in connection herewith will be,
individually and together with its Subsidiaries on a consolidated basis,
Solvent.
SECTION 3.19.    Casualty, Etc. Neither the businesses nor the properties of any
Loan Party or any of its Subsidiaries are affected by any fire, explosion,
accident, strike, lockout or other labor dispute, drought, storm, hail,
earthquake, embargo, act of God or of the public enemy or other casualty
(whether or not covered by insurance) that, either individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect.
SECTION 3.20.    Labor Matters. Except as could not reasonably be expected to
result in a Material Adverse Effect (i) there are no collective bargaining
agreements or Multiemployer Plans covering the employees of the Borrower or any
of its Subsidiaries as of the Effective Date, and (ii) neither of the Borrowers
nor any Subsidiary has suffered any strikes, walkouts, work stoppages or other
material labor difficulty within the last three years prior to the Effective
Date.
SECTION 3.21.    Collateral Documents. The provisions of the Collateral
Documents are effective to create in favor of the Administrative Agent for the
benefit of the Secured Parties a legal, valid and enforceable first priority
Lien (subject to Permitted Liens) on all right, title and interest of the
respective Loan Parties in the Collateral described therein, subject to the
exceptions provided herein or therein. Except for filings completed prior to the
Effective Date or as otherwise contemplated hereby and by the Collateral
Documents, no filing or other action will be necessary to perfect or protect
such Liens.

69
CH\2082905.9

--------------------------------------------------------------------------------




SECTION 3.22.    Anti-Corruption Laws and Sanctions. Holdings has implemented
and maintains in effect policies and procedures designed to ensure compliance by
Holdings, its Subsidiaries and their respective directors, officers, employees
and agents with Anti-Corruption Laws and applicable Sanctions, and Holdings, its
Subsidiaries and their respective officers and employees and to the knowledge of
Holdings its directors and agents, are in compliance with Anti-Corruption Laws
and applicable Sanctions in all material respects and, in the case of any
Borrower, is not knowingly engaged in any activity that could reasonably be
expected to result in such Borrower being designated as a Sanctioned Person.
None of (a) Holdings, any Subsidiary or to the knowledge of Holdings or such
Subsidiary any of their respective directors, officers or employees, or (b) to
the knowledge of Holdings, any agent of Holdings or any Subsidiary that will act
in any capacity in connection with or benefit from the credit facilities
established hereby, is a Sanctioned Person. No Borrowing or Letter of Credit,
use of proceeds or other Transactions will violate Anti-Corruption Laws or
applicable Sanctions.
SECTION 3.23.    Regulatory Matters.
(a)    The business of the Borrowers and their Subsidiaries is being conducted
in compliance with (a) applicable requirements under the federal Communications
Act of 1934, as amended, and with all relevant rules, regulations and published
policies of the Federal Communications Commission (the “FCC”); and (b) any
applicable state communications laws and regulations of a state public service
commission or similar state governmental authority (“State PUC”) (collectively,
the “Communications Laws”), except as would not have a Material Adverse Effect.
The Borrowers and their Subsidiaries possess all registrations, licenses,
authorizations, and certifications issued by the FCC and State PUCs necessary to
conduct their respective businesses as currently conducted. All material
licenses and authorizations issued by the FCC and State PUCs required for the
operations of the Borrowers and their Subsidiaries are in full force and effect
(the “FCC Licenses” and the “State PUC Licenses”).
(b)    There is no condition, event or occurrence existing, nor, to the best of
the Borrowers’ knowledge, is there any proceeding being conducted or threatened
by any Governmental Authority, which would reasonably be expected to cause the
termination, suspension, cancellation, or nonrenewal of any of the FCC Licenses
or State PUC Licenses, or the imposition of any penalty or fine by any
Governmental Authority with respect to any of the FCC Licenses, State PUC
Licenses, the Borrowers or their Subsidiaries, in each case which would have a
Material Adverse Effect.
(c)    There is no (a) outstanding decree, decision, judgment, or order that has
been issued by the FCC or State PUCs against the Borrowers, any of their
Subsidiaries, the FCC Licenses or the State PUC Licenses or (b) notice of
violation, order to show cause, complaint, investigation or other administrative
or judicial proceeding pending or, to the best of the Borrowers’ knowledge,
threatened by or before the FCC or State PUCs against the Borrowers, any of
their Subsidiaries, the FCC Licenses or the State PUC Licenses that, in the case
of each of (a) or (b) above, could reasonably be expected to have a Material
Adverse Effect.
(d)    No consent, approval, authorization, order or waiver of, or filing with,
the FCC or State PUCs is required under the Communications Laws to be obtained
or made by the Borrowers or any of their Subsidiaries for the execution,
delivery and performance of this Agreement or the transactions contemplated
herein and therein.
(e)    The Borrowers and their Subsidiaries each have filed with the FCC and
State PUCs all necessary reports, documents, instruments, information, or
applications required to be filed pursuant to the Communications Laws, and have
paid all fees required to be paid pursuant to the Communications Laws, except as
would not have a Material Adverse Effect.

70
CH\2082905.9

--------------------------------------------------------------------------------




ARTICLE IV    

Conditions
SECTION 4.01.    Effective Date. The obligations of the Lenders to make Loans
and of the Issuing Bank to issue Letters of Credit hereunder shall not become
effective until the date on which each of the following conditions is satisfied
(or waived in accordance with Section 9.02):
(b)    The Administrative Agent (or its counsel) shall have received (i) from
each party hereto either (A) a counterpart of this Agreement signed on behalf of
such party or (B) written evidence reasonably satisfactory to the Administrative
Agent (which may include telecopy or electronic transmission of a signed
signature page of this Agreement) that such party has signed a counterpart of
this Agreement and (ii) duly executed copies of the Loan Documents and such
other legal opinions, certificates, documents, instruments and agreements as the
Administrative Agent shall reasonably request in connection with the
Transactions, all in form and substance reasonably satisfactory to the
Administrative Agent and its counsel and as further described in the list of
closing documents attached as Exhibit G.
(c)    The Administrative Agent shall have received a favorable written opinion
(addressed to the Administrative Agent and the Lenders and dated the Effective
Date) of Weil, Gotshal & Manges LLP, counsel for the Loan Parties, reasonably
satisfactory to the Administrative Agent. Holdings hereby requests such counsel
to deliver such opinion.
(d)    The Administrative Agent shall have received such documents and
certificates as the Administrative Agent or its counsel may reasonably request
relating to the organization, existence and good standing of the initial Loan
Parties, the authorization of the Transactions and any other legal matters
relating to such Loan Parties, the Loan Documents or the Transactions, all in
form and substance reasonably satisfactory to the Administrative Agent and its
counsel and as further described in the list of closing documents attached as
Exhibit G.
(e)    The Administrative Agent shall have received a certificate, dated the
Effective Date and signed by a Responsible Officer of Holdings, confirming
compliance with the conditions set forth in paragraphs (a) and (b) of
Section 4.02.
(f)    The Administrative Agent shall have received all fees and other amounts
due and payable on or prior to the Effective Date, including, to the extent
invoiced, reimbursement or payment of all out-of-pocket expenses required to be
reimbursed or paid by Holdings hereunder.
The Administrative Agent shall notify Holdings and the Lenders of the Effective
Date, and such notice shall be conclusive and binding.
SECTION 4.02.    Each Credit Event. The obligation of each Lender to make a Loan
on the occasion of any Borrowing, and of the Issuing Bank to issue, amend, renew
or extend any Letter of Credit, is subject to the satisfaction of the following
conditions:
(d)    The representations and warranties of the Borrowers set forth in this
Agreement shall be true and correct in all material respects on and as of the
date of such Borrowing or the date of issuance, amendment, renewal or extension
of such Letter of Credit, as applicable, except to the extent any such
representations and warranties are expressly limited to an earlier date, in
which case, on and as of the date of such Borrowing or the date of issuance,
amendment, renewal or extension of such Letter of Credit, as applicable, such
representations and warranties shall continue to be true and correct as of such
specified

71
CH\2082905.9

--------------------------------------------------------------------------------




earlier date; provided, that the materiality qualifier set forth in this
paragraph (a) shall not be applicable (i) to any representations and warranties
that already are qualified or modified by materiality in the text thereof or
(ii) to any representations and warranties made on the Effective Date.
(e)    At the time of and immediately after giving effect to such Borrowing or
the issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default or Event of Default shall have occurred and be
continuing.
Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit shall be deemed to constitute a representation and warranty by the
Borrowers on the date thereof as to the matters specified in paragraphs (a) and
(b) of this Section.
ARTICLE V    

Affirmative Covenants
So long as any Lender shall have any Commitment hereunder, or any Loan or other
Obligation hereunder (other than contingent indemnification obligations) shall
remain unpaid or unsatisfied, each of the Borrowers shall, and shall (except in
the case of the covenants set forth in Sections 5.01, 5.02, 5.03, 5.11 and 5.17)
cause each Subsidiary to:
SECTION 5.01.    Financial Statements. Deliver to the Administrative Agent, in
form and detail reasonably satisfactory to the Administrative Agent:
(f)    as soon as available, but in any event within 90 days after the end of
each fiscal year of Holdings (or such earlier date on which Holdings is required
to file a Form 10‑K under the Exchange Act), a consolidated balance sheet of
Holdings and its Subsidiaries as at the end of such fiscal year, and the related
consolidated statements of income or operations, changes in shareholders’
equity, and cash flows for such fiscal year, setting forth in each case in
comparative form the figures for the previous fiscal year, all in reasonable
detail and prepared in accordance with GAAP, such consolidated statements to be
audited and accompanied by a report and opinion of BDO USA, LLP or such other
independent registered accounting firm of nationally recognized standing
reasonably acceptable to the Administrative Agent, which report and opinion
shall be prepared in accordance with generally accepted auditing standards and
shall not be subject to any “going concern” or like qualification or exception
or any qualification or exception as to the scope of such audit (other than any
such exception or explanatory paragraph solely with respect to, or expressly
resulting solely from, an upcoming maturity date under the Facilities that is
scheduled to occur within one year from the time such report and opinion are
delivered);
(g)    as soon as available, but in any event within 45 days after the end of
each of the first three fiscal quarters of each fiscal year of Holdings (or such
earlier date on which Holdings is required to file a Form 10-Q under the
Exchange Act), a consolidated balance sheet of Holdings and its Subsidiaries as
at the end of such fiscal quarter, and the related consolidated statements of
income or operations, changes in shareholders’ equity, and cash flows for such
fiscal quarter and for the portion of Holdings’ fiscal year then ended, setting
forth in each case in comparative form the figures for the corresponding fiscal
quarter of the previous fiscal year and the corresponding portion of the
previous fiscal year, all in reasonable detail, such consolidated statements to
be certified by the chief executive officer, chief financial officer, treasurer
or controller of Holdings as fairly presenting the financial condition, results
of operations, shareholders’ equity and cash flows of Holdings and its
Subsidiaries in accordance with GAAP, subject only to normal year-end audit
adjustments and the absence of footnotes; and

72
CH\2082905.9

--------------------------------------------------------------------------------




(h)    as soon as available, but in any event no later than 60 days after the
end of each fiscal year of Holdings, an annual business plan and budget of
Holdings and its Subsidiaries on a consolidated basis, including forecasts
prepared by management of Holdings, in form reasonably satisfactory to the
Administrative Agent, of consolidated balance sheets and statements of income or
operations and cash flows of Holdings and its Subsidiaries on a quarterly basis
for the immediately following fiscal year (including the fiscal year in which
the Maturity Date occurs).
As to any information contained in materials furnished pursuant to
Section 5.02(d), the Borrowers shall not be separately required to furnish such
information under Section 5.01(a) or (b) above, but the foregoing shall not be
in derogation of the obligation of the Borrowers to furnish the information and
materials described in Sections 5.01(a) and (b) above at the times specified
therein.
SECTION 5.02.    Certificates; Other Information. Deliver to the Administrative
Agent, in form and detail reasonably satisfactory to the Administrative Agent:
(d)    concurrently with the delivery of the annual financial statements
referred to in Section 5.01(a), a certificate of its independent registered
accounting firm certifying such financial statements and stating that in making
the examination necessary therefor no knowledge was obtained of any Default
under the financial covenants set forth in Section 6.11 (it being understood
that such independent registered accounting firm will limit its statements to
compliance with such covenants at fiscal year end and not at the end of the
previous three fiscal quarters) or, if any such Default shall exist, stating the
nature and status of such event;
(e)    concurrently with the delivery of the financial statements referred to in
Sections 5.01(a) and (b), a duly completed Compliance Certificate signed by a
Responsible Officer of Holdings (which delivery may, unless the Administrative
Agent, or a Lender requests executed originals, be by electronic communication
including fax or email and shall be deemed to be an original authentic
counterpart thereof for all purposes);
(f)    promptly after any request by the Administrative Agent or any Lender
through the Administrative Agent, copies of any detailed audit reports,
management letters or recommendations submitted to the board of directors (or
the audit committee of the board of directors) of any Loan Party by independent
accountants in connection with the accounts or books of any Loan Party or any of
its Subsidiaries, or any audit of any of them;
(g)    promptly after the same are available, copies of each annual report,
proxy or financial statement or other report or communication sent to the
stockholders (in their capacity as stockholders and not any other capacity) of
Holdings, and copies of all annual, regular, periodic and special reports and
registration statements which Holdings may file or be required to file with the
SEC under Section 13 or 15(d) of the Securities Exchange Act of 1934, or with
any national securities exchange, and in any case not otherwise required to be
delivered to the Administrative Agent pursuant hereto;
(h)    promptly after the furnishing thereof, copies of any statement or report
furnished to any holder of debt securities of any Loan Party or of any of its
Subsidiaries pursuant to the terms of any indenture, loan or credit or similar
agreement and not otherwise required to be furnished to the Lenders;
(i)    upon the Administrative Agent’s request, which request shall not be made
more than once during each fiscal year of Holdings, a report summarizing any
changes in the insurance coverage (specifying type, amount and carrier) in
effect for each Loan Party and its Subsidiaries since the preceding report
delivered pursuant to this section and containing such additional information as
the Administrative Agent, or any Lender through the Administrative Agent, may
reasonably specify;

73
CH\2082905.9

--------------------------------------------------------------------------------




(j)    promptly, and in any event within five Business Days after receipt
thereof by any Loan Party or any Subsidiary thereof, copies of each notice or
other correspondence received from the SEC (or comparable agency in any
applicable non-U.S. jurisdiction) concerning any investigation or possible
investigation or other inquiry by such agency regarding financial or other
operational results of any Loan Party or any Subsidiary thereof;
(k)    not later than five Business Days after receipt thereof by any Loan Party
or any Subsidiary thereof, copies of all notices, requests and other documents
(including amendments, waivers and other modifications) so received under or
pursuant to any instrument, indenture, loan or credit or similar agreement
regarding or related to any breach or default by any party thereto or any other
event that would materially impair the value of the interests or the rights of
any Loan Party or otherwise have a Material Adverse Effect and, from time to
time upon request by the Administrative Agent, such instruments, indentures and
loan and credit and similar agreements as the Administrative Agent may
reasonably request;
(l)    promptly after the assertion or occurrence thereof, notice of any action
or proceeding against or of any noncompliance by any Loan Party or any of its
Subsidiaries with any Environmental Law or Environmental Permit that would
reasonably be expected to have a Material Adverse Effect;
(m)    concurrently with the delivery of financial statements pursuant to
Section 5.01(a), a Perfection Certificate Supplement (or a certificate
confirming that there has been no change in information since the date of the
Perfection Certificate or latest Perfection Certificate Supplement), signed by a
Responsible Officer of each Borrower and in a form reasonably satisfactory to
the Administrative Agent; and
(n)    promptly, such additional information regarding the business, financial,
legal or corporate affairs of any Loan Party or any Subsidiary thereof, or
compliance with the terms of the Loan Documents, as the Administrative Agent, or
any Lender through the Administrative Agent, may from time to time reasonably
request.
Documents required to be delivered pursuant to Section 5.01(a) or (b) or
Section 5.02(d) may be delivered electronically and if so delivered, shall be
deemed to have been delivered on the date (i) on which the Borrowers publicly
file such documents with the SEC, or provide a link thereto on the Borrowers’
website at www.vonage.com (or to such other website as the Borrowers may notify
the Administrative Agent; or (ii) on which such documents are posted on the
Borrowers’ behalf on an Internet or intranet website, if any, to which each
Lender and the Administrative Agent have access (whether a commercial,
third-party website or whether sponsored by the Administrative Agent); provided
that (i) the Borrowers shall deliver paper copies of such documents to the
Administrative Agent for itself or any Lender upon its reasonable request to the
Borrowers to deliver such paper copies until a written request to cease
delivering paper copies is given by the Administrative Agent or such Lender and
(ii) the Borrowers shall notify the Administrative Agent (by telecopier or
electronic mail) of the posting of any such documents and provide to the
Administrative Agent by electronic mail electronic versions (i.e., soft copies)
of such documents. The Administrative Agent shall have no obligation to request
the delivery of or to maintain paper copies of the documents referred to above,
and in any event shall have no responsibility to monitor compliance by the
Borrowers with any such request by a Lender for delivery, and each Lender shall
be solely responsible for requesting delivery to it or maintaining its copies of
such documents.

74
CH\2082905.9

--------------------------------------------------------------------------------




SECTION 5.03.    Notices. Promptly notify the Administrative Agent (for
distribution to each Lender):
(t)    of the occurrence of any Default, with such notice describing with
particularity any and all provisions of this Agreement and any other Loan
Document that have been breached;
(u)    of any matter that has resulted or could reasonably be expected to result
in a Material Adverse Effect, including, to the extent that such matters would
reasonably be expected to have a Material Adverse Effect, (i) breach or
non-performance of, or any default under, a Contractual Obligation of Holdings
or any Subsidiary; (ii) any dispute, litigation, investigation, proceeding or
suspension between Holdings or any Subsidiary and any Governmental Authority; or
(iii) the commencement of, or any material development in, any litigation or
proceeding affecting Holdings or any Subsidiary, including pursuant to any
applicable Environmental Laws;
(v)    of the occurrence of any ERISA Event;
(w)    of any material change in accounting policies or financial reporting
practices by any Loan Party or any Subsidiary thereof; and
(x)    of the (i) occurrence of any Disposition of property or assets for which
the Borrowers are required to make a mandatory prepayment pursuant to
Section 2.11(c) and (ii) receipt of any Extraordinary Receipt for which the
Borrowers are required to make a mandatory prepayment pursuant to
Section 2.11(c).
Each notice pursuant to this Section 5.03 (other than Section 5.03(e)) shall be
accompanied by a statement of a Responsible Officer of each Borrower setting
forth details of the occurrence referred to therein and stating what action the
Borrower has taken and proposes to take with respect thereto.
SECTION 5.04.    Payment of Obligations.
(c)    Pay and discharge as the same shall become due and payable, except to the
extent that the failure to pay or discharge the same could not reasonably be
expected to, individually or in the aggregate, have a Material Adverse Effect,
all its obligations and liabilities including, (i) all Tax liabilities,
assessments and governmental charges or levies upon it or its properties or
assets, unless the same are being contested in good faith by appropriate
proceedings and adequate reserves in accordance with GAAP are being maintained
by the Borrowers or such Subsidiary; (ii) all lawful claims which, if unpaid,
would by law become a Lien upon its property; and (iii) all Indebtedness, as and
when due and payable, but subject to any subordination provisions contained in
any instrument or agreement evidencing such Indebtedness.
(d)    Timely and correctly file all Tax returns required to be filed by it,
except for failures to file that could not reasonably be expected to,
individually or in the aggregate, have a Material Adverse Effect.
SECTION 5.05.    Preservation of Existence, Etc.
(d)    Preserve, renew and maintain in full force and effect its legal existence
and good standing under the Laws of the jurisdiction of its organization except
in a transaction permitted by Section 6.04 or 6.05; provided, however, that
Holdings and its Subsidiaries may consummate any merger or consolidation
permitted under Section 6.04.

75
CH\2082905.9

--------------------------------------------------------------------------------




(e)    Take all reasonable action to maintain all rights, privileges, permits,
licenses and franchises necessary or desirable in the normal conduct of its
business, except to the extent that failure to do so could not reasonably be
expected to have a Material Adverse Effect.
(f)    Preserve or renew all of its registered patents, trademarks, trade names
and service marks, the non-preservation of which could reasonably be expected to
have a Material Adverse Effect.
SECTION 5.06.    Maintenance of Properties. Maintain, preserve and protect all
of its material properties and equipment necessary in the operation of its
business in good working order and condition, ordinary wear and tear excepted
and make all necessary repairs thereto and renewals and replacements thereof, in
each case, except where the failure to do so could not reasonably be expected to
have a Material Adverse Effect.
SECTION 5.07.    Maintenance of Insurance.
(f)    Maintain with financially sound and reputable insurance companies that
are not Affiliates of any Borrower, insurance with respect to its properties and
business against loss or damage of the kinds customarily insured against by
Persons engaged in the same or similar business, of such types and in such
amounts as are customarily carried under similar circumstances by such other
Persons and providing for not less than 30 days’ prior notice to the
Administrative Agent of termination, lapse or cancellation of such insurance.
All such insurance shall name the Administrative Agent as additional insured or
loss payee, as applicable.
(g)    If any portion of any Mortgaged Property is at any time located in an
area identified by the Federal Emergency Management Agency (or any successor
agency) as a “Special Flood Hazard Area” with respect to which flood insurance
has been made available under the National Flood Insurance Act of 1968 (as now
or hereafter in effect or successor act thereto), then the Borrowers shall, or
shall cause each Loan Party to (i) maintain or cause to be maintained with a
financially sound and reputable insurer, flood insurance in an amount and
otherwise sufficient to comply with all applicable rules and regulations
promulgated pursuant to the Flood Insurance Laws and (ii) deliver to the
Administrative Agent evidence of such compliance in form and substance
reasonably acceptable to the Administrative Agent.
SECTION 5.08.    Compliance with Laws. Comply in all material respects with the
requirements of all Laws and all orders, writs, injunctions and decrees
applicable to it or to its business or property, except in such instances in
which (a) such requirement of Law or order, writ, injunction or decree is being
contested in good faith by appropriate proceedings diligently conducted; or
(b) the failure to comply therewith would not reasonably be expected to have a
Material Adverse Effect. Holdings will maintain in effect and enforce policies
and procedures designed to ensure compliance by Holdings, its Subsidiaries and
their respective directors, officers, employees and agents with Anti-Corruption
Laws and applicable Sanctions.
SECTION 5.09.    Books and Records. Maintain proper books of record and account,
in which full, true and correct entries in conformity with GAAP consistently
applied shall be made of all financial transactions and matters involving the
assets and business of the Borrowers or such Subsidiary, as the case may be; and
(b) maintain such books of record and account in material conformity with all
applicable requirements of any Governmental Authority having regulatory
jurisdiction over the Borrowers or such Subsidiary, as the case may be.
SECTION 5.10.    Inspection Rights. Permit representatives and independent
contractors of the Administrative Agent, twice each year, to visit and inspect
any of its properties, examine its corporate, financial and operating records,
and make copies thereof or abstracts therefrom, and to discuss its affairs,

76
CH\2082905.9

--------------------------------------------------------------------------------




finances and accounts with its directors, officers, and independent public
accountants, all at the expense of the Borrowers and at such reasonable times
during normal business hours, upon reasonable advance notice of not less than 10
Business Days to the Borrowers; provided, however, that when an Event of Default
exists the Administrative Agent or any Lender (or any of their respective
representatives or independent contractors) may do any of the foregoing at the
expense of the Borrowers at any time during normal business hours and without
advance notice.
SECTION 5.11.    Use of Proceeds. Use the proceeds of the Borrowings to finance
the Transaction and for general corporate purposes not in contravention of any
Law or of any Loan Document. No Borrower will request any Borrowing or Letter of
Credit, and no Borrower shall use, and Holdings shall procure that its
Subsidiaries and its or their respective directors, officers, employees and
agents shall not use, the proceeds of any Borrowing or Letter of Credit (i) in
furtherance of an offer, payment, promise to pay, or authorization of the
payment or giving of money, or anything else of value, to any Person in
violation of any Anti-Corruption Laws, (ii) for the purpose of funding,
financing or facilitating any activities, business or transaction of or with any
Sanctioned Person, or in any Sanctioned Country or (iii) in any manner that
would result in the violation of any Sanctions applicable to any party hereto.
SECTION 5.12.    Covenant to Guarantee Obligations and Give Security.
(g)    With respect to any property acquired after the date hereof (other than
property referred to in Section 5.12(d)) by any Loan Party that is intended to
be subject to the Lien created by any of the Collateral Documents but is not so
subject, promptly (and in any event within 45 days (or such longer period as the
Administrative Agent may approve) after the acquisition thereof) (i) execute and
deliver to the Administrative Agent such amendments or supplements to the
relevant Collateral Documents or such other documents as the Administrative
Agent shall deem necessary or advisable to grant to the Administrative Agent,
for its benefit and for the benefit of the other Secured Parties, a Lien on such
property subject to no Liens other than Permitted Liens and (ii) take all
actions necessary or advisable in the reasonable opinion of the Administrative
Agent to cause such Lien to be duly perfected to the extent required by such
Collateral Document in accordance with all applicable Requirements of Law,
including the filing of financing statements in such jurisdictions as may be
reasonably requested by the Administrative Agent. The Borrowers shall otherwise
take such actions and execute and/or deliver to the Administrative Agent such
documents as the Administrative Agent shall require to confirm the validity,
perfection and priority of the Lien of the Collateral Documents on such
after-acquired properties.
(h)    With respect to any Person that is or becomes a Subsidiary of a Loan
Party after the date hereof (i) deliver to the Administrative Agent the
certificates, if any, representing all of the Equity Interests of such
Subsidiary, together with undated stock powers or other appropriate instruments
of transfer executed and delivered in blank by a duly authorized officer of the
holder(s) of such Equity Interests, and all intercompany notes owing from such
Subsidiary to any Loan Party together with instruments of transfer executed and
delivered in blank by a duly authorized officer of such Loan Party and
(ii) cause such Subsidiary promptly (and in any event within 30 days (or such
longer period as the Administrative Agent may approve) after such Person becomes
a Subsidiary) (A) to execute a joinder agreement or such comparable
documentation to become a Guarantor and party to the Security Agreement,
substantially in the form annexed thereto and (B) to take all actions necessary
or advisable in the reasonable opinion of the Administrative Agent to cause the
Lien created by the Security Agreement to be duly perfected to the extent
required by such agreement in accordance with all applicable Requirements of
Law, including the filing of financing statements in such jurisdictions as may
be reasonably requested by the Administrative Agent. Notwithstanding the
foregoing, (1) in no event shall the stock of any Foreign Subsidiary (other than
65% of the total outstanding Voting Stock in any first-tier Material Foreign
Subsidiary) be required to be so pledged

77
CH\2082905.9

--------------------------------------------------------------------------------




and (2) no Foreign Subsidiary and no Domestic Subsidiary that is not a Material
Domestic Subsidiary that is or becomes a Subsidiary after the date hereof shall
be required to take the actions specified in clause (ii) of this
Section 5.12(b). Notwithstanding the foregoing, no Mortgages shall be required
until the date that is sixty (60) days after the applicable Person becomes a
Subsidiary (or such later date as is agreed upon by the Administrative Agent in
its reasonable discretion).
(i)    The Borrowers may, at their option, designate a Foreign Subsidiary to be
a Guarantor. If any Foreign Subsidiary becomes a Guarantor after the date
hereof, in addition to any requirements to deliver Equity Interests of such
Foreign Subsidiary pursuant to Section 5.12(b), such Foreign Subsidiary shall
(i) grant a Lien to the Administrative Agent for the benefit of the Secured
Parties on all or substantially all of its assets to the same extent as if it
was a Domestic Subsidiary, (ii) enter into a security agreement to be governed
by applicable local laws and reasonably satisfactory to the Administrative
Agent, (iii) deliver opinions, certificates and any other documents or
information as may be reasonably requested by the Administrative Agent and
(iv) take all other actions necessary or advisable in the reasonable opinion of
the Administrative Agent to cause the Lien created by such security documents to
be duly perfected to extent required by such security documents in accordance
with all applicable Requirements of Law.
(j)    Promptly grant to the Administrative Agent, within 60 days (or such
longer period as the Administrative Agent may approve) of the acquisition
thereof, a security interest in and Mortgage on each Real Property owned in fee
by such Loan Party as is acquired by such Loan Party after the Effective Date
and that, together with any improvements thereon, individually has a fair market
value of at least $1,000,000, as additional security for the Secured Obligations
(unless the subject property is already mortgaged to a third party to the extent
permitted by Section 6.01). Such Mortgages shall be granted pursuant to
documentation reasonably satisfactory in form and substance to the
Administrative Agent and shall constitute valid and enforceable perfected Liens
subject only to Liens acceptable to the Administrative Agent. The Mortgages or
instruments related thereto shall be duly recorded or filed in such manner and
in such places as are required by law to establish, perfect, preserve and
protect the Liens in favor of the Administrative Agent required to be granted
pursuant to the Mortgages and all taxes, fees and other charges payable in
connection therewith shall be paid in full. Such Loan Party shall otherwise take
such actions and execute and/or deliver to the Administrative Agent such
documents as the Administrative Agent shall require to confirm the validity,
perfection and priority of the Lien of any existing Mortgage or new Mortgage
against such after-acquired Real Property (including a “Life-of-Loan” Federal
Emergency Management Agency Standard Flood Hazard Determination (together with
notice relating thereto), title policy, a survey and local counsel opinion (in
form and substance reasonably satisfactory to the Administrative Agent) in
respect of such Mortgage).
SECTION 5.13.    Compliance with Environmental Laws. Except where the failure to
do so could not be reasonably expected to have a Material Adverse Effect,
comply, and cause all lessees operating or occupying properties owned or leased
by it to comply, in all material respects, with all applicable Environmental
Laws and Environmental Permits; obtain and renew all Environmental Permits
necessary for its operations and properties; and conduct any investigation,
study, sampling and testing, and undertake any cleanup, removal, remedial or
other action necessary to remove and clean up all Hazardous Materials at, on,
under or emanating from any properties owned or leased by it, as required and in
accordance with the requirements of all Environmental Laws; provided, however,
that neither the Borrowers nor any of their respective Subsidiaries shall be
required to undertake any such cleanup, removal, remedial or other action to the
extent that its obligation to do so is being contested in good faith and by
proper proceedings and appropriate reserves are being maintained with respect to
such circumstances in accordance with GAAP.
SECTION 5.14.    Further Assurances. Promptly, upon the reasonable request of
the Administrative Agent, at the Borrowers’ expense:

78
CH\2082905.9

--------------------------------------------------------------------------------




(j)    execute, acknowledge and deliver, or cause the execution, acknowledgment
and delivery of, and thereafter register, file or record, or cause to be
registered, filed or recorded, in an appropriate governmental office, any
document or instrument supplemental to or confirmatory of the Collateral
Documents or otherwise deemed by the Administrative Agent reasonably necessary
or desirable for the continued validity, perfection and priority of the Liens on
the Collateral covered thereby subject to no other Liens except as permitted by
the applicable Collateral Document, or obtain any consents or waivers as may be
necessary or appropriate in connection therewith;
(k)    deliver or cause to be delivered to the Administrative Agent from time to
time such other documentation, consents, authorizations, approvals and orders in
form and substance reasonably satisfactory to the Administrative Agent as the
Administrative Agent shall reasonably deem necessary to perfect or maintain the
Liens on the Collateral pursuant to the Collateral Documents; and
(l)    upon the exercise by the Administrative Agent or any Lender of any power,
right, privilege or remedy pursuant to any Loan Document which requires any
consent, approval, registration, qualification or authorization of any
Governmental Authority, execute and deliver all applications, certifications,
instruments and other documents and papers that the Administrative Agent or such
Lender may reasonably require.
If the Administrative Agent or the Required Lenders determine that they are
required by a Requirement of Law to have appraisals prepared in respect of the
Real Property of any Loan Party constituting Collateral, the Borrowers shall
provide to the Administrative Agent appraisals that satisfy the applicable
requirements of the Real Estate Appraisal Reform Amendments of FIRREA and are
otherwise in form and substance reasonably satisfactory to the Administrative
Agent.
SECTION 5.15.    Compliance with Terms of Leaseholds. Make all payments and
otherwise perform all obligations in respect of all leases of real property to
which any Borrower or any of its Subsidiaries is a party, keep such leases in
full force and effect and not allow such leases to lapse or be terminated or any
rights to renew such leases to be forfeited or cancelled (except for any such
actions by the Borrowers or any of their respective Subsidiaries in the ordinary
course of business), notify the Administrative Agent of any default by any party
with respect to such leases and cooperate with the Administrative Agent in all
respects to cure any such default, and cause each of its Subsidiaries to do so,
except, in any case, where the failure to do so, either individually or in the
aggregate, would not be reasonably likely to have a Material Adverse Effect.
SECTION 5.16.    Reserved.
SECTION 5.17.    Information Regarding Collateral and Loan Documents. Not effect
any change (i) in any Loan Party’s legal name, (ii) in the location of any Loan
Party’s chief executive office, (iii) in any Loan Party’s identity or
organizational structure, (iv) in any Loan Party’s Federal Taxpayer
Identification Number or organizational identification number, if any, or (v) in
any Loan Party’s jurisdiction of organization (in each case, including by
merging with or into any other entity, reorganizing, dissolving, liquidating,
reorganizing or organizing in any other jurisdiction), until (A) it shall have
given the Administrative Agent not less than 30 days’ prior written notice (in
the form of a certificate by a Responsible Officer), or such lesser notice
period agreed to by the Administrative Agent, of its intention so to do, clearly
describing such change and providing such other information in connection
therewith as the Administrative Agent may reasonably request and (B) it shall
have taken all action reasonably requested by the Administrative Agent to
maintain the perfection and priority of the security interest of the
Administrative Agent for the benefit of the Secured Parties in the Collateral,
if applicable. Each Loan Party agrees to promptly provide the

79
CH\2082905.9

--------------------------------------------------------------------------------




Administrative Agent with certified Organization Documents reflecting any of the
changes described in the preceding sentence. Each Loan Party also agrees to
promptly notify the Administrative Agent of any change in the location of any
office in which it maintains books or records relating to Collateral owned by it
or any office or facility at which Collateral with a value in excess of (i) in
the case of network infrastructure, $2.5 million and (ii) in the case of all
other Collateral, $1.5 million, is located (including the establishment of any
such new office or facility), other than changes in location to a Mortgaged
Property.
ARTICLE VI    

Negative Covenants
So long as any Lender shall have any Commitment hereunder, or any Loan or other
Obligation hereunder (other than contingent indemnification obligations) shall
remain unpaid or unsatisfied, neither of the Borrowers shall, nor shall they
permit any Subsidiary to, directly or indirectly:
SECTION 6.01.    Liens. Create, incur, assume or suffer to exist any Lien upon
any of its property, assets or revenues, whether now owned or hereafter
acquired, or sign or file or suffer to exist under the Uniform Commercial Code
of any jurisdiction a financing statement that names Holdings or any of its
Subsidiaries as debtor, or assign any accounts or other right to receive income,
other than the following (the “Permitted Liens”):
(o)    Liens pursuant to any Loan Document;
(p)    Liens existing on the date hereof and listed on Schedule 6.01(b) and any
renewals or extensions thereof, provided that (i) the property covered thereby
is not changed, (ii) the amount secured or benefited thereby is not increased
except as contemplated by Section 6.02(d), (iii) the direct or any contingent
obligor with respect thereto is not changed (other than as a result of
intercompany transactions permitted pursuant to Section 6.04), and (iv) any
renewal or extension of the obligations secured or benefited thereby is
permitted by Section 6.02(d);
(q)    Liens for taxes not yet due or Liens for taxes which are being contested
in good faith and by appropriate proceedings, if adequate reserves with respect
thereto are maintained on the books of the applicable Person in accordance with
GAAP, and if such proceedings have the effect of preventing the forfeiture or
sale of the property subject to any such Lien;
(r)    statutory Liens of landlords and Liens of carriers, warehousemen,
mechanics, materialmen, repairmen, suppliers or other like Liens imposed by law
or arising in the ordinary course of business which are not overdue for a period
of more than 30 days or which are being contested in good faith and by
appropriate proceedings diligently conducted, if adequate reserves with respect
thereto are maintained on the books of the applicable Person in accordance with
GAAP;
(s)    pledges or deposits in the ordinary course of business in connection with
tax obligations, workers’ compensation, unemployment insurance and other social
security legislation;
(t)    Liens or deposits to secure the performance of bids, trade contracts and
leases (other than Indebtedness), statutory obligations, surety and appeal
bonds, performance bonds and other obligations of a like nature incurred in the
ordinary course of business;

80
CH\2082905.9

--------------------------------------------------------------------------------




(u)    easements, rights-of-way, restrictions and other similar encumbrances
affecting real property which do not in any case materially detract from the
value of the property subject thereto or materially interfere with the ordinary
conduct of the business of the applicable Person;
(v)    Liens securing judgments for the payment of money not constituting an
Event of Default under Section 7.01(h);
(w)    Liens securing Indebtedness permitted under Section 6.02(f); provided
that (i) such Liens do not at any time encumber any property other than the
property financed by such Indebtedness and (ii) the principal amount of the
Indebtedness secured thereby does not exceed the cost of the property being
acquired on the date of acquisition;
(x)    Liens on property of a Person existing at the time such Person is merged
into or consolidated with Holdings or any Subsidiary of Holdings or becomes a
Subsidiary of Holdings; provided that such Liens were not created in
contemplation of such merger, consolidation or Investment and do not extend to
any assets other than those of the Person merged into or consolidated with
Holdings or such Subsidiary or acquired by Holdings or such Subsidiary, and the
applicable Indebtedness secured by such Lien is permitted under Section 6.02(g);
(y)    the interests of lessors under operating leases;
(z)    non-exclusive licenses of patents, trademarks, copyrights and other
intellectual property rights in the ordinary course of business;
(aa)    rights of setoff or bankers’ Liens upon deposits of cash in favor of
banks or other depository institutions, solely to the extent incurred in
connection with the maintenance of such deposit accounts in the ordinary course
of business;
(bb)    other Liens securing Indebtedness outstanding in an aggregate principal
amount not to exceed $10.0 million; provided that no such Lien shall extend to
or cover any Collateral;
(cc)    in the case of Real Property leased by any Loan Party as tenant, Liens
to which the fee interest (or any superior interest) in such Real Property is
subject;
(dd)    Liens on cash and Cash Equivalents, in an aggregate amount not to exceed
$15.0 million, securing Indebtedness permitted under Sections 6.02(a) or (i);
and
(ee)    the replacement, extension or renewal of any Lien permitted by
clauses (a) through (p) above upon or in the same property theretofore subject
thereto or the replacement, extension or renewal (without increase in the amount
(except as permitted under Section 6.02(d) or (g)) or change in any direct or
contingent obligor) of the Indebtedness secured thereby.
SECTION 6.02.    Indebtedness. Create, incur, assume or suffer to exist any
Indebtedness, except:
(y)    obligations (contingent or otherwise) existing or arising under any Swap
Contract, provided that (i) such obligations are (or were) entered into by such
Person in the ordinary course of business for the purpose of directly mitigating
risks associated with fluctuations in interest rates, utility rates or foreign
exchange rates and (ii) such Swap Contract does not contain any provision
exonerating the non-defaulting party from its obligation to make payments on
outstanding transactions to the defaulting party;

81
CH\2082905.9

--------------------------------------------------------------------------------




(z)    Indebtedness of a Subsidiary of Holdings owed to Holdings or a Subsidiary
of Holdings, which Indebtedness shall (i) in the case of Indebtedness owed to a
Loan Party, be represented in writing by an intercompany note that constitutes
“Pledged Securities” under the Security Agreement, (ii) in the case of
Indebtedness owed by a Loan Party, be subordinated to the Secured Obligations on
customary terms and (iii) be otherwise permitted under the provisions of
Section 6.03;
(aa)    Indebtedness under the Loan Documents;
(bb)    Indebtedness outstanding on the date hereof and listed on
Schedule 6.02(d) and any Permitted Refinancing thereof;
(cc)    Guarantees of a Borrower or any Guarantor in respect of Indebtedness
otherwise permitted hereunder of any other Borrower or any other Guarantor;
(dd)    Indebtedness in respect of Capitalized Leases, Synthetic Lease
Obligations and purchase money obligations for fixed or capital assets within
the limitations set forth in Section 6.01(i) so long as at the time of the
incurrence of such Indebtedness no Default or Event of Default shall have
occurred and be continuing or would result therefrom; provided, however, that
the aggregate amount of all such Indebtedness at any one time outstanding under
this clause (f) shall not exceed $20.0 million;
(ee)    Indebtedness of any Person that becomes a Subsidiary of Holdings after
the date hereof in accordance with the terms of Section 6.03(g), which
Indebtedness is existing at the time such Person becomes a Subsidiary of
Holdings (other than Indebtedness incurred solely in contemplation of such
Person’s becoming a Subsidiary of Holdings) and any Permitted Refinancing
thereof;
(ff)    endorsement of instruments or other payment items for deposit in the
ordinary course of business;
(gg)    Indebtedness of Loan Parties (including letters of credit) in an
aggregate principal amount not to exceed $10.0 million at any time outstanding
so long as, at the time of the incurrence thereof, no Default or Event of
Default shall have occurred and be continuing or would result therefrom;
provided that (A) the aggregate outstanding principal amount of Indebtedness
permitted by this clause (i) that is secured by any asset or property shall not
exceed $5.0 million and (B) the foregoing $10.0 million limitation shall not
apply in the case of Permitted Qualifying Indebtedness;
(hh)    Indebtedness consisting of obligations of Holdings or any of its
Subsidiaries under deferred compensation or other similar arrangements incurred
by such Person in the ordinary course of business or in connection with the
transactions contemplated hereunder or any Investment expressly permitted
hereunder; and
(ii)    Indebtedness incurred by Holdings or any Subsidiary constituting
reimbursement obligations issued or created in the ordinary course of business,
including in respect of workers compensation claims, health, disability or other
employee benefits or self insurance or other Indebtedness with respect to
reimbursement-type obligations regarding workers compensation claims, health,
disability or other employee benefits; provided that any reimbursement
obligations in respect thereof are reimbursed within thirty (30) days following
the date thereof.
SECTION 6.03.    Investments. Make any Investments, except:
(e)    Investments held by Holdings and its Subsidiaries in the form of Cash
Equivalents;

82
CH\2082905.9

--------------------------------------------------------------------------------




(f)    advances to officers, directors and employees of Holdings and its
Subsidiaries in an aggregate amount not to exceed $1.5 million at any time
outstanding (i) for travel, entertainment, relocation and analogous ordinary
business purposes or (ii) in connection with such Person’s purchase of Equity
Interests of Holdings;
(g)    (i) Investments by Holdings and its Subsidiaries in their respective
Subsidiaries outstanding on the date hereof; provided that if such Investments
are in the form of intercompany Indebtedness owed to a Loan Party, such
Investments (x) will be represented by an intercompany note that constitutes
“Pledged Securities” under the Security Agreement and (y) may be converted to
equity (solely to the extent required to comply with applicable Law),
(ii) additional Investments by Holdings and its Subsidiaries in Loan Parties
(other than Holdings), (iii) additional Investments by Subsidiaries of Holdings
that are not Loan Parties in other Subsidiaries that are not Loan Parties and
(iv) so long as no Default has occurred and is continuing or would result from
such Investment, additional Investments by the Loan Parties in Subsidiaries that
are not Loan Parties in the form of intercompany Indebtedness represented by an
intercompany note that constitutes “Pledged Securities” under the Security
Agreement or equity (solely to the extent required to comply with applicable
Law), in an aggregate amount invested from the date hereof not to exceed
$10.0 million at any one time outstanding;
(h)    Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors to the extent
reasonably necessary in order to prevent or limit loss;
(i)    Guarantees permitted by Section 6.02;
(j)    Investments existing on the date hereof and set forth on
Schedule 6.03(f);
(k)    the purchase or other acquisition (including as a result of a merger or
consolidation) of Equity Interests (other than directors’ qualifying shares),
in, or all or substantially all of the property of, any Person; provided that,
with respect to each purchase or other acquisition made pursuant to this
Section 6.03(g):
(i)    any newly-created or acquired Subsidiary in connection with such purchase
or other acquisition shall comply with the requirements of Section 5.12;
(ii)    upon the consummation thereof, any newly-created or acquired Subsidiary
in connection with such purchase or acquisition will be (A) a direct or indirect
Wholly Owned Subsidiary of Holdings (including as a result of a merger or
consolidation) or (B) a joint venture that is a Foreign Subsidiary of Holdings
or one or more of its Wholly Owned Subsidiaries;
(iii)    (A) the aggregate amount of total cash consideration and indebtedness
assumed in accordance with the terms of Section 6.02(g) in respect of purchases
or other acquisitions of Persons that do become Loan Parties at the time of such
purchase or acquisition from the date hereof shall not exceed $5.0 million
(provided that the foregoing $5.0 million limitation shall not apply so long as
both immediately prior to and after giving effect (on a Pro Forma Basis) to any
such purchase or acquisition, the Consolidated Leverage Ratio does not exceed
2.25 to 1.00 (or, solely at any time during the Adjusted Covenant Period, the
Consolidated Leverage Ratio does not exceed 2.50 to 1.00) and (B) the total cash
consideration in respect of purchases or other acquisitions of Persons that do
not become Loan Parties at the time of such purchase or acquisition from the
date hereof shall not exceed $25.0 million;

83
CH\2082905.9

--------------------------------------------------------------------------------




(iv)    (A) immediately before and immediately after giving pro forma effect to
any such purchase or other acquisition, no Default shall have occurred and be
continuing and (B) immediately after giving effect to such purchase or other
acquisition, Holdings and its Subsidiaries shall be in compliance on a Pro Forma
Basis with all of the covenants set forth in Section 6.11, such compliance to be
determined on the basis of the financial information most recently delivered to
the Administrative Agent and the Lenders pursuant to Section 5.01(a) or (b) as
though such purchase or other acquisition had been consummated as of the first
day of the fiscal period covered thereby; and
(v)    the Borrowers shall have delivered to the Administrative Agent and each
Lender, at least five Business Days prior to the date on which any such purchase
or other acquisition is to be consummated (or such shorter period as the
Administrative Agent may approve), a certificate of a Responsible Officer, in
form and substance reasonably satisfactory to the Administrative Agent and the
Required Lenders, certifying that all of the requirements set forth in this
clause (g) have been satisfied or will be satisfied on or prior to the
consummation of such purchase or other acquisition;
(l)    other cash Investments in an aggregate amount outstanding pursuant to
this clause (h) (valued at the time of the making thereof, and without giving
effect to any write-downs or write-offs thereof) at any time not to exceed
$25.0 million (provided that the foregoing $25.0 million limitation shall not
apply so long as both immediately prior to and after giving effect (on a
Pro Forma Basis) to any such cash Investments, the Consolidated Leverage Ratio
does not exceed 1.75 to 1.00);
(m)    Investments in negotiable instruments deposited or to be deposited for
collection in the ordinary course of business;
(n)    advances of payroll payments to employees in the ordinary course of
business;
(o)    [intentionally omitted]; and
(p)    Investments in an amount not to exceed the portion, if any, of the
Cumulative Retained Excess Cash Flow Amount at the time of such Investment that
Holdings or one of its Subsidiaries elects to make in reliance on this Section
6.03(l).
SECTION 6.04.    Fundamental Changes. Merge, dissolve, liquidate, consolidate
with or into another Person, or Dispose of (whether in one transaction or in a
series of transactions) all or substantially all of its assets (whether now
owned or hereafter acquired) to or in favor of any Person, except that, so long
as no Default exists or would result therefrom and, so long as the Lien on and
security interest in such property granted or to be granted in favor of the
Administrative Agent under the Collateral Documents shall be maintained or
created in accordance with the provisions of Sections 5.12 and 5.17 (subject to
Article VIII):
(g)    any Subsidiary may merge with (i) Vonage America, provided that Vonage
America shall be the continuing or surviving Person, or (ii) any one or more
other Subsidiaries, provided that when any Loan Party (other than Holdings) is
merging with another Subsidiary that is not a Loan Party, such Loan Party shall
be the continuing or surviving Person;
(h)    any Loan Party may Dispose of all or substantially all of its assets
(upon voluntary liquidation or otherwise) to Vonage America or to another Loan
Party (other than Holdings);

84
CH\2082905.9

--------------------------------------------------------------------------------




(i)    any Subsidiary that is not a Loan Party may dispose of all or
substantially all its assets (including any Disposition that is in the nature of
a liquidation) to (i) another Subsidiary that is not a Loan Party or (ii) to a
Loan Party;
(j)    in connection with any acquisition permitted under Section 6.03, any
Subsidiary of any Borrower may merge into or consolidate with any other Person
or permit any other Person to merge into or consolidate with it; provided that
(i) the Person surviving such merger shall be a Wholly Owned Subsidiary of such
Borrower and (ii) in the case of any such merger to which any Loan Party (other
than a Borrower) is a party, such Loan Party is the surviving Person; and
(k)    so long as no Default has occurred and is continuing or would result
therefrom, any Subsidiary of either Borrower may merge into or consolidate with
any other Person or permit any other Person to merge into or consolidate with
it; provided, however, that in each case, immediately after giving effect
thereto (i) in the case of any such merger to which any Borrower is a party,
such Borrower is the surviving corporation and (ii) in the case of any such
merger to which any Loan Party (other than a Borrower) is a party, such Loan
Party is the surviving corporation.
SECTION 6.05.    Dispositions. Make any Disposition or enter into any agreement
to make any Disposition, except:
(d)    Dispositions of obsolete or worn out property and assets no longer useful
in the business of the Borrowers and their Subsidiaries, whether now owned or
hereafter acquired, in the ordinary course of business;
(e)    Dispositions of inventory in the ordinary course of business;
(f)    Dispositions of equipment or real property to the extent that (i) such
property is exchanged for credit against the purchase price of similar
replacement property or (ii) the proceeds of such Disposition are reasonably
promptly applied to the purchase price of such replacement property;
(g)    Dispositions of property by any Subsidiary to any Borrower or to a
Wholly-Owned Subsidiary; provided that if the transferor of such property is a
Guarantor, the transferee thereof must either be a Borrower or a Guarantor;
(h)    Dispositions permitted by Section 6.04;
(i)    Non-exclusive licenses of patents, trademarks, copyrights and other
intellectual property rights in the ordinary course of business and consistent
with past practice;
(j)    Dispositions by Holdings and its Subsidiaries not otherwise permitted
under this Section 6.05; provided that (i) at the time of such Disposition, no
Default shall exist or would result from such Disposition, (ii) the aggregate
book value of all property Disposed of in reliance on this clause (h) shall not
exceed $15.0 million and (iii) with respect to any disposition of assets with a
fair market value of $500,000 or greater, at least 75% of the purchase price for
such asset shall be paid to the Borrower or such Subsidiary in cash and Cash
Equivalents; and
(k)    so long as no Default shall occur and be continuing at the time of such
grant, the grant of any option or other right to purchase any asset in a
transaction that would be permitted under the provisions of Section 6.05(g).

85
CH\2082905.9

--------------------------------------------------------------------------------




provided, however, that any Disposition pursuant to Section 6.05(g) or
Section 6.05(h) shall be for fair market value.
SECTION 6.06.    Restricted Payments. Declare or make, directly or indirectly,
any Restricted Payment, or incur any obligation (contingent or otherwise) to do
so, or, solely with respect to Holdings and its Subsidiaries, issue or sell any
Equity Interests or accept any capital contributions, except that:
(h)    each Subsidiary may make Restricted Payments to the Borrowers, any
Subsidiaries of the Borrowers that are Guarantors and any other Person that owns
a direct Equity Interest in such Subsidiary, ratably according to their
respective holdings of the type of Equity Interest in respect of which such
Restricted Payment is being made;
(i)    Holdings may declare and make dividend payments or other distributions
payable solely in the common stock or other common Equity Interests of Holdings;
(j)    Holdings may purchase, redeem or otherwise acquire its common Equity
Interests with the proceeds received from the substantially concurrent issue of
new common Equity Interests;
(k)    the repurchase, retirement or other acquisition for value of Equity
Interests of Holdings held by any future, present or former employee, director
or consultant (or such person’s heirs or descendents) of the Borrowers or any
Subsidiary of the Borrowers pursuant to any management equity plan or stock
option plan or any other management or employee benefit plan or other agreement
or arrangement; provided, however, that the aggregate amounts paid under this
clause (d) (net of any proceeds received by Holdings after the date hereof in
connection with resales of any Equity Interests so repurchased, retired or
acquired) do not exceed $1.5 million in any calendar year plus any amount
received by Holdings from the sale of Equity Interests (other than Disqualified
Capital Stock) to officers and employees;
(l)    so long as no Default shall have occurred and be continuing at the time
of such Restricted Payment, or would result therefrom, Restricted Payments in an
aggregate annual amount not to exceed the Specified Annual RP Basket Amount
(provided that the foregoing limitation in respect of the Specified Annual RP
Basket Amount shall not apply so long as both immediately prior to and after
giving effect (on a Pro Forma Basis) to any such Restricted Payment, the
Consolidated Leverage Ratio does not exceed 1.50 to 1.00);
(m)    the repurchase of Equity Interests of Holdings or any of its Subsidiaries
deemed to occur upon “cashless” exercise of stock options or warrants or in
respect of withholding taxes payable with respect to any compensatory Equity
Interests; and
(n)    Restricted Payments in an amount not to exceed the portion, if any, of
the Cumulative Retained Excess Cash Flow Amount at the time of such Restricted
Payment that Holdings or one of its Subsidiaries elects to make in reliance on
this Section 6.06(g).
SECTION 6.07.    Change in Nature of Business. Engage in any material line of
business substantially different from those lines of business conducted by
Holdings and its Subsidiaries on the date hereof or any business related or
incidental thereto.
SECTION 6.08.    Transactions with Affiliates. Enter into any transaction of any
kind with any Affiliate of any Borrower, whether or not in the ordinary course
of business, other than on fair and reasonable terms substantially as favorable
to such Borrower or such Subsidiary as would be obtainable by such Borrower or
such Subsidiary at the time in a comparable arm’s length transaction with a
Person other than an Affiliate;

86
CH\2082905.9

--------------------------------------------------------------------------------




provided that the foregoing restriction shall not apply (a) to transactions
between or among the Loan Parties, (b) reasonable or customary indemnification
and compensation arrangements for members of the board of directors (or similar
governing body), officers and other employees of Holdings and its respective
Subsidiaries, including, without limitation, transaction specific director fees
and retirement, health, stock option and other benefit plans and arrangements,
(c) any transaction with an Affiliate where the only consideration paid by any
Loan Party is Qualified Capital Stock of Holdings and (d) Restricted Payments
permitted under Section 6.06 and Investments permitted under Section 6.03.
SECTION 6.09.    Burdensome Agreements. Enter into or permit to exist any
Contractual Obligation (other than this Agreement or any other Loan Document)
that (a) limits the ability (i) of any Subsidiary to make Restricted Payments to
any Borrower or any Guarantor or to otherwise transfer property to or invest in
any Borrower or any Guarantor, except for any agreement in effect (A) on the
date hereof and set forth on Schedule 6.09 or (B) at the time any Subsidiary
becomes a Subsidiary of Holdings, so long as such agreement was not entered into
solely in contemplation of such Person becoming a Subsidiary of Holdings, (ii)
of any Subsidiary or of Holdings, to Guarantee the Indebtedness of the Borrowers
or (iii) of Holdings or any Subsidiary to create, incur, assume or suffer to
exist Liens on property of such Person; provided, however, that this
clause (iii) shall not prohibit any negative pledge incurred or provided in
favor of any holder of Indebtedness permitted under Section 6.02(f) solely to
the extent any such negative pledge relates to the property financed by or the
subject of such Indebtedness; or (b) requires the grant of a Lien to secure an
obligation of such Person if a Lien is granted to secure another obligation of
such Person.
SECTION 6.10.    Use of Proceeds. Use the proceeds of any Credit Extension,
whether directly or indirectly, and whether immediately, incidentally or
ultimately, to purchase or carry margin stock (within the meaning of
Regulation U of the FRB) or to extend credit to others for the purpose of
purchasing or carrying margin stock or to refund indebtedness originally
incurred for such purpose.
SECTION 6.11.    Financial Covenants.
(k)    Consolidated Leverage Ratio. Permit the Consolidated Leverage Ratio as of
the end of any fiscal quarter of Holdings, commencing with the fiscal quarter
ending June 30, 2015, to be greater than 2.25 to 1.00; provided that Holdings
may, by written notice to the Administrative Agent for distribution to the
Lenders, only prior to the second anniversary of the Effective Date and in no
event more than one (1) time during the term of this Agreement, elect to
increase the maximum Consolidated Leverage Ratio permitted under this Section
6.11(a) to 2.75 to 1.00 as of the end of a Specified Quarter and the three (3)
consecutive fiscal quarters ending immediately following such Specified Quarter
(such period, the “Adjusted Covenant Period”) (it being understood and agreed
that following the end of the Adjusted Covenant Period, the maximum Consolidated
Leverage Ratio permitted under this Section 6.11(a) shall revert to 2.25 to 1.00
as of the end of each subsequent fiscal quarter).
(l)    Fixed Charge Coverage Ratio. Permit the Fixed Charge Coverage Ratio as of
the end of any fiscal quarter of Holdings, commencing with the fiscal quarter
ending June 30, 2015, to be less than 1.75 to 1.00.
(m)    Minimum Cash. Permit the sum of (i) unrestricted and unencumbered cash
and Cash Equivalents of Holdings and its Subsidiaries and (ii) the aggregate
Available Revolving Commitment to be less than $25,000,000.
SECTION 6.12.    Capital Expenditures. (a) Beginning on the Effective Date, make
or become legally obligated to make any Capital Expenditure, except for Capital
Expenditures in the ordinary course of business not exceeding, in the aggregate
for Holdings and its Subsidiaries during any fiscal year,

87
CH\2082905.9

--------------------------------------------------------------------------------




$55.0 million; provided that so long as no Default has occurred and is
continuing or would result from such expenditure, any portion of any amount set
forth above, if not expended in the fiscal year for which it is permitted above,
may be carried over for expenditure in the next following fiscal year; and
provided, further, if any such amount is so carried over, it will be deemed used
in the applicable subsequent fiscal year.
(b)    In addition to the Capital Expenditures permitted pursuant to the
preceding paragraph (a), Holdings and its Subsidiaries may make additional
Capital Expenditures in an amount not to exceed the portion, if any, of the
Cumulative Retained Excess Cash Flow Amount at the time of such Capital
Expenditure that Holdings elects to make in reliance on this Section 6.12(b).
SECTION 6.13.    Amendments of Organization Documents. Amend any of its
Organization Documents in a manner materially adverse to the Lenders.
SECTION 6.14.    Accounting Changes. Make any material change in (a) accounting
policies or reporting practices, except as required by GAAP, or (b) its fiscal
year.
SECTION 6.15.    Prepayments, Etc. of Indebtedness. Prepay, redeem, purchase,
defease or otherwise satisfy prior to the scheduled maturity thereof in any
manner, or make any payment in violation of any subordination terms of, any
Indebtedness, except (a) the prepayment of the Secured Obligations in accordance
with the terms of this Agreement, (b) regularly scheduled or required repayments
or redemptions of Indebtedness and refinancings and refundings of Indebtedness
in compliance with Section 6.02(d), (c) if Holdings shall be in compliance on a
Pro Forma Basis with the covenants set forth in Section 6.11 after giving effect
thereto, prepayments, redemptions, purchases, defeasances and other payments in
respect of Indebtedness prior to its scheduled maturity in an aggregate amount
not to exceed the portion, if any, of the Cumulative Retained Excess Cash Flow
Amount at the time of such prepayment, redemption, purchase, defeasance or other
payment that Holdings elects to make in reliance on this Section 6.15(c) and (d)
so long as (i) no Default shall have occurred and be continuing at the time of
any such prepayment, redemption, purchase, defeasance or other payment in
respect of Indebtedness prior to its scheduled maturity, or would result
therefrom and (ii) both immediately prior to and after giving effect (on a
Pro Forma Basis) to any such prepayment, redemption, purchase, defeasance or
other payment in respect of Indebtedness prior to its scheduled maturity, the
Consolidated Leverage Ratio does not exceed 1.50 to 1.00, any other prepayment,
redemption, purchase, defeasance or other payment in respect of Indebtedness
prior to its scheduled maturity.
ARTICLE VII    

Events of Default
If any of the following events (“Events of Default”) shall occur:
(jj)    The Borrowers or any other Loan Party fail to (i) pay when and as
required to be paid herein, any amount of principal of any Loan or (ii) pay
within three Business Days after the same becomes due, any interest on any Loan
or any fee due hereunder, or (iii) pay within three Business Days after notice
to the Borrowers that the same becomes due, any other amount payable hereunder
or under any other Loan Document;
(kk)    (i) The Borrowers fail to perform or observe any term, covenant or
agreement contained in any of Section 5.01, 5.03, 5.05, 5.07, 5.11, 5.12 or
Article VI or (ii) any of the Guarantors fails to perform or observe any term,
covenant or agreement contained in the Guaranty corresponding to any such
section;

88
CH\2082905.9

--------------------------------------------------------------------------------




(ll)    Any Loan Party fails to perform or observe any other covenant or
agreement (not specified in Section 7.01(a) or (b) above) contained in any Loan
Document on its part to be performed or observed and such failure continues for
30 days from the earlier of (i) any Borrower’s knowledge of such Default and
(ii) notice thereof from the Administrative Agent;
(mm)    Any representation, warranty, certification or statement of fact made or
deemed made by or on behalf of the Borrowers or any other Loan Party herein, in
any other Loan Document, or in any document delivered in connection herewith or
therewith shall be incorrect or misleading in any material respect when made or
deemed made;
(nn)    (i) Any Loan Party or any Subsidiary thereof (A) fails to make any
payment when due (subject to applicable grace or cure periods) (whether by
scheduled maturity, required prepayment, acceleration, demand, or otherwise) in
respect of any Indebtedness or Guarantee (other than Indebtedness hereunder and
Indebtedness under Swap Contracts) having an aggregate principal amount
(including undrawn committed or available amounts and including amounts owing to
all creditors under any combined or syndicated credit arrangement) of more than
the Threshold Amount, or (B) fails (beyond any applicable grace or cure period)
to observe or perform any other agreement or condition relating to any such
Indebtedness or Guarantee or contained in any instrument or agreement
evidencing, securing or relating thereto, or any other event occurs, the effect
of which default or other event is to cause, or to permit the holder or holders
of such Indebtedness or the beneficiary or beneficiaries of such Guarantee (or a
trustee or agent on behalf of such holder or holders or beneficiary or
beneficiaries) to cause, with the giving of notice if required, such
Indebtedness to be demanded or to become due or to be repurchased, prepaid,
defeased or redeemed (automatically or otherwise), or an offer to repurchase,
prepay, defease or redeem such Indebtedness to be made, prior to its stated
maturity, or such Guarantee to become payable or cash collateral in respect
thereof to be demanded; or (ii) there occurs under any Swap Contract an “Early
Termination Date” (as defined in such Swap Contract) resulting from (A) any
event of default under such Swap Contract as to which a Loan Party or any
Subsidiary thereof is the “Defaulting Party” (as defined in such Swap Contract)
or (B) any “Early Termination Event” (as so defined) under such Swap Contract as
to which a Loan Party or any Subsidiary thereof is an Affected Party (as so
defined) and, in either event, the Swap Termination Value owed by such Loan
Party or such Subsidiary as a result thereof is greater than the Threshold
Amount;
(oo)    Any Loan Party or any Subsidiary thereof institutes or consents to the
institution of any proceeding under any Debtor Relief Law, or makes an
assignment for the benefit of creditors; or applies for or consents to the
appointment of any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer for it or for all or any material part of its
property; or any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer is appointed without the application or consent
of such Person and the appointment continues undischarged or unstayed for 60
calendar days; or any proceeding under any Debtor Relief Law relating to any
such Person or to all or any material part of its property is instituted without
the consent of such Person and continues undismissed or unstayed for 60 calendar
days, or an order for relief is entered in any such proceeding;
(pp)    (i) Any Loan Party or any Subsidiary thereof becomes unable or admits in
writing its inability or fails generally to pay its debts as they become due, or
(ii) any writ or warrant of attachment or execution or similar process is issued
or levied against all or any material part of the property of any such Person
and is not released, vacated or fully bonded within 45 days after its issue or
levy;
(qq)    There is entered against any Loan Party or any Subsidiary thereof
(i) one or more final judgments or orders for the payment of money in an
aggregate amount (as to all such judgments and orders) exceeding the Threshold
Amount (to the extent not covered by independent third-party insurance as to
which

89
CH\2082905.9

--------------------------------------------------------------------------------




the insurer is rated at least “A” by A.M. Best Company, has been notified of the
potential claim and does not dispute coverage), or (ii) any one or more
non-monetary final judgments that have, or would reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect and, in either case,
(A) enforcement proceedings are commenced by any creditor upon such judgment or
order, or (B) there is a period of 30 consecutive days during which a stay of
enforcement of such judgment, by reason of a pending appeal or otherwise, is not
in effect;
(rr)    Except as could not reasonably be expected to result in a Material
Adverse Effect (i) an ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or would reasonably be expected to result
in liability of any Borrower under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC, or (ii) any Borrower or any ERISA Affiliate
fails to pay when due, after the expiration of any applicable grace period, any
installment payment with respect to its withdrawal liability under Section 4201
of ERISA under a Multiemployer Plan;
(ss)    Any provision of any Loan Document, at any time after its execution and
delivery and for any reason other than as expressly permitted hereunder or
thereunder or satisfaction in full of all the Obligations, ceases to be in full
force and effect; or any Loan Party contests in any manner the validity or
enforceability of any provision of any Loan Document; or any Loan Party denies
that it has any or further liability or obligation under any provision of any
Loan Document, or purports to revoke, terminate or rescind any provision of any
Loan Document;
(tt)    There occurs any Change of Control; or
(uu)    Any Collateral Document after delivery thereof pursuant to Section 4.01
or 5.12 shall for any reason (other than pursuant to the terms thereof) cease to
create a valid and perfected first priority Lien (subject to Permitted Liens) on
the Collateral purported to be covered thereby where the value of the collateral
purported to be covered thereby is in excess of $2.5 million;
then, and in every such event (other than an event with respect to any of the
Borrowers described in clause (f) or (g) of this Article), and at any time
thereafter during the continuance of such event, the Administrative Agent shall,
at the request of, or may, with the consent of, the Required Lenders, by notice
to Holdings, take either or both of the following actions, at the same or
different times: (i) terminate the Commitments, and thereupon the Commitments
shall terminate immediately, and (ii) declare the Loans then outstanding to be
due and payable in whole (or in part, in which case any principal not so
declared to be due and payable may thereafter (at any time during the
continuance of such event) be declared to be due and payable), and thereupon the
principal of the Loans so declared to be due and payable, together with accrued
interest thereon and all fees and other Secured Obligations of the Borrowers
accrued hereunder and under the other Loan Documents, shall become due and
payable immediately, without presentment, demand, protest or other notice of any
kind, all of which are hereby waived by the Borrowers; and in case of any event
with respect to any of the Borrowers described in clause (f) of this Article,
the Commitments shall automatically terminate and the principal of the Loans
then outstanding, together with accrued interest thereon and all fees and other
Secured Obligations accrued hereunder and under the other Loan Documents, shall
automatically become due and payable, without presentment, demand, protest or
other notice of any kind, all of which are hereby waived by the Borrowers. Upon
the occurrence and during the continuance of an Event of Default, the
Administrative Agent shall at the request, or may with the consent of the
Required Lenders, exercise any rights and remedies provided to the
Administrative Agent under the Loan Documents or at law or equity, including all
remedies provided under the UCC.

90
CH\2082905.9

--------------------------------------------------------------------------------




ARTICLE VIII    

The Administrative Agent
Each of the Lenders, on behalf of itself and any of its Affiliates that are
Secured Parties, and the Issuing Bank hereby irrevocably appoints the
Administrative Agent as its agent and authorizes the Administrative Agent to
take such actions on its behalf, including execution of the other Loan
Documents, and to exercise such powers as are delegated to the Administrative
Agent by the terms of the Loan Documents, together with such actions and powers
as are reasonably incidental thereto. In addition, to the extent required under
the laws of any jurisdiction other than the United States of America, each of
the Lenders, on behalf of itself and any of its Affiliates that are Secured
Parties, and the Issuing Bank hereby grants to the Administrative Agent any
required powers of attorney to execute any Collateral Document governed by the
laws of such jurisdiction on such Lender’s or Issuing Bank’s behalf. The
provisions of this Article are solely for the benefit of the Administrative
Agent and the Lenders (including the Swingline Lender and the Issuing Bank), and
neither the Borrowers nor any other Loan Party shall have rights as a third
party beneficiary of any of such provisions. It is understood and agreed that
the use of the term “agent” as used herein or in any other Loan Documents (or
any similar term) with reference to the Administrative Agent is not intended to
connote any fiduciary or other implied (or express) obligations arising under
agency doctrine of any applicable law. Instead, such term is used as a matter of
market custom, and is intended to create or reflect only an administrative
relationship between independent contracting parties.
The bank serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such bank
and its Affiliates may accept deposits from, lend money to and generally engage
in any kind of business with Holdings or any Subsidiary or other Affiliate
thereof as if it were not the Administrative Agent hereunder.
The Administrative Agent shall not have any duties or obligations except those
expressly set forth in the Loan Documents. Without limiting the generality of
the foregoing, (a) the Administrative Agent shall not be subject to any
fiduciary or other implied duties, regardless of whether a Default has occurred
and is continuing, (b) the Administrative Agent shall not have any duty to take
any discretionary action or exercise any discretionary powers, except
discretionary rights and powers expressly contemplated by the Loan Documents
that the Administrative Agent is required to exercise in writing as directed by
the Required Lenders (or such other number or percentage of the Lenders as shall
be necessary under the circumstances as provided in Section 9.02), and
(c) except as expressly set forth in the Loan Documents, the Administrative
Agent shall not have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to Holdings or any of its
Subsidiaries that is communicated to or obtained by the bank serving as
Administrative Agent or any of its Affiliates in any capacity. The
Administrative Agent shall not be liable for any action taken or not taken by it
with the consent or at the request of the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 9.02) or in the absence of its own gross negligence or
willful misconduct as determined by a final nonappealable judgment of a court of
competent jurisdiction. The Administrative Agent shall be deemed not to have
knowledge of any Default unless and until written notice thereof is given to the
Administrative Agent by Holdings or a Lender, and the Administrative Agent shall
not be responsible for or have any duty to ascertain or inquire into (i) any
statement, warranty or representation made in or in connection with any Loan
Document, (ii) the contents of any certificate, report or other document
delivered hereunder or in connection with any Loan Document, (iii) the
performance or observance of any of the covenants, agreements or other terms or
conditions set forth in any Loan Document, (iv) the validity, enforceability,
effectiveness or genuineness of any Loan Document or any other agreement,
instrument or document, (v) the creation,

91
CH\2082905.9

--------------------------------------------------------------------------------




perfection or priority of Liens on the Collateral or the existence of the
Collateral or (vi) the satisfaction of any condition set forth in Article IV or
elsewhere in any Loan Document, other than to confirm receipt of items expressly
required to be delivered to the Administrative Agent.
The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made by the proper Person, and shall not incur any liability for
relying thereon. The Administrative Agent may consult with legal counsel (who
may be counsel for Holdings), independent accountants and other experts selected
by it, and shall not be liable for any action taken or not taken by it in
accordance with the advice of any such counsel, accountants or experts.
The Administrative Agent may perform any and all its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all its duties and exercise its rights and powers through their
respective Related Parties. The exculpatory provisions of the preceding
paragraphs shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.
Subject to the appointment and acceptance of a successor Administrative Agent as
provided in this paragraph, the Administrative Agent may resign at any time by
notifying the Lenders, the Issuing Bank and Holdings. Upon any such resignation,
the Required Lenders shall have the right to appoint a successor approved by
Holdings (such approval not to be unreasonably withheld, conditioned or
delayed); provided that no such approval shall be required if an Event of
Default has occurred and is continuing. If no successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within thirty (30) days after the retiring Administrative Agent gives notice of
its resignation, then the retiring Administrative Agent may, on behalf of the
Lenders and the Issuing Bank, appoint a successor Administrative Agent which
shall be a bank with an office in New York, New York, or an Affiliate of any
such bank. Upon the acceptance of its appointment as Administrative Agent
hereunder by a successor, such successor shall succeed to and become vested with
all the rights, powers, privileges and duties of the retiring Administrative
Agent, and the retiring Administrative Agent shall be discharged from its duties
and obligations hereunder. The fees payable by any Borrower to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between such Borrower and such successor. After the
Administrative Agent’s resignation hereunder, the provisions of this Article and
Section 9.03 shall continue in effect for the benefit of such retiring
Administrative Agent, its sub-agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while it was
acting as Administrative Agent.
Each Lender acknowledges and agrees that the extensions of credit made hereunder
are commercial loans and letters of credit and not investments in a business
enterprise or securities. Each Lender further represents that it is engaged in
making, acquiring or holding commercial loans in the ordinary course of its
business and has, independently and without reliance upon the Administrative
Agent or any other Lender and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement as a Lender, and to make, acquire or hold Loans hereunder. Each Lender
shall, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information (which may contain
material, non-public information within the meaning of the United States
securities laws concerning Holdings and its Affiliates) as it shall from time to

92
CH\2082905.9

--------------------------------------------------------------------------------




time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, any related agreement or any
document furnished hereunder or thereunder and in deciding whether or to the
extent to which it will continue as a lender or assign or otherwise transfer its
rights, interests and obligations hereunder
None of the Lenders or their Affiliates, if any, identified in this Agreement as
a Joint Lead Arranger, Syndication Agent or a Documentation Agent shall have any
right, power, obligation, liability, responsibility or duty under this Agreement
other than, in the case of Lenders, those applicable to all Lenders as such.
Without limiting the foregoing, none of the Joint Lead Arrangers or such Lenders
shall have or be deemed to have a fiduciary relationship with any Lender. Each
Lender hereby makes the same acknowledgments with respect to the relevant
Lenders and their Affiliates in their respective capacities as a Joint Lead
Arranger, Syndication Agent or Documentation Agent, as applicable, as it makes
with respect to the Administrative Agent in the preceding paragraph.
The Lenders are not partners or co-venturers, and no Lender shall be liable for
the acts or omissions of, or (except as otherwise set forth herein in case of
the Administrative Agent) authorized to act for, any other Lender. The
Administrative Agent shall have the exclusive right on behalf of the Lenders to
enforce the payment of the principal of and interest on any Loan after the date
such principal or interest has become due and payable pursuant to the terms of
this Agreement.
In such capacity, the Administrative Agent is a “representative” of the Secured
Parties within the meaning of the term “secured party” as defined in the New
York Uniform Commercial Code. Each Lender authorizes the Administrative Agent to
enter into each of the Collateral Documents to which it is a party and to take
all action contemplated by such documents. Each Lender agrees that no Secured
Party (other than the Administrative Agent) shall have the right individually to
seek to realize upon the security granted by any Collateral Document, it being
understood and agreed that such rights and remedies may be exercised solely by
the Administrative Agent for the benefit of the Secured Parties upon the terms
of the Collateral Documents. In the event that any Collateral is hereafter
pledged by any Person as collateral security for the Secured Obligations, the
Administrative Agent is hereby authorized, and hereby granted a power of
attorney, to execute and deliver on behalf of the Secured Parties any Loan
Documents necessary or appropriate to grant and perfect a Lien on such
Collateral in favor of the Administrative Agent on behalf of the Secured
Parties. The Lenders hereby authorize the Administrative Agent, at its option
and in its discretion, to release any Lien granted to or held by the
Administrative Agent upon any Collateral (i) as described in Section 9.02(d);
(ii) as permitted by, but only in accordance with, the terms of the applicable
Loan Document; or (iii) if approved, authorized or ratified in writing by the
Required Lenders, unless such release is required to be approved by all of the
Lenders hereunder. Upon request by the Administrative Agent at any time, the
Lenders will confirm in writing the Administrative Agent’s authority to release
particular types or items of Collateral pursuant hereto. Upon any sale or
transfer of assets constituting Collateral which is permitted pursuant to the
terms of any Loan Document, or consented to in writing by the Required Lenders
or all of the Lenders, as applicable, and upon at least five (5) Business Days’
prior written request by Holdings to the Administrative Agent, the
Administrative Agent shall (and is hereby irrevocably authorized by the Lenders
to) execute such documents as may be necessary to evidence the release of the
Liens granted to the Administrative Agent for the benefit of the Secured Parties
herein or pursuant hereto upon the Collateral that was sold or transferred;
provided, however, that (i) the Administrative Agent shall not be required to
execute any such document on terms which, in the Administrative Agent’s opinion,
would expose the Administrative Agent to liability or create any obligation or
entail any consequence other than the release of such Liens without recourse or
warranty, and (ii) such release shall not in any manner discharge, affect or
impair the Secured Obligations or any Liens upon (or obligations of Holdings or
any Subsidiary in respect of) all interests retained by Holdings or any
Subsidiary, including (without limitation) the proceeds of the sale, all of
which shall continue

93
CH\2082905.9

--------------------------------------------------------------------------------




to constitute part of the Collateral. Any execution and delivery by the
Administrative Agent of documents in connection with any such release shall be
without recourse to or warranty by the Administrative Agent.
In case of the pendency of any proceeding with respect to any Loan Party under
any Federal, state or foreign bankruptcy, insolvency, receivership or similar
law now or hereafter in effect, the Administrative Agent (irrespective of
whether the principal of any Loan or any LC Disbursement shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether the Administrative Agent shall have made any demand on the Borrowers)
shall be entitled and empowered (but not obligated) by intervention in such
proceeding or otherwise:
(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, LC Exposure and all other Secured
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the Issuing
Bank and the Administrative Agent (including any claim under Sections 2.12,
2.13, 2.15, 2.16, 2.17 and 9.03) allowed in such judicial proceeding; and
(b) collect and receive any monies or other property payable or deliverable on
any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such proceeding is hereby authorized by each
Lender, the Issuing Bank and each other Secured Party to make such payments to
the Administrative Agent and, in the event that the Administrative Agent shall
consent to the making of such payments directly to the Lenders, the Issuing Bank
or the other Secured Parties, to pay to the Administrative Agent any amount due
to it, in its capacity as the Administrative Agent, under the Loan Documents
(including under Section 9.03).
Each Borrower, on its behalf and on behalf of its Subsidiaries, and each Lender,
on its behalf and on the behalf of its affiliated Secured Parties, hereby
irrevocably constitute the Administrative Agent as the holder of an irrevocable
power of attorney (fondé de pouvoir within the meaning of Article 2692 of the
Civil Code of Québec) in order to hold hypothecs and security granted by each
Borrower or any Subsidiary on property pursuant to the laws of the Province of
Quebec to secure obligations of any Borrower or any Subsidiary under any bond,
debenture or similar title of indebtedness issued by any Borrower or any
Subsidiary in connection with this Agreement, and agree that the Administrative
Agent may act as the bondholder and mandatary with respect to any bond,
debenture or similar title of indebtedness that may be issued by any Borrower or
any Subsidiary and pledged in favor of the Secured Parties in connection with
this Agreement. Notwithstanding the provisions of Section 32 of the An Act
respecting the special powers of legal persons (Quebec), JPMorgan Chase Bank,
N.A. as Administrative Agent may acquire and be the holder of any bond issued by
any Borrower or any Subsidiary in connection with this Agreement (i.e., the
fondé de pouvoir may acquire and hold the first bond issued under any deed of
hypothec by any Borrower or any Subsidiary).
ARTICLE IX    

Miscellaneous
SECTION 9.01.    Notices. Except in the case of notices and other communications
expressly permitted to be given by telephone (and subject to paragraph (b)
below), all notices and other communications provided for herein shall be in
writing and shall be delivered by hand or overnight courier service, mailed by
certified or registered mail or sent by telecopy, as follows:

94
CH\2082905.9

--------------------------------------------------------------------------------




(i)    if to the Borrowers, to them at Vonage Holdings Corp., 23 Main Street,
Holmdel, New Jersey 07733, Attention of David Pearson, Chief Financial Officer
and Treasurer, (Telecopy No. (732)  946-2594; Telephone No. (732) 444-6723);
e‑mail david.pearson@vonage.com, with a copy to Vonage Holdings Corp., 23 Main
Street, Holmdel, New Jersey 07733, Attention of Chief Legal Officer, (Telecopy
No. (732) 202-5221; Telephone No. (732) 444-2364; e‑mail
kurt.rogers@vonage.com);
(ii)    if to the Administrative Agent, (A) in the case of Borrowings
denominated in Dollars, to JPMorgan Chase Bank, N.A., 10 South Dearborn Street,
Chicago, Illinois 60603, Attention of Muoy Lim (Telecopy No. (888) 303-9732;
jpm.agency.services.1@jpmchase.com) and (B) in the case of Borrowings
denominated in Foreign Currencies, to J.P. Morgan Europe Limited, 25 Bank
Street, Canary Wharf, London E14 5JP, Attention of The Manager, Loan & Agency
Services (Telecopy No. 44 207 777 2360), and in each case with a copy to
JPMorgan Chase Bank, N.A., 270 Park Avenue, 43rd Floor, New York, NY 10017,
Attention of Justin Burton (Telecopy No. (917) 546-2609);
(iii)    if to the Issuing Bank, to it at JPMorgan Chase Bank, N.A., 131 South
Dearborn Street, 5th Floor, Mail Code IL1-0236, Chicago, Illinois 60603,
Attention of Standby Letter of Credit Unit, Attention Katherine Moses (Telecopy
No. (312) 385-7234; katherine.m.moses@jpmchase.com);
(iv)    if to the Swingline Lender, to it at JPMorgan Chase Bank, N.A., 10 South
Dearborn Street, Chicago, Illinois 60603, Attention of Muoy Lim (Telecopy
No. (888) 303-9732; jpm.agency.services.1@jpmchase.com); and
(v)    if to any other Lender, to it at its address (or telecopy number) set
forth in its Administrative Questionnaire.
Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through Electronic Systems, to the extent provided
in paragraph (b) below, shall be effective as provided in said paragraph (b).


(l)    Notices and other communications to the Lenders and the Issuing Bank
hereunder may be delivered or furnished by using Electronic Systems pursuant to
procedures approved by the Administrative Agent; provided that the foregoing
shall not apply to notices pursuant to Article II unless otherwise agreed by the
Administrative Agent and the applicable Lender. The Administrative Agent or
Holdings may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.
Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient, at its e-mail address as described in the foregoing
clause (i), of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses (i)
and (ii) above, if such notice, email or other

95
CH\2082905.9

--------------------------------------------------------------------------------




communication is not sent during the normal business hours of the recipient,
such notice or communication shall be deemed to have been sent at the opening of
business on the next business day for the recipient.


(m)    Any party hereto may change its address, telephone number, telecopy
number or e‑mail address for notices and other communications hereunder by
notice to the other parties hereto.
(n)    Electronic Systems.
(iv)    The Borrowers agree that the Administrative Agent may, but shall not be
obligated to, make Communications (as defined below) available to the Issuing
Bank and the other Lenders by posting the Communications on Debt Domain,
Intralinks, Syndtrak, ClearPar or a substantially similar Electronic System.
(v)    Any Electronic System used by the Administrative Agent is provided “as
is” and “as available.” The Agent Parties (as defined below) do not warrant the
adequacy of such Electronic Systems and expressly disclaim liability for errors
or omissions in the Communications. No warranty of any kind, express, implied or
statutory, including, without limitation, any warranty of merchantability,
fitness for a particular purpose, non-infringement of third-party rights or
freedom from viruses or other code defects, is made by any Agent Party in
connection with the Communications or any Electronic System. In no event shall
the Administrative Agent or any of its Related Parties (collectively, the “Agent
Parties”) have any liability to any Loan Party, any Lender, the Issuing Bank or
any other Person or entity for damages of any kind, including, without
limitation, direct or indirect, special, incidental or consequential damages,
losses or expenses (whether in tort, contract or otherwise) arising out of any
Loan Party’s or the Administrative Agent’s transmission of Communications
through an Electronic System except to the extent of direct or actual damages
that have resulted from the gross negligence or willful misconduct of such
person (as determined by a court of competent jurisdiction by final and
nonappealable judgment). “Communications” means, collectively, any notice,
demand, communication, information, document or other material provided by or on
behalf of any Loan Party pursuant to any Loan Document or the transactions
contemplated therein which is distributed by the Administrative Agent, any
Lender or the Issuing Bank by means of electronic communications pursuant to
this Section, including through an Electronic System.
SECTION 9.02.    Waivers; Amendments. (l) No failure or delay by the
Administrative Agent, the Issuing Bank or any Lender in exercising any right or
power hereunder or under any other Loan Document shall operate as a waiver
thereof, nor shall any single or partial exercise of any such right or power, or
any abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power. The rights and remedies of the Administrative Agent, the Issuing
Bank and the Lenders hereunder and under the other Loan Documents are cumulative
and are not exclusive of any rights or remedies that they would otherwise have.
No waiver of any provision of this Agreement or consent to any departure by any
Borrower therefrom shall in any event be effective unless the same shall be
permitted by paragraph (b) of this Section, and then such waiver or consent
shall be effective only in the specific instance and for the purpose for which
given. Without limiting the generality of the foregoing, the making of a Loan or
issuance of a Letter of Credit shall not be construed as a waiver of any
Default, regardless of whether the Administrative Agent, any Lender or the
Issuing Bank may have had notice or knowledge of such Default at the time.
(m)    Except as provided (x) in Section 2.20 with respect to an Incremental
Term Loan Amendment or an increase in the Revolving Commitments by any
Increasing Lender or Augmenting Lender or (y) Section 2.22(b) with respect to
any Defaulting Lender, neither this Agreement nor any provision hereof

96
CH\2082905.9

--------------------------------------------------------------------------------




may be waived, amended or modified except pursuant to an agreement or agreements
in writing entered into by the Borrowers and the Required Lenders or by the
Borrowers and the Administrative Agent with the consent of the Required Lenders;
provided that no such agreement shall (i) increase the Commitment of any Lender
without the written consent of such Lender, (ii) reduce the principal amount of
any Loan or LC Disbursement or reduce the rate of interest thereon, or reduce
any fees payable hereunder, without the written consent of each Lender directly
affected thereby (except that any amendment or modification of the financial
covenants in this Agreement (or defined terms used in the financial covenants in
this Agreement) shall not constitute a reduction in the rate of interest or fees
for purposes of this clause (ii)), (iii) postpone the scheduled date of payment
or amortization of the principal amount of any Loan or LC Disbursement (other
than any reduction of the amount of, or any extension of the payment date for,
the mandatory prepayments required under Section 2.11, in each case which shall
only require the approval of the Required Lenders), or any interest thereon, or
any fees payable hereunder, or reduce the amount of, waive or excuse any such
payment or amortization, or postpone the scheduled date of expiration of any
Commitment, without the written consent of each Lender directly affected
thereby, (iv) change Section 2.18(b) or (c) in a manner that would alter the
pro rata sharing of payments required thereby, without the written consent of
each Lender, (v) change any of the provisions of this Section or the definition
of “Required Lenders” or any other provision hereof specifying the number or
percentage of Lenders required to waive, amend or modify any rights hereunder or
make any determination or grant any consent hereunder, without the written
consent of each Lender (it being understood that, solely with the consent of the
parties prescribed by Section 2.20 to be parties to an Incremental Term Loan
Amendment, Incremental Term Loans may be included in the determination of
Required Lenders on substantially the same basis as the Commitments and the
Revolving Loans are included on the Effective Date), (vi) release Holdings or
all or substantially all of the Guarantors from their obligations under the
Guaranty without the written consent of each Lender, or (vii) except as provided
in clause (d) of this Section or in any Collateral Document, release all or
substantially all of the Collateral, without the written consent of each Lender;
provided further that no such agreement shall amend, modify or otherwise affect
the rights or duties of the Administrative Agent, the Issuing Bank or the
Swingline Lender hereunder without the prior written consent of the
Administrative Agent, the Issuing Bank or the Swingline Lender, as the case may
be (it being understood that any change to Section 2.22 shall require the
consent of the Administrative Agent, the Issuing Bank and the Swingline Lender).
Notwithstanding the foregoing, no consent with respect to any amendment, waiver
or other modification of this Agreement shall be required of any Defaulting
Lender, except with respect to any amendment, waiver or other modification
referred to in clause (i), (ii) or (iii) of the first proviso of this paragraph
and then only in the event such Defaulting Lender shall be directly affected by
such amendment, waiver or other modification.
(n)    Notwithstanding the foregoing, this Agreement and any other Loan Document
may be amended (or amended and restated) with the written consent of the
Required Lenders, the Administrative Agent and the Borrowers (x) to add one or
more credit facilities (in addition to the Incremental Term Loans pursuant to an
Incremental Term Loan Amendment) to this Agreement and to permit extensions of
credit from time to time outstanding thereunder and the accrued interest and
fees in respect thereof to share ratably in the benefits of this Agreement and
the other Loan Documents with the Revolving Loans, the initial Term Loans,
Incremental Term Loans and the accrued interest and fees in respect thereof and
(y) to include appropriately the Lenders holding such credit facilities in any
determination of the Required Lenders and Lenders.
(o)    The Lenders hereby irrevocably authorize the Administrative Agent, at its
option and in its sole discretion, to release any Liens granted to the
Administrative Agent by the Loan Parties on any Collateral (i) upon the
termination of all the Commitments, payment and satisfaction in full in cash of
all Secured Obligations (other than Unliquidated Obligations), and the cash
collateralization of, or issuance of backup letter(s) of credit with respect to,
all Unliquidated Obligations in a manner reasonably satisfactory to the

97
CH\2082905.9

--------------------------------------------------------------------------------




Administrative Agent, (ii) constituting property being sold or disposed of if
(x) Holdings certifies to the Administrative Agent that the sale or disposition
is made in compliance with the terms of this Agreement (and the Administrative
Agent may rely conclusively on any such certificate, without further inquiry) or
such sale or disposition is made pursuant to a waiver or consent hereunder,
(iii) constituting property leased to Holdings or any Subsidiary under a lease
which has expired or been terminated in a transaction permitted under this
Agreement, or (iv) as required to effect any sale or other disposition of such
Collateral in connection with any exercise of remedies of the Administrative
Agent and the Lenders pursuant to Article VII. Any such release shall not in any
manner discharge, affect, or impair the Obligations or any Liens (other than
those expressly being released) upon (or obligations of the Loan Parties in
respect of) all interests retained by the Loan Parties, including the proceeds
of any sale, all of which shall continue to constitute part of the Collateral.
(p)    If, in connection with any proposed amendment, waiver or consent
requiring the consent of “each Lender” or “each Lender directly affected
thereby,” the consent of the Required Lenders is obtained, but the consent of
other necessary Lenders is not obtained (any such Lender whose consent is
necessary but not obtained being referred to herein as a “Non-Consenting
Lender”), then Holdings may elect to replace any such Non-Consenting Lender as a
Lender party to this Agreement, provided that, concurrently with such
replacement, (i) another bank or other entity which is reasonably satisfactory
to Holdings and, if such bank or other entity is not already a Lender hereunder,
the Administrative Agent shall agree, as of such date, (A) to purchase for cash
the Loans and other Obligations due to such Non-Consenting Lender pursuant to an
Assignment and Assumption, (B) if applicable, to become a Lender for all
purposes under this Agreement, (C) to assume all obligations of the
Non-Consenting Lender to be terminated as of such date and (D) to comply with
the requirements of clause (b) of Section 9.04, and (ii) each Borrower shall pay
to such Non-Consenting Lender in same day funds on the day of such replacement
(1) all interest, fees and other amounts then accrued but unpaid to such
Non-Consenting Lender by such Borrower hereunder to and including the date of
termination, including without limitation payments due to such Non-Consenting
Lender under Sections 2.15 and 2.17, and (2) an amount, if any, equal to the
payment which would have been due to such Non-Consenting Lender on the day of
such replacement under Section 2.16 had the Loans of such Non-Consenting Lender
been prepaid on such date rather than sold to the replacement Lender.
(q)    Notwithstanding anything to the contrary herein the Administrative Agent
may, with the consent of the Borrowers only, amend, modify or supplement this
Agreement or any of the other Loan Documents to cure any ambiguity, omission,
mistake, defect or inconsistency.
SECTION 9.03.    Expenses; Indemnity; Damage Waiver. (o) The Borrowers shall pay
(i) all reasonable and documented out-of-pocket expenses incurred by the
Administrative Agent and its Affiliates, including the reasonable fees, charges
and disbursements of counsel for the Administrative Agent, in connection with
the syndication and distribution (including, without limitation, via the
internet or through a service such as Intralinks) of the credit facilities
provided for herein, the preparation and administration of this Agreement and
the other Loan Documents or any amendments, modifications or waivers of the
provisions hereof or thereof (whether or not the transactions contemplated
hereby or thereby shall be consummated), (ii) all reasonable out-of-pocket
expenses incurred by the Issuing Bank in connection with the issuance,
amendment, renewal or extension of any Letter of Credit or any demand for
payment thereunder and (iii) all out-of-pocket expenses incurred by the
Administrative Agent, the Issuing Bank or any Lender, including the fees,
charges and disbursements of one U.S. counsel and one additional local counsel
and regulatory counsel in each applicable jurisdiction for the Administrative
Agent and one additional counsel for all the Lenders other than the
Administrative Agent and additional counsel in light of actual or potential
conflicts of interest or the availability of different claims or defenses for
the Administrative Agent, the Issuing Bank or any Lender, in connection with the
enforcement or protection of its rights in connection with this

98
CH\2082905.9

--------------------------------------------------------------------------------




Agreement and any other Loan Document, including its rights under this Section,
or in connection with the Loans made or Letters of Credit issued hereunder,
including all such out-of-pocket expenses incurred during any workout,
restructuring or negotiations in respect of such Loans or Letters of Credit. For
the avoidance of doubt and notwithstanding anything to the contrary herein, this
Section 9.03(a) shall not apply with respect to Taxes, other than any Taxes that
are incidental or attributable to the expenses indemnified pursuant to this
Section 9.03(a).
(p)    The Borrowers shall indemnify the Administrative Agent, each Joint Lead
Arranger, the Issuing Bank and each Lender, and each Related Party of any of the
foregoing Persons (each such Person being called an “Indemnitee”) against, and
hold each Indemnitee harmless from, any and all losses, claims, damages,
liabilities and related expenses, including the fees, charges and disbursements
of any counsel for any Indemnitee, incurred by or asserted against any
Indemnitee arising out of, in connection with, or as a result of (i) the
execution or delivery of any Loan Document or any agreement or instrument
contemplated thereby, the performance by the parties hereto of their respective
obligations thereunder or the consummation of the Transactions or any other
transactions contemplated hereby, (ii) any Loan or Letter of Credit or the use
of the proceeds therefrom (including any refusal by the Issuing Bank to honor a
demand for payment under a Letter of Credit if the documents presented in
connection with such demand do not strictly comply with the terms of such Letter
of Credit), (iii) any actual or alleged presence or release of Hazardous
Materials on or from any property owned or operated by Holdings or any of its
Subsidiaries, or any Environmental Liability related in any way to Holdings or
any of its Subsidiaries, or (iv) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory, whether brought by a third party or by
Holdings or any of its Subsidiaries, and regardless of whether any Indemnitee is
a party thereto; provided that such indemnity shall not, as to any Indemnitee,
be available to the extent that such losses, claims, damages, liabilities or
related expenses are determined by a court of competent jurisdiction by final
and nonappealable judgment to have resulted from (x) the gross negligence or
willful misconduct of such Indemnitee or (y) a material breach by such
Indemnitee of its express obligations under the Loan Documents pursuant to a
claim made by the Borrowers. For the avoidance of doubt and notwithstanding
anything to the contrary herein, this Section 9.03(b) shall not apply with
respect to Taxes other than any Taxes that represent losses, claims or damages
arising from any non-Tax claim.
(q)    To the extent that the Borrowers fail to pay any amount required to be
paid by it to the Administrative Agent, the Issuing Bank or the Swingline Lender
under paragraph (a) or (b) of this Section, each Lender severally agrees to pay
to the Administrative Agent, and each Revolving Lender severally agrees to pay
to the Issuing Bank or the Swingline Lender, as the case may be, such Lender’s
Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount (it
being understood that the Borrowers’ failure to pay any such amount shall not
relieve the Borrowers of any default in the payment thereof); provided that the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against the
Administrative Agent, the Issuing Bank or the Swingline Lender in its capacity
as such.
(r)    To the extent permitted by applicable law, no Borrower shall assert, and
each Borrower hereby waives, any claim against any Indemnitee (i) for any
damages arising from the use by others of information or other materials
obtained through telecommunications, electronic or other information
transmission systems (including the Internet), or (ii) on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement, any other Loan Document or any agreement or instrument
contemplated hereby or thereby, the Transactions, any Loan or Letter of Credit
or the use of the proceeds thereof.

99
CH\2082905.9

--------------------------------------------------------------------------------




(s)    All amounts due under this Section shall be payable not later than
fifteen (15) days after written demand therefor.
SECTION 9.04.    Successors and Assigns. (g) The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby (including any Affiliate of
the Issuing Bank that issues any Letter of Credit), except that (i) no Borrower
may assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of each Lender (and any attempted assignment
or transfer by any Borrower without such consent shall be null and void) and
(ii) no Lender may assign or otherwise transfer its rights or obligations
hereunder except in accordance with this Section. Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby
(including any Affiliate of the Issuing Bank that issues any Letter of Credit),
Participants (to the extent provided in paragraph (c) of this Section) and, to
the extent expressly contemplated hereby, the Related Parties of each of the
Administrative Agent, the Issuing Bank and the Lenders) any legal or equitable
right, remedy or claim under or by reason of this Agreement.
(h)    (vi) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more Persons (other than an Ineligible Institution)
all or a portion of its rights and obligations under this Agreement (including
all or a portion of its Commitments and the Loans at the time owing to it) with
the prior written consent (such consent not to be unreasonably withheld) of:
(G)    Holdings (provided that Holdings shall be deemed to have consented to any
such assignment unless it shall object thereto by written notice to the
Administrative Agent within five (5) Business Days after having received notice
thereof); provided, further, that no consent of Holdings shall be required for
an assignment to a Lender, an Affiliate of a Lender, an Approved Fund or, if an
Event of Default under clause (a), (f) or (g) of Article VII has occurred and is
continuing, any other assignee;
(H)    the Administrative Agent; provided that no consent of the Administrative
Agent shall be required for an assignment of all or any portion of a Term Loan
to a Lender, an Affiliate of a Lender or an Approved Fund;
(I)    the Issuing Bank; provided that no consent of the Issuing Bank shall be
required for an assignment of all or any portion of a Term Loan; and
(J)    the Swingline Lender; provided that no consent of the Swingline Lender
shall be required for an assignment of all or any portion of a Term Loan.
(vii)    Assignments shall be subject to the following additional conditions:
(A)    except in the case of an assignment to a Lender or an Affiliate of a
Lender or an Approved Fund or an assignment of the entire remaining amount of
the assigning Lender’s Commitment or Loans of any Class, the amount of the
Commitment or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent) shall not be less than
$5,000,000 (in the case of Revolving Commitments and Revolving Loans) or
$1,000,000 (in the case of a Term Loan) unless each of Holdings and the
Administrative Agent otherwise consent, provided that no such consent of
Holdings shall be required if an Event of Default under clause (a), (f) or (g)
of Article VII has occurred and is continuing;

100
CH\2082905.9

--------------------------------------------------------------------------------




(B)    each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement,
provided that this clause shall not be construed to prohibit the assignment of a
proportionate part of all the assigning Lender’s rights and obligations in
respect of one Class of Commitments or Loans;
(C)    the parties to each assignment shall execute and deliver to the
Administrative Agent (x) an Assignment and Assumption or (y) to the extent
applicable, an agreement incorporating an Assignment and Assumption by reference
pursuant to a Platform as to which the Administrative Agent and the parties to
the Assignment and Assumption are participants, together with a processing and
recordation fee of $3,500, such fee to be paid by either the assigning Lender or
the assignee Lender or shared between such Lenders; and
(D)    the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more credit contacts to whom all syndicate-level information
(which may contain material non-public information about Holdings and its
affiliates and their Related Parties or their respective securities) will be
made available and who may receive such information in accordance with the
assignee’s compliance procedures and applicable laws, including Federal and
state securities laws.
For the purposes of this Section 9.04(b), the terms “Approved Fund” and
“Ineligible Institution” have the following meanings:
“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.
“Ineligible Institution” means (a) a natural person, (b) a Defaulting Lender or
its Lender Parent, (c) Holdings, any of its Subsidiaries or any of its
Affiliates, or (d) a company, investment vehicle or trust for, or owned and
operated for the primary benefit of, a natural person or relative(s) thereof.
(viii)    Subject to acceptance and recording thereof pursuant to
paragraph (b)(iv) of this Section, from and after the effective date specified
in each Assignment and Assumption the assignee thereunder shall be a party
hereto and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto but shall continue to be entitled to the
benefits of Sections 2.15, 2.16, 2.17 and 9.03). Any assignment or transfer by a
Lender of rights or obligations under this Agreement that does not comply with
this Section 9.04 shall be treated for purposes of this Agreement as a sale by
such Lender of a participation in such rights and obligations in accordance with
paragraph (c) of this Section.
(ix)    The Administrative Agent, acting for this purpose as a non-fiduciary
agent of each Borrower, shall maintain at one of its offices a copy of each
Assignment and Assumption delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Commitment of, and principal
amount (and stated interest) of the Loans and LC Disbursements owing to, each

101
CH\2082905.9

--------------------------------------------------------------------------------




Lender pursuant to the terms hereof from time to time (the “Register”). The
entries in the Register shall be conclusive, and the Borrowers, the
Administrative Agent, the Issuing Bank and the Lenders shall treat each Person
whose name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary. The Register shall be available for inspection by Holdings, the
Issuing Bank and any Lender, at any reasonable time and from time to time upon
reasonable prior notice.
(x)    Upon its receipt of (x) a duly completed Assignment and Assumption
executed by an assigning Lender and an assignee or (y) to the extent applicable,
an agreement incorporating an Assignment and Assumption by reference pursuant to
a Platform as to which the Administrative Agent and the parties to the
Assignment and Assumption are participants, the assignee’s completed
Administrative Questionnaire (unless the assignee shall already be a Lender
hereunder), the processing and recordation fee referred to in paragraph (b) of
this Section and any written consent to such assignment required by
paragraph (b) of this Section, the Administrative Agent shall accept such
Assignment and Assumption and record the information contained therein in the
Register; provided that if either the assigning Lender or the assignee shall
have failed to make any payment required to be made by it pursuant to
Section 2.05(c), 2.06(d) or (e), 2.07(b), 2.18(e) or 9.03(c), the Administrative
Agent shall have no obligation to accept such Assignment and Assumption and
record the information therein in the Register unless and until such payment
shall have been made in full, together with all accrued interest thereon. No
assignment shall be effective for purposes of this Agreement unless it has been
recorded in the Register as provided in this paragraph.
(i)    Any Lender may, without the consent of any Borrower, the Administrative
Agent, the Issuing Bank or the Swingline Lender, sell participations to one or
more banks or other entities (a “Participant”), other than an Ineligible
Institution, in all or a portion of such Lender’s rights and obligations under
this Agreement (including all or a portion of its Commitment and the Loans owing
to it); provided that (A) such Lender’s obligations under this Agreement shall
remain unchanged; (B) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations; and (C) the Borrowers,
the Administrative Agent, the Issuing Bank and the other Lenders shall continue
to deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement. Any agreement or instrument
pursuant to which a Lender sells such a participation shall provide that such
Lender shall retain the sole right to enforce this Agreement and to approve any
amendment, modification or waiver of any provision of this Agreement; provided
that such agreement or instrument may provide that such Lender will not, without
the consent of the Participant, agree to any amendment, modification or waiver
described in the first proviso to Section 9.02(b) that affects such Participant.
Each Borrower agrees that each Participant shall be entitled to the benefits of
Sections 2.15, 2.16 and 2.17 (subject to the requirements and limitations
therein, including the requirements under Section 2.17(f) (it being understood
that the documentation required under Section 2.17(f) shall be delivered to the
participating Lender)) to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to paragraph (b) of this Section;
provided that such Participant (A) agrees to be subject to the provisions of
Sections 2.18 and 2.19 as if it were an assignee under paragraph (b) of this
Section; and (B) shall not be entitled to receive any greater payment under
Sections 2.15 or 2.17, with respect to any participation, than its participating
Lender would have been entitled to receive, except to the extent that such
entitlement to receive a greater payment results from a Change in Law that
occurs after such Participant acquired its applicable participation. To the
extent permitted by law, each Participant also shall be entitled to the benefits
of Section 9.08 as though it were a Lender, provided that such Participant
agrees to be subject to Section 2.18(d) as though it were a Lender. Each Lender
that sells a participation shall, acting solely for this purpose as a
non-fiduciary agent of the Borrowers, maintain a register on which it enters the
name and address of each Participant and the principal amounts (and stated
interest) of each Participant’s interest in the Loans or other obligations under
the Loan Documents (the

102
CH\2082905.9

--------------------------------------------------------------------------------




“Participant Register”); provided that no Lender shall have any obligation to
disclose all or any portion of the Participant Register to any Person (including
the identity of any Participant or any information relating to a Participant’s
interest in any Commitments, Loans, Letters of Credit or its other obligations
under any Loan Document) except to the extent that such disclosure is necessary
to establish that such Commitment, Loan, Letter of Credit or other obligation is
in registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary. For the avoidance
of doubt, the Administrative Agent (in its capacity as Administrative Agent)
shall have no responsibility for maintaining a Participant Register.
(j)    Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including without limitation any pledge or assignment to secure
obligations to a Federal Reserve Bank, and this Section shall not apply to any
such pledge or assignment of a security interest; provided that no such pledge
or assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.
SECTION 9.05.    Survival. All covenants, agreements, representations and
warranties made by the Loan Parties in the Loan Documents and in the
certificates or other instruments delivered in connection with or pursuant to
this Agreement or any other Loan Document shall be considered to have been
relied upon by the other parties hereto and shall survive the execution and
delivery of the Loan Documents and the making of any Loans and issuance of any
Letters of Credit, regardless of any investigation made by any such other party
or on its behalf and notwithstanding that the Administrative Agent, the Issuing
Bank or any Lender may have had notice or knowledge of any Default or incorrect
representation or warranty at the time any credit is extended hereunder, and
shall continue in full force and effect as long as the principal of or any
accrued interest on any Loan or any fee or any other amount payable under this
Agreement or any other Loan Document is outstanding and unpaid or any Letter of
Credit is outstanding and so long as the Commitments have not expired or
terminated. The provisions of Sections 2.15, 2.16, 2.17 and 9.03 and
Article VIII shall survive and remain in full force and effect regardless of the
consummation of the transactions contemplated hereby, the repayment of the
Loans, the expiration or termination of the Letters of Credit and the
Commitments or the termination of this Agreement or any other Loan Document or
any provision hereof or thereof.
SECTION 9.06.    Counterparts; Integration; Effectiveness; Electronic Execution.
This Agreement may be executed in counterparts (and by different parties hereto
on different counterparts), each of which shall constitute an original, but all
of which when taken together shall constitute a single contract. This Agreement,
the other Loan Documents and any separate letter agreements with respect to fees
payable to the Administrative Agent constitute the entire contract among the
parties relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. Except as provided in Section 4.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof which, when
taken together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns. Delivery of an executed counterpart
of a signature page of this Agreement by telecopy, e-mailed .pdf or any other
electronic means that reproduces an image of the actual executed signature page
shall be effective as delivery of a manually executed counterpart of this
Agreement. The words “execution,” “signed,” “signature,” “delivery,” and words
of like import in or relating to any document to be signed in connection with
this Agreement and the transactions contemplated hereby shall be deemed to
include

103
CH\2082905.9

--------------------------------------------------------------------------------




Electronic Signatures, deliveries or the keeping of records in electronic form,
each of which shall be of the same legal effect, validity or enforceability as a
manually executed signature, physical delivery thereof or the use of a
paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act.
SECTION 9.07.    Severability. Any provision of any Loan Document held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions thereof; and the invalidity of a particular provision
in a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.
SECTION 9.08.    Right of Setoff. If an Event of Default shall have occurred and
be continuing, each Lender and each of its Affiliates is hereby authorized at
any time and from time to time, to the fullest extent permitted by law, to set
off and apply any and all deposits (general or special, time or demand,
provisional or final and in whatever currency denominated) at any time held and
other obligations at any time owing by such Lender or Affiliate to or for the
credit or the account of any Borrower or any Guarantor against any of and all of
the Secured Obligations held by such Lender, irrespective of whether or not such
Lender shall have made any demand under the Loan Documents and although such
obligations may be unmatured. The rights of each Lender under this Section are
in addition to other rights and remedies (including other rights of setoff)
which such Lender may have.
SECTION 9.09.    Governing Law; Jurisdiction; Consent to Service of Process. (c)
This Agreement shall be construed in accordance with and governed by the law of
the State of New York.
(d)    Each Borrower hereby irrevocably and unconditionally submits, for itself
and its property, to the exclusive jurisdiction of the Supreme Court of the
State of New York sitting in New York County, Borough of Manhattan, and of the
United States District Court for the Southern District of New York sitting in
the Borough of Manhattan, and any appellate court from any thereof, in any
action or proceeding arising out of or relating to any Loan Document, or for
recognition or enforcement of any judgment, and each of the parties hereto
hereby irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding may be heard and determined in such New York State or,
to the extent permitted by law, in such Federal court. Each of the parties
hereto agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Nothing in this Agreement or any other Loan
Document shall affect any right that the Administrative Agent, the Issuing Bank
or any Lender may otherwise have to bring any action or proceeding relating to
this Agreement or any other Loan Document against any Loan Party or its
properties in the courts of any jurisdiction.
(e)    Each Borrower hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement or any other Loan Document in any
court referred to in paragraph (b) of this Section. Each of the parties hereto
hereby irrevocably waives, to the fullest extent permitted by law, the defense
of an inconvenient forum to the maintenance of such action or proceeding in any
such court.

104
CH\2082905.9

--------------------------------------------------------------------------------




(f)    Each party to this Agreement irrevocably consents to service of process
in the manner provided for notices in Section 9.01. Nothing in this Agreement or
any other Loan Document will affect the right of any party to this Agreement to
serve process in any other manner permitted by law.
SECTION 9.10.    WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.
SECTION 9.11.    Headings. Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.
SECTION 9.12.    Confidentiality. Each of the Administrative Agent, the Issuing
Bank and the Lenders agrees to maintain the confidentiality of the Information
(as defined below), except that Information may be disclosed (a) to its and its
Affiliates’ directors, officers, employees and agents, including accountants,
legal counsel and other advisors (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any regulatory authority (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (c) to
the extent required by applicable laws or regulations or by any subpoena or
similar legal process, (d) to any other party to this Agreement, (e) in
connection with the exercise of any remedies under this Agreement or any other
Loan Document or any suit, action or proceeding relating to this Agreement or
any other Loan Document or the enforcement of rights hereunder or thereunder,
(f) subject to an agreement containing provisions substantially the same as
those of this Section, to (i) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights or obligations
under this Agreement or (ii) any actual or prospective counterparty (or its
advisors) to any swap or derivative transaction relating to any Borrower and its
obligations, (g) with the consent of Holdings or (h) to the extent such
Information (i) becomes publicly available other than as a result of a breach of
this Section or (ii) becomes available to the Administrative Agent, the Issuing
Bank or any Lender on a nonconfidential basis from a source other than Holdings.
For the purposes of this Section, “Information” means all information received
from Holdings or any of its Subsidiaries relating to Holdings or any of its
Subsidiaries or their business, other than any such information that is
available to the Administrative Agent, the Issuing Bank or any Lender on a
nonconfidential basis prior to disclosure by Holdings or such Subsidiary and
other than information pertaining to this Agreement routinely provided by
arrangers to data service providers, including league table providers, that
serve the lending industry. Any Person required to maintain the confidentiality
of Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information.
EACH LENDER ACKNOWLEDGES THAT INFORMATION AS DEFINED IN THE IMMEDIATELY
PRECEDING PARAGRAPH FURNISHED TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE
MATERIAL NON-PUBLIC INFORMATION CONCERNING HOLDINGS AND ITS RELATED

105
CH\2082905.9

--------------------------------------------------------------------------------




PARTIES OR THEIR RESPECTIVE SECURITIES, AND CONFIRMS THAT IT HAS DEVELOPED
COMPLIANCE PROCEDURES REGARDING THE USE OF MATERIAL NON-PUBLIC INFORMATION AND
THAT IT WILL HANDLE SUCH MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH
THOSE PROCEDURES AND APPLICABLE LAW, INCLUDING FEDERAL AND STATE SECURITIES
LAWS.


ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS, FURNISHED BY
HOLDINGS OR THE ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE COURSE OF
ADMINISTERING, THIS AGREEMENT WILL BE SYNDICATE-LEVEL INFORMATION, WHICH MAY
CONTAIN MATERIAL NON-PUBLIC INFORMATION ABOUT HOLDINGS, THE OTHER LOAN PARTIES
AND THEIR RELATED PARTIES OR THEIR RESPECTIVE SECURITIES. ACCORDINGLY, EACH
LENDER REPRESENTS TO HOLDINGS AND THE ADMINISTRATIVE AGENT THAT IT HAS
IDENTIFIED IN ITS ADMINISTRATIVE QUESTIONNAIRE A CREDIT CONTACT WHO MAY RECEIVE
INFORMATION THAT MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH
ITS COMPLIANCE PROCEDURES AND APPLICABLE LAW.


SECTION 9.13.    USA PATRIOT Act. Each Lender that is subject to the
requirements of the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (the “Act”) hereby notifies each Loan Party that pursuant
to the requirements of the Act, it is required to obtain, verify and record
information that identifies such Loan Party, which information includes the name
and address of such Loan Party and other information that will allow such Lender
to identify such Loan Party in accordance with the Act.
SECTION 9.14.    Releases of Guarantors.
(a)    A Guarantor shall automatically be released from its obligations under
the Guaranty upon the consummation of any transaction permitted by this
Agreement as a result of which such Guarantor ceases to be a Subsidiary;
provided that, if so required by this Agreement, the Required Lenders shall have
consented to such transaction and the terms of such consent shall not have
provided otherwise. In connection with any termination or release pursuant to
this Section, the Administrative Agent shall (and is hereby irrevocably
authorized by each Lender to) execute and deliver to any Loan Party, at such
Loan Party’s expense, all documents that such Loan Party shall reasonably
request to evidence such termination or release. Any execution and delivery of
documents pursuant to this Section shall be without recourse to or warranty by
the Administrative Agent.
(b)    Further, the Administrative Agent may (and is hereby irrevocably
authorized by each Lender to), upon the request of Holdings, release any
Guarantor from its obligations under the Guaranty if such Guarantor is no longer
a Material Domestic Subsidiary.
(c)    At such time as the principal and interest on the Loans, all LC
Disbursements, the fees, expenses and other amounts payable under the Loan
Documents and the other Obligations (other than Banking Services Obligations,
Swap Obligations, and other Obligations expressly stated to survive such payment
and termination) shall have been paid in full in cash, the Commitments shall
have been terminated and no Letters of Credit shall be outstanding, the Guaranty
and all obligations (other than those expressly stated to survive such
termination) of each Guarantor thereunder shall automatically terminate, all
without delivery of any instrument or performance of any act by any Person.
SECTION 9.15.    Appointment for Perfection. Each Lender hereby appoints each
other Lender as its agent for the purpose of perfecting Liens, for the benefit
of the Administrative Agent and the Secured

106
CH\2082905.9

--------------------------------------------------------------------------------




Parties, in assets which, in accordance with Article 9 of the UCC or any other
applicable law can be perfected only by possession or control. Should any Lender
(other than the Administrative Agent) obtain possession or control of any such
Collateral, such Lender shall notify the Administrative Agent thereof, and,
promptly upon the Administrative Agent’s request therefor shall deliver such
Collateral to the Administrative Agent or otherwise deal with such Collateral in
accordance with the Administrative Agent’s instructions.
SECTION 9.16.    Interest Rate Limitation. Notwithstanding anything herein to
the contrary, if at any time the interest rate applicable to any Loan, together
with all fees, charges and other amounts which are treated as interest on such
Loan under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by such Lender.
SECTION 9.17.    No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), each Borrower acknowledges and agrees that: (i) (A) the arranging and
other services regarding this Agreement provided by the Lenders are arm’s-length
commercial transactions between such Borrower and its Affiliates, on the one
hand, and the Lenders and their Affiliates, on the other hand, (B) such Borrower
has consulted its own legal, accounting, regulatory and tax advisors to the
extent it has deemed appropriate, and (C) such Borrower is capable of
evaluating, and understands and accepts, the terms, risks and conditions of the
transactions contemplated hereby and by the other Loan Documents; (ii) (A) each
of the Lenders and their Affiliates is and has been acting solely as a principal
and, except as expressly agreed in writing by the relevant parties, has not
been, is not, and will not be acting as an advisor, agent or fiduciary for such
Borrower or any of its Affiliates, or any other Person and (B) no Lender or any
of its Affiliates has any obligation to such Borrower or any of its Affiliates
with respect to the transactions contemplated hereby except, in the case of a
Lender, those obligations expressly set forth herein and in the other Loan
Documents; and (iii) each of the Lenders and their respective Affiliates may be
engaged in a broad range of transactions that involve interests that differ from
those of such Borrower and its Affiliates, and no Lender or any of its
Affiliates has any obligation to disclose any of such interests to such Borrower
or its Affiliates. To the fullest extent permitted by law, each Borrower hereby
waives and releases any claims that it may have against each of the Lenders and
their Affiliates with respect to any breach or alleged breach of agency or
fiduciary duty in connection with any aspect of any transaction contemplated
hereby.
ARTICLE X    

Cross-Guarantee
In order to induce the Lenders to extend credit to the other Borrowers
hereunder, but subject to the last sentence of this Article X, each Borrower
hereby absolutely, irrevocably and unconditionally guarantees, as a primary
obligor and not merely as a surety, the payment when and as due of the Secured
Obligations. Each Borrower further agrees that the due and punctual payment of
such Secured Obligations may be extended or renewed, in whole or in part,
without notice to or further assent from it, and that it will remain bound upon
its guarantee hereunder notwithstanding any such extension or renewal of any
such Secured Obligation. Each of the Borrowers hereby irrevocably and
unconditionally agrees, jointly and severally with the other

107
CH\2082905.9

--------------------------------------------------------------------------------




Borrowers, that if any obligation guaranteed by it is or becomes unenforceable,
invalid or illegal, it will, as an independent and primary obligation, indemnify
the Administrative Agent, the Issuing Bank and the Lenders immediately on demand
against any cost, loss or liability they incur as a result of any other Borrower
or any of its Affiliates not paying any amount which would, but for such
unenforceability, invalidity or illegality, have been payable by such Borrower
under this Article X on the date when it would have been due (but so that the
amount payable by each Borrower under this indemnity will not exceed the amount
which it would have had to pay under this Article X if the amount claimed had
been recoverable on the basis of a guarantee).
Each Borrower waives presentment to, demand of payment from and protest to any
Borrower of any of the Secured Obligations, and also waives notice of acceptance
of its Secured Obligations and notice of protest for nonpayment. The Secured
Obligations of each Borrower hereunder shall not be affected by (a) the failure
of the Administrative Agent, the Issuing Bank or any Lender to assert any claim
or demand or to enforce any right or remedy against any Borrower under the
provisions of this Agreement, any other Loan Document or otherwise; (b) any
extension or renewal of any of the Secured Obligations; (c) any rescission,
waiver, amendment or modification of, or release from, any of the terms or
provisions of this Agreement, or any other Loan Document or agreement; (d) any
default, failure or delay, willful or otherwise, in the performance of any of
the Secured Obligations; (e) the failure of the Administrative Agent to take any
steps to perfect and maintain any security interest in, or to preserve any
rights to, any security or collateral for the Secured Obligations, if any;
(f) any change in the corporate, partnership or other existence, structure or
ownership of any Borrower or any other guarantor of any of the Secured
Obligations; (g) the enforceability or validity of the Secured Obligations or
any part thereof or the genuineness, enforceability or validity of any agreement
relating thereto or with respect to any collateral securing the Secured
Obligations or any part thereof, or any other invalidity or unenforceability
relating to or against any Borrower or any other guarantor of any of the Secured
Obligations, for any reason related to this Agreement, any Swap Contract, any
Banking Services Agreement, any other Loan Document, or any provision of
applicable law, decree, order or regulation of any jurisdiction purporting to
prohibit the payment by such Borrower or any other guarantor of the Secured
Obligations, of any of the Secured Obligations or otherwise affecting any term
of any of the Secured Obligations; or (h) any other act, omission or delay to do
any other act which may or might in any manner or to any extent vary the risk of
such Borrower or otherwise operate as a discharge of a guarantor as a matter of
law or equity or which would impair or eliminate any right of such Borrower to
subrogation.
Each Borrower further agrees that its agreement hereunder constitutes a
guarantee of payment when due (whether or not any bankruptcy or similar
proceeding shall have stayed the accrual or collection of any of the Secured
Obligations or operated as a discharge thereof) and not merely of collection,
and waives any right to require that any resort be had by the Administrative
Agent, the Issuing Bank or any Lender to any balance of any deposit account or
credit on the books of the Administrative Agent, the Issuing Bank or any Lender
in favor of any Borrower or any other Person.
The Secured Obligations of each Borrower hereunder shall not be subject to any
reduction, limitation, impairment or termination for any reason, and shall not
be subject to any defense or set-off, counterclaim, recoupment or termination
whatsoever, by reason of the invalidity, illegality or unenforceability of any
of the Secured Obligations, any impossibility in the performance of any of the
Secured Obligations or otherwise.
Each Borrower further agrees that its obligations hereunder shall constitute a
continuing and irrevocable guarantee of all Secured Obligations now or hereafter
existing and shall continue to be effective or be reinstated, as the case may
be, if at any time payment, or any part thereof, of any Obligation (including a
payment effected through exercise of a right of setoff) is rescinded, or is or
must otherwise be restored or

108
CH\2082905.9

--------------------------------------------------------------------------------




returned by the Administrative Agent, the Issuing Bank or any Lender upon the
insolvency, bankruptcy or reorganization of any Borrower or otherwise.
In furtherance of the foregoing and not in limitation of any other right which
the Administrative Agent, the Issuing Bank or any Lender may have at law or in
equity against any Borrower by virtue hereof, upon the failure of any other
Borrower to pay any Obligation when and as the same shall become due, whether at
maturity, by acceleration, after notice of prepayment or otherwise, each
Borrower hereby promises to and will, upon receipt of written demand by the
Administrative Agent, the Issuing Bank or any Lender, forthwith pay, or cause to
be paid, to the Administrative Agent, the Issuing Bank or any Lender in cash an
amount equal to the unpaid principal amount of the Secured Obligations then due,
together with accrued and unpaid interest thereon. Each Borrower further agrees
that if payment in respect of any Obligation shall be due in a currency other
than Dollars and/or at a place of payment other than New York, Chicago or any
other Eurocurrency Payment Office and if, by reason of any Change in Law,
disruption of currency or foreign exchange markets, war or civil disturbance or
other event, payment of such Obligation in such currency or at such place of
payment shall be impossible or, in the reasonable judgment of the Administrative
Agent, the Issuing Bank or any Lender, disadvantageous to the Administrative
Agent, the Issuing Bank or any Lender in any material respect, then, at the
election of the Administrative Agent, such Borrower shall make payment of such
Obligation in Dollars (based upon the applicable Equivalent Amount in effect on
the date of payment) and/or in New York, Chicago or such other Eurocurrency
Payment Office as is designated by the Administrative Agent and, as a separate
and independent obligation, shall indemnify the Administrative Agent, the
Issuing Bank and any Lender against any losses or reasonable out-of-pocket
expenses that it shall sustain as a result of such alternative payment.
Upon payment by any Borrower of any sums as provided above, all rights of such
Borrower against any Borrower arising as a result thereof by way of right of
subrogation or otherwise shall in all respects be subordinated and junior in
right of payment to the prior indefeasible payment in full in cash of all the
Secured Obligations owed by such Borrower to the Administrative Agent, the
Issuing Bank and the Lenders.
Each Borrower hereby jointly and severally absolutely, unconditionally and
irrevocably undertakes to provide such funds or other support as may be needed
from time to time by each other Loan Party to honor all of its obligations under
this Article X or the Guaranty, as applicable, in respect of Specified Swap
Obligations (provided, however, that each Borrower shall only be liable under
this paragraph for the maximum amount of such liability that can be hereby
incurred without rendering its obligations under this paragraph or otherwise
under this Article X voidable under applicable law relating to fraudulent
conveyance or fraudulent transfer, and not for any greater amount). Each
Borrower intends that this paragraph constitute, and this paragraph shall be
deemed to constitute, a “keepwell, support, or other agreement” for the benefit
of each other Guarantor for all purposes of Section 1a(18)(A)(v)(II) of the
Commodity Exchange Act.
Nothing shall discharge or satisfy the liability of any Borrower hereunder
except the full performance and payment in cash of the Secured Obligations.
[Signature Pages Follow]





109
CH\2082905.9

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.
VONAGE AMERICA INC.,
as a Borrower


By         /s/ Randy Rutherford    
    Name: Randy Rutherford
    Title: Assistant Secretary
VONAGE HOLDINGS CORP.,
as a Borrower


By         /s/ Randy Rutherford    
    Name: Randy Rutherford
    Title: Assistant Secretary
JPMORGAN CHASE BANK, N.A., individually as
a Lender, as the Swingline Lender, as the Issuing
Bank and as Administrative Agent


By         /s/ David F. Gibbs    
    Name: David F. Gibbs
    Title: Managing Director
[OTHER AGENTS AND LENDERS],





Signature Page to Amended and Restated Credit Agreement
Vonage America Inc. and Vonage Holdings Corp.
CH\2082905.9

--------------------------------------------------------------------------------






EXHIBIT A
ASSIGNMENT AND ASSUMPTION
This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended, the
“Credit Agreement”), receipt of a copy of which is hereby acknowledged by the
Assignee. The Standard Terms and Conditions set forth in Annex 1 attached hereto
are hereby agreed to and incorporated herein by reference and made a part of
this Assignment and Assumption as if set forth herein in full.
For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including any letters of credit, guarantees, and swingline
loans included in such facilities) and (ii) to the extent permitted to be
assigned under applicable law, all claims, suits, causes of action and any other
right of the Assignor (in its capacity as a Lender) against any Person, whether
known or unknown, arising under or in connection with the Credit Agreement, any
other documents or instruments delivered pursuant thereto or the loan
transactions governed thereby or in any way based on or related to any of the
foregoing, including contract claims, tort claims, malpractice claims, statutory
claims and all other claims at law or in equity related to the rights and
obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned pursuant to clauses (i) and (ii) above being
referred to herein collectively as the “Assigned Interest”). Such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment and Assumption, without representation or warranty by the
Assignor.
1. Assignor:
____________________________

2. Assignee:
____________________________


[and is an Affiliate/Approved Fund of [identify Lender]]
3. Borrowers:
Vonage America Inc., a Delaware corporation (“Vonage America”) and Vonage
Holdings Corp., a Delaware corporation (“Holdings” and together with Vonage
America, the “Borrowers” and each a “Borrower”)

4. Administrative Agent:
JPMorgan Chase Bank, N.A., as the administrative agent under the Credit
Agreement

5. Credit Agreement:
The Amended and Restated Credit Agreement dated as of July 27, 2015 among Vonage
America, Holdings, the Lenders from time to time party hereto, and JPMorgan
Chase Bank, N.A., as Administrative Agent


Signature Page to Amended and Restated Credit Agreement
Vonage America Inc. and Vonage Holdings Corp.
CH\2082905.9

--------------------------------------------------------------------------------




6. Assigned Interest:    
Facility Assigned
Aggregate Amount of
Commitment/Loans for all
Lenders
Amount of
Commitment/
Loans Assigned
Percentage Assigned
of
Commitment/Loans
 
$
$
%
 
$
$
%
 
$
$
%



Effective Date: _____________ ___, 20___ [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]
The terms set forth in this Assignment and Assumption are hereby agreed to:
ASSIGNOR

[NAME OF ASSIGNOR]
By: ______________________________________
Title:

ASSIGNEE

[NAME OF ASSIGNEE]
By: ______________________________________
Title:
Consented to and Accepted:
JPMORGAN CHASE BANK, N.A., as
Administrative Agent, Issuing Bank and Swingline Lender
By: _____________________________
Title:
[Consented to:]
VONAGE HOLDINGS CORP.,
as a Borrower
By: _____________________________
Title:



Signature Page to Amended and Restated Credit Agreement
Vonage America Inc. and Vonage Holdings Corp.
CH\2082905.9

--------------------------------------------------------------------------------




ANNEX I
STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION
1. Representations and Warranties.
1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of
Holdings, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by Holdings,
any of its Subsidiaries or Affiliates or any other Person of any of their
respective obligations under any Loan Document.
1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement that are required to be
satisfied by it in order to acquire the Assigned Interest and become a Lender,
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 5.01 thereof, as applicable,
and such other documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase the Assigned Interest on the basis of which it has
made such analysis and decision independently and without reliance on the
Administrative Agent or any other Lender, and (v) if it is a Non-U.S. Lender,
attached to the Assignment and Assumption is any documentation required to be
delivered by it pursuant to the terms of the Credit Agreement, duly completed
and executed by the Assignee; and (b) agrees that (i) it will, independently and
without reliance on the Administrative Agent, the Assignor or any other Lender,
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents, and (ii) it will perform in accordance with their
terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.
2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.
3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Acceptance and
adoption of the terms of this Assignment and Assumption by the Assignee and the
Assignor by Electronic Signature or delivery of an executed counterpart of a
signature page of this Assignment and Assumption by any Electronic System shall
be effective as delivery of a manually executed counterpart of

Signature Page to Amended and Restated Credit Agreement
Vonage America Inc. and Vonage Holdings Corp.
CH\2082905.9

--------------------------------------------------------------------------------




this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.



Signature Page to Amended and Restated Credit Agreement
Vonage America Inc. and Vonage Holdings Corp.
CH\2082905.9

--------------------------------------------------------------------------------




EXHIBIT B
FORM OF NOTE


[_____], 2015


FOR VALUE RECEIVED, the undersigned (the “Borrowers”), HEREBY UNCONDITIONALLY
PROMISE TO PAY to the order of [LENDER] (the “Lender”) the aggregate unpaid
Dollar Amount of all Loans made by the Lender to the Borrowers pursuant to the
“Credit Agreement” (as defined below), on the Maturity Date or on such earlier
date as may be required by the terms of the Credit Agreement. Capitalized terms
used herein and not otherwise defined herein are as defined in the Credit
Agreement.
The undersigned Borrowers jointly and severally promise to pay interest on the
unpaid principal amount of each Loan made to them from the date of such Loan
until such principal amount is paid in full at a rate or rates per annum
determined in accordance with the terms of the Credit Agreement. Interest
hereunder is due and payable at such times and on such dates as set forth in the
Credit Agreement.
At the time of each Loan, and upon each payment or prepayment of principal of
each Loan, the Lender shall make a notation either on the schedule attached
hereto and made a part hereof, or in such Lender’s own books and records, in
each case specifying the amount of such Loan, the respective Interest Period
thereof (in the case of Eurocurrency Loans) or the amount of principal paid or
prepaid with respect to such Loan, as applicable; provided that the failure of
the Lender to make any such recordation or notation shall not affect the Secured
Obligations of the undersigned Borrowers hereunder or under the Credit
Agreement.
This Note is one of the notes referred to in, and is entitled to the benefits
of, that certain Amended and Restated Credit Agreement dated as of July 27, 2015
by and among the Borrowers, the Lenders from time to time party thereto and
JPMorgan Chase Bank, N.A., as Administrative Agent (as the same may be amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”). The Credit Agreement, among other things, (i) provides for the
making of Loans by the Lender to the undersigned Borrowers from time to time in
an aggregate amount not to exceed at any time outstanding the Dollar Amount of
such Lender’s Commitment, the indebtedness of the undersigned Borrowers
resulting from each such Loan to them being evidenced by this Note, and (ii)
contains provisions for acceleration of the maturity hereof upon the happening
of certain stated events and also for prepayments of the principal hereof prior
to the maturity hereof upon the terms and conditions therein specified.
This Note is secured by the Collateral Documents. Reference is hereby made to
the Collateral Documents for a description of the collateral thereby mortgaged,
warranted, bargained, sold, released, conveyed, assigned, transferred, pledged
and hypothecated, the nature and extent of the security for this Note, the
rights of the holder of this Note, the Administrative Agent in respect of such
security and otherwise.
Demand, presentment, protest and notice of nonpayment and protest are hereby
waived by the Borrowers.
Whenever in this Note reference is made to the Administrative Agent, the Lender
or the Borrowers, such reference shall be deemed to include, as applicable, a
reference to their respective successors and assigns. The provisions of this
Note shall be binding upon and shall inure to the benefit of said successors and
assigns. The successors and assigns of either Borrower shall include, without
limitation, a receiver, trustee or debtor in possession of or for such Borrower.

Signature Page to Amended and Restated Credit Agreement
Vonage America Inc. and Vonage Holdings Corp.
CH\2082905.9

--------------------------------------------------------------------------------




This Note shall be construed in accordance with and governed by the law of the
State of New York.



Signature Page to Amended and Restated Credit Agreement
Vonage America Inc. and Vonage Holdings Corp.
CH\2082905.9

--------------------------------------------------------------------------------






VONAGE HOLDINGS CORP.,
as a Borrower


By:                        
Name:
Title:




VONAGE AMERICA INC.,
as a Borrower


By:                        
Name:
Title:



Signature Page to Amended and Restated Credit Agreement
Vonage America Inc. and Vonage Holdings Corp.
CH\2082905.9

--------------------------------------------------------------------------------






SCHEDULE OF LOANS AND PAYMENTS OR PREPAYMENTS







Date


Amount of Loan


Type of
Loan Currency




Interest Period/Rate
Amount of Principal Paid or Prepaid


Unpaid Principal Balance


Notation Made By
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 




Signature Page to Amended and Restated Credit Agreement
Vonage America Inc. and Vonage Holdings Corp.
CH\2082905.9

--------------------------------------------------------------------------------




EXHIBIT C
FORM OF BORROWING REQUEST
JPMorgan Chase Bank, N.A.,
as Administrative Agent
for the Lenders referred to below


[10 South Dearborn
Chicago, Illinois 60603
Attention: [__________]
Facsimile: [__________]]


With a copy to:


[__________]
[__________]
Attention: [__________]
Facsimile: [__________]


Re: Vonage America Inc. and Vonage Holdings Corp.
[Date]
Ladies and Gentlemen:
Reference is hereby made to the Amended and Restated Credit Agreement dated as
of July 27, 2015 (as the same may be amended, restated, supplemented or
otherwise modified from time to time), among Vonage America Inc., a Delaware
corporation (“Vonage America”), Vonage Holdings Corp., a Delaware corporation
(“Holdings” and, collectively with Vonage America, the “Borrowers” and, each a
“Borrower”), the financial institutions party thereto from time to time as
Lenders (the “Lenders”) and JPMorgan Chase Bank, N.A., as administrative agent
(in such capacity, the “Administrative Agent”). Capitalized terms used but not
defined herein shall have the meanings assigned to such terms in the Credit
Agreement. The undersigned Borrower hereby gives you notice pursuant to Section
2.03 of the Credit Agreement that it requests a Borrowing under the Credit
Agreement, and in that connection the undersigned Borrower specifies the
following information with respect to such Borrowing requested hereby:
1.
Name of Borrower: __________

2.
The requested Borrowing is in respect of [the Revolving Commitment][the Term
Loan Commitment]

3.
Aggregate principal amount of Borrowing: _________

4.
Date of Borrowing (which shall be a Business Day): _________

5.
Type of Borrowing (ABR or Eurocurrency): _________

6.
Interest Period and the last day thereof (if a Eurocurrency Borrowing):
_________

7.
Agreed Currency: __________________

8.
Location and number of the applicable Borrower’s account or any other account
agreed upon by the Administrative Agent and such Borrower to which proceeds of
Borrowing are to be disbursed: _______________________

[Signature Page Follows]

Signature Page to Amended and Restated Credit Agreement
Vonage America Inc. and Vonage Holdings Corp.
CH\2082905.9

--------------------------------------------------------------------------------







Signature Page to Amended and Restated Credit Agreement
Vonage America Inc. and Vonage Holdings Corp.
CH\2082905.9

--------------------------------------------------------------------------------




The undersigned hereby represents and warrants that the conditions to lending
specified in Section[s] [4.01 and] 4.02 of the Credit Agreement are satisfied as
of the date hereof.


Very truly yours,

[Vonage Holdings Corp.] [Vonage America Inc.],
as a Borrower


By:______________________________
Name:
Title:



Signature Page to Amended and Restated Credit Agreement
Vonage America Inc. and Vonage Holdings Corp.
CH\2082905.9

--------------------------------------------------------------------------------




EXHIBIT D


FORM OF INTEREST ELECTION REQUEST


JPMorgan Chase Bank, N.A.,
as Administrative Agent
for the Lenders referred to below


[10 South Dearborn
Chicago, Illinois 60603
Attention: [_______]
Facsimile: ([__]) [__]-[_____]]
Re: Vonage America Inc. and Vonage Holdings Corp.
[Date]
Ladies and Gentlemen:
Reference is hereby made to the Amended and Restated Credit Agreement dated as
of July 27, 2015 (as the same may be amended, restated, supplemented or
otherwise modified from time to time), among Vonage America Inc., a Delaware
corporation (“Vonage America”), Vonage Holdings Corp., a Delaware corporation
(“Holdings” and, collectively with Vonage America, the “Borrowers” and, each a
“Borrower”), the financial institutions party thereto from time to time as
Lenders (the “Lenders”) and JPMorgan Chase Bank, N.A., as administrative agent
(in such capacity, the “Administrative Agent”). Capitalized terms used but not
defined herein shall have the meanings assigned to such terms in the Credit
Agreement. The undersigned Borrower hereby gives you notice pursuant to Section
2.08 of the Credit Agreement that it requests to [continue the Borrowing listed
below, or a portion thereof as described below] [convert the Borrowing listed
below, or a portion thereof as described below, to a different Type], and in
that connection such Borrower specifies the following information with respect
to such [conversion] [continuation] requested hereby:
1.
Name of Borrower: __________

2.
The applicable Borrowing is a Borrowing of [$] ____________ in principal amount
of presently outstanding [Revolving][Term] Loans that are [ABR
Loans] [Eurodollar Loans having an Interest Period ending on ________ __, 20__
].

3.
Aggregate principal amount of resulting Borrowing: _________

4.
Effective date of interest election (which shall be a Business Day): _________

5.
Type of Borrowing following [conversion] [continuation] (ABR or Eurocurrency):
_________

6.
Interest Period and the last day thereof (if a Eurocurrency Borrowing):
_________

7.
Agreed Currency: _______________

[Signature Page Follows]



Signature Page to Amended and Restated Credit Agreement
Vonage America Inc. and Vonage Holdings Corp.
CH\2082905.9

--------------------------------------------------------------------------------






Very truly yours,

[Vonage Holdings Corp.] [Vonage America Inc.],
as a Borrower


By:______________________________
Name:
Title:



Signature Page to Amended and Restated Credit Agreement
Vonage America Inc. and Vonage Holdings Corp.
CH\2082905.9

--------------------------------------------------------------------------------




EXHIBIT E


FORM OF INCREASING LENDER SUPPLEMENT
INCREASING LENDER SUPPLEMENT, dated __________, 20___ (this “Supplement”), by
and among each of the signatories hereto, to the Amended and Restated Credit
Agreement, dated as of July 27, 2015 (as amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), Vonage America
Inc., a Delaware corporation, Vonage Holdings Corp., a Delaware corporation
(“Holdings”), the Lenders party thereto and JPMorgan Chase Bank, N.A., as
administrative agent (in such capacity, the “Administrative Agent”).
W I T N E S S E T H
WHEREAS, pursuant to Section 2.20 of the Credit Agreement, Holdings has the
right, subject to the terms and conditions thereof, to effectuate from time to
time an increase in the aggregate Revolving Commitments and/or one or more
tranches of Incremental Term Loans under the Credit Agreement by requesting one
or more Lenders to increase the amount of its Revolving Commitment and/or to
participate in such a tranche;
WHEREAS, Holdings has given notice to the Administrative Agent of its intention
to [increase the aggregate Revolving Commitments] [and] [enter into a tranche of
Incremental Term Loans] pursuant to such Section 2.20; and
WHEREAS, pursuant to Section 2.20 of the Credit Agreement, the undersigned
Increasing Lender now desires to [increase the amount of its Revolving
Commitment] [and] [participate in a tranche of Incremental Term Loans] under the
Credit Agreement by executing and delivering to Holdings and the Administrative
Agent this Supplement;
NOW, THEREFORE, each of the parties hereto hereby agrees as follows:
1. The undersigned Increasing Lender agrees, subject to the terms and conditions
of the Credit Agreement, that on the date of this Supplement it shall [have its
Revolving Commitment increased by $[__________], thereby making the aggregate
amount of its total Revolving Commitments equal to $[__________]] [and]
[participate in a tranche of Incremental Term Loans with a commitment amount
equal to $[__________] with respect thereto].
2. Holdings hereby represents and warrants that [no Default or Event of Default
has occurred and is continuing on and as of the date hereof].
3. Terms defined in the Credit Agreement shall have their defined meanings when
used herein.
4. This Supplement shall be governed by, and construed in accordance with, the
laws of the State of New York.
5. This Supplement may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same document.



Signature Page to Amended and Restated Credit Agreement
Vonage America Inc. and Vonage Holdings Corp.
CH\2082905.9

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, each of the undersigned has caused this Supplement to be
executed and delivered by a duly authorized officer on the date first above
written.
[INSERT NAME OF INCREASING LENDER]

By:____________________________________
Name:
Title:
Accepted and agreed to as of the date first written above:
VONAGE HOLDINGS CORP.

By:______________________________________
Name:
Title:
Acknowledged as of the date first written above:
JPMORGAN CHASE BANK, N.A.
as Administrative Agent
By:______________________________________

Name:

Title:



Signature Page to Amended and Restated Credit Agreement
Vonage America Inc. and Vonage Holdings Corp.
CH\2082905.9

--------------------------------------------------------------------------------




EXHIBIT F
FORM OF AUGMENTING LENDER SUPPLEMENT
AUGMENTING LENDER SUPPLEMENT, dated __________, 20___ (this “Supplement”), by
and among each of the signatories hereto, to the Amended and Restated Credit
Agreement, dated as of July 27, 2015 (as amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among Vonage
America Inc., a Delaware corporation, Vonage Holdings Corp., a Delaware
corporation (“Holdings”), the Lenders party thereto and JPMorgan Chase Bank,
N.A., as administrative agent (in such capacity, the “Administrative Agent”).
W I T N E S S E T H
WHEREAS, the Credit Agreement provides in Section 2.20 thereof that any bank,
financial institution or other entity may [extend Revolving Commitments] [and]
[participate in tranches of Incremental Term Loans] under the Credit Agreement
subject to the approval of Holdings and the Administrative Agent, by executing
and delivering to Holdings and the Administrative Agent a supplement to the
Credit Agreement in substantially the form of this Supplement; and
WHEREAS, the undersigned Augmenting Lender was not an original party to the
Credit Agreement but now desires to become a party thereto;
NOW, THEREFORE, each of the parties hereto hereby agrees as follows:
1. The undersigned Augmenting Lender agrees to be bound by the provisions of the
Credit Agreement and agrees that it shall, on the date of this Supplement,
become a Lender for all purposes of the Credit Agreement to the same extent as
if originally a party thereto, with a [Revolving Commitment of $[__________]]
[and] [a commitment with respect to Incremental Term Loans of $[__________]].
2. The undersigned Augmenting Lender (a) represents and warrants that it is
legally authorized to enter into this Supplement; (b) confirms that it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 5.01 thereof, as applicable,
and has reviewed such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Supplement; (c) agrees that it will, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Credit Agreement or
any other instrument or document furnished pursuant hereto or thereto;
(d) appoints and authorizes the Administrative Agent to take such action as
agent on its behalf and to exercise such powers and discretion under the Credit
Agreement or any other instrument or document furnished pursuant hereto or
thereto as are delegated to the Administrative Agent by the terms thereof,
together with such powers as are incidental thereto; and (e) agrees that it will
be bound by the provisions of the Credit Agreement and will perform in
accordance with its terms all the obligations which by the terms of the Credit
Agreement are required to be performed by it as a Lender.
3. The undersigned’s address for notices for the purposes of the Credit
Agreement is as follows:
[___________]

Signature Page to Amended and Restated Credit Agreement
Vonage America Inc. and Vonage Holdings Corp.
CH\2082905.9

--------------------------------------------------------------------------------




4. Holdings hereby represents and warrants that [no Default or Event of Default
has occurred and is continuing on and as of the date hereof].
5. Terms defined in the Credit Agreement shall have their defined meanings when
used herein.
6. This Supplement shall be governed by, and construed in accordance with, the
laws of the State of New York.
7. This Supplement may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same document.
[remainder of this page intentionally left blank]

Signature Page to Amended and Restated Credit Agreement
Vonage America Inc. and Vonage Holdings Corp.
CH\2082905.9

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, each of the undersigned has caused this Supplement to be
executed and delivered by a duly authorized officer on the date first above
written.
[INSERT NAME OF AUGMENTING LENDER]


By:____________________________________
Name:
Title:
Accepted and agreed to as of the date first written above:
VONAGE HOLDINGS CORP.

By:_____________________________________
Name:
Title:
Acknowledged as of the date first written above:
JPMORGAN CHASE BANK, N.A.
as Administrative Agent
By:_____________________________________

Name:

Title:



Signature Page to Amended and Restated Credit Agreement
Vonage America Inc. and Vonage Holdings Corp.
CH\2082905.9

--------------------------------------------------------------------------------




EXHIBIT G
VONAGE AMERICA INC.
VONAGE HOLDINGS CORP.
CREDIT FACILITIES
July 27, 2015
LIST OF CLOSING DOCUMENTS
A.
LOAN DOCUMENTS

1.
Amended and Restated Credit Agreement (the “Credit Agreement”) by and among
Vonage America Inc., a Delaware corporation (“Vonage America”), Vonage Holdings
Corp., a Delaware Corporation (“Holdings” and, together with Vonage America, the
“Borrowers” and each a “Borrower”), the institutions from time to time parties
thereto as Lenders (the “Lenders”) and JPMorgan Chase Bank, N.A., in its
capacity as Administrative Agent for itself and the other Lenders (the
“Administrative Agent”), evidencing a revolving credit facility to the Borrowers
from the Lenders in an aggregate principal amount of $250,000,000 and a term
loan facility to the Borrowers from the Lenders in an aggregate principal amount
of $100,000,000.

SCHEDULES
Schedule 2.01
--
Commitments
Schedule 2.06
--
Existing Letters of Credit
Schedule 3.06
--
Material Litigation
Schedule 3.17(d)
--
Infringed Proprietary Rights
Schedule 5.12
--
List of Guarantors
Schedule 5.18
--
List of Deposit Account Control Agreements
Schedule 6.01(b)
--
Existing Liens
Schedule 6.02(d)
--
Existing Indebtedness
Schedule 6.03(f)
--
Existing Investments
Schedule 6.09
--
Burdensome Agreements



EXHIBITS

Signature Page to Amended and Restated Credit Agreement
Vonage America Inc. and Vonage Holdings Corp.
CH\2082905.9

--------------------------------------------------------------------------------




Exhibit A
--
Form of Assignment and Assumption
Exhibit B
--
Form of Note
Exhibit C
--
Form of Borrowing Request
Exhibit D
--
Form of Interest Election Request
Exhibit E
--
Form of Increasing Lender Supplement
Exhibit F
--
Form of Augmenting Lender Supplement
Exhibit G
--
List of Closing Documents
Exhibit H-1
--
Form of U.S. Tax Certificate (Non-U.S. Lenders That Are Not Partnerships)
Exhibit H-2
--
Form of U.S. Tax Certificate (Non-U.S. Lenders That Are Partnerships)
Exhibit H-3
--
Form of U.S. Tax Certificate (Non-U.S. Participants That Are Not Partnerships)
Exhibit H-4
--
Form of U.S. Tax Certificate (Non-U.S. Participants That Are Partnerships)
Exhibit I
--
Form of Guaranty
Exhibit J
--
Form of Security Agreement
Exhibit K-1
--
Form of Perfection Certificate
Exhibit K-2
--
Form of Perfection Certificate Supplement



2.
Notes executed by the Borrowers in favor of each of the Lenders, if any, which
has requested a note pursuant to Section 2.10(e) of the Credit Agreement.

3.
Amended and Restated Guaranty executed by the initial Guarantors (collectively
with the Borrowers, the “Loan Parties”) in favor of the Administrative Agent.

4.
Amended and Restated Security Agreement executed by the Loan Parties, together
with pledged instruments and allonges, stock certificates, stock powers executed
in blank, pledge instructions and acknowledgments, as appropriate.

Exhibit 1
--
Form of Issuer’s Acknowledgment
Exhibit 2
--
Form of Securities Pledge Amendment
Exhibit 3
--
Form of Joinder Agreement
Exhibit 4
--
Form of Copyright Security Agreement
Exhibit 5
--
Form of Patent Security Agreement
Exhibit 6
--
Form of Trademark Security Agreement

5.
Amended and Restated Copyright Security Agreement made by certain of the Loan
Parties in favor of the Administrative Agent for the benefit of the Secured
Parties.



Schedule I
--
Copyright Registrations and Copyright Applications

6.
Amended and Restated Patent Security Agreement made by certain of the Loan
Parties in favor of the Administrative Agent for the benefit of the Secured
Parties.


Signature Page to Amended and Restated Credit Agreement
Vonage America Inc. and Vonage Holdings Corp.
CH\2082905.9

--------------------------------------------------------------------------------




Schedule I
--
Patent Registrations and Patent Applications

7.
Amended and Restated Trademark Security Agreement made by certain of the Loan
Parties in favor of the Administrative Agent for the benefit of the Secured
Parties.

Schedule I
--
Trademark Registrations and Trademark Applications

8.
Perfection Certificate executed by the Loan Parties.

9.
Certificates of Insurance listing the Administrative Agent as (x) lender loss
payee for the property casualty insurance policies of the Loan Parties, together
with separate lender loss payable endorsements and (y) additional insured with
respect to the liability insurance of the Loan Parties, together with separate
additional insured endorsements.

B.
UCC DOCUMENTS

10.
UCC, tax lien and name variation search reports naming each Loan Party from the
appropriate offices in relevant jurisdictions.

11.
UCC financing statements naming each Loan Party as debtor and the Administrative
Agent as secured party as filed with the appropriate offices in applicable
jurisdictions.

C.
CORPORATE DOCUMENTS

12.
Certificate of the Secretary or an Assistant Secretary of each Loan Party
certifying (i) that there have been no changes in the Certificate of
Incorporation or other charter document of such Loan Party, as attached thereto
and as certified as of a recent date by the Secretary of State (or analogous
governmental entity) of the jurisdiction of its organization, since the date of
the certification thereof by such governmental entity, (ii) the By-Laws or other
applicable organizational document, as attached thereto, of such Loan Party as
in effect on the date of such certification, (iii) resolutions of the Board of
Directors or other governing body of such Loan Party authorizing the execution,
delivery and performance of each Loan Document to which it is a party, and
(iv) the names and true signatures of the incumbent officers of each Loan Party
authorized to sign the Loan Documents to which it is a party, and (in the case
of each Borrower) authorized to request a Borrowing or the issuance of a Letter
of Credit under the Credit Agreement.

13.
Good Standing Certificate (or analogous documentation if applicable) for each
Loan Party from the Secretary of State (or analogous governmental entity) of the
jurisdiction of its organization, to the extent generally available in such
jurisdiction.

D.
OPINIONS

14.
Opinion of Weil, Gotshal & Manges LLP, counsel for the Loan Parties.

E.
CLOSING CERTIFICATES AND MISCELLANEOUS

15.
A Certificate signed by the President, a Vice President or a Financial Officer
of Holdings compliance with the conditions set forth in paragraphs (a) and
(b) of Section 4.02 of the Credit Agreement.


Signature Page to Amended and Restated Credit Agreement
Vonage America Inc. and Vonage Holdings Corp.
CH\2082905.9

--------------------------------------------------------------------------------




16.
A Certificate of the chief financial officer of Holdings in form and substance
satisfactory to the Administrative Agent supporting the conclusions that each
Borrower and its Subsidiaries, taken as a whole, is and after giving effect to
the Transaction and the incurrence of the Indebtedness and obligations being
incurred in connection with the Credit Agreement will be, individually and
together with its Subsidiaries on a consolidated basis, Solvent.






Signature Page to Amended and Restated Credit Agreement
Vonage America Inc. and Vonage Holdings Corp.
CH\2082905.9

--------------------------------------------------------------------------------




EXHIBIT H-1
[FORM OF]
U.S. TAX COMPLIANCE CERTIFICATE
(For Non-U.S. Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)
Reference is hereby made to the Amended and Restated Credit Agreement dated as
of July 27, 2015 (as amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among Vonage America Inc., a Delaware
corporation (“Vonage America”), Vonage Holdings Corp., a Delaware corporation
(“Holdings” and, collectively with Vonage America, the “Borrowers” and, each a
“Borrower”), the Lenders from time to time party thereto and JPMorgan Chase
Bank, N.A., as administrative agent (in such capacity, the “Administrative
Agent”).
Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of any Borrower within the meaning of Section 871(h)(3)(B) of the Code and
(iv) it is not a controlled foreign corporation related to any Borrower as
described in Section 881(c)(3)(C) of the Code.
The undersigned has furnished the Administrative Agent and the Borrowers with a
certificate of its non-U.S. Person status on IRS Form W-8BEN (or successor
form). By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform the Borrowers and the Administrative Agent and (2) the undersigned
shall have at all times furnished the Borrowers and the Administrative Agent
with a properly completed and currently effective certificate in either the
calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
[NAME OF LENDER]
By:______________________________________

Name:

Title:
Date: __________, 20[__]



Signature Page to Amended and Restated Credit Agreement
Vonage America Inc. and Vonage Holdings Corp.
CH\2082905.9

--------------------------------------------------------------------------------




EXHIBIT H-2
[FORM OF]
U.S. TAX COMPLIANCE CERTIFICATE
(For Non-U.S. Lenders That Are Partnerships For U.S. Federal Income Tax
Purposes)
Reference is hereby made to the Amended and Restated Credit Agreement dated as
of July 27, 2015 (as amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among Vonage America Inc., a Delaware
corporation (“Vonage America”), Vonage Holdings Corp., a Delaware corporation
(“Holdings” and, collectively with Vonage America, the “Borrowers” and, each a
“Borrower”), the Lenders from time to time party thereto and JPMorgan Chase
Bank, N.A., as administrative agent (in such capacity, the “Administrative
Agent”).
Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to the Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of any Borrower within
the meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to any
Borrower as described in Section 881(c)(3)(C) of the Code.
The undersigned has furnished the Administrative Agent and the Borrowers with
IRS Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN (or successor form) or (ii) an IRS Form W-8IMY accompanied by an IRS
Form W-8BEN (or successor form) from each of such partner’s/member’s beneficial
owners that is claiming the portfolio interest exemption. By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform the Borrowers and
the Administrative Agent and (2) the undersigned shall have at all times
furnished the Borrowers and the Administrative Agent with a properly completed
and currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
[NAME OF LENDER]
By:______________________________________

Name:

Title:

Signature Page to Amended and Restated Credit Agreement
Vonage America Inc. and Vonage Holdings Corp.
CH\2082905.9

--------------------------------------------------------------------------------




Date: __________, 20[__]



Signature Page to Amended and Restated Credit Agreement
Vonage America Inc. and Vonage Holdings Corp.
CH\2082905.9

--------------------------------------------------------------------------------




EXHIBIT H-3
[FORM OF]
U.S. TAX COMPLIANCE CERTIFICATE
(For Non-U.S. Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)
Reference is hereby made to the Amended and Restated Credit Agreement dated as
of July 27, 2015 (as amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among Vonage America Inc., a Delaware
corporation (“Vonage America”), Vonage Holdings Corp., a Delaware corporation
(“Holdings” and, collectively with Vonage America, the “Borrowers” and, each a
“Borrower”), the Lenders from time to time party thereto and JPMorgan Chase
Bank, N.A., as administrative agent (in such capacity, the “Administrative
Agent”).
Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of any Borrower within the meaning of
Section 871(h)(3)(B) of the Code and (iv) it is not a controlled foreign
corporation related to any Borrower as described in Section 881(c)(3)(C) of the
Code.
The undersigned has furnished its participating Lender with a certificate of its
non- U.S. Person status on IRS Form W-8BEN (or successor form). By executing
this certificate, the undersigned agrees that (1) if the information provided on
this certificate changes, the undersigned shall promptly so inform such Lender
in writing and (2) the undersigned shall have at all times furnished such Lender
with a properly completed and currently effective certificate in either the
calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
[NAME OF LENDER]
By:______________________________________

Name:

Title:
Date: __________, 20[__]



Signature Page to Amended and Restated Credit Agreement
Vonage America Inc. and Vonage Holdings Corp.
CH\2082905.9

--------------------------------------------------------------------------------




EXHIBIT H-4
[FORM OF]
U.S. TAX COMPLIANCE CERTIFICATE
(For Non-U.S. Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)
Reference is hereby made to the Amended and Restated Credit Agreement dated as
of July 27, 2015 (as amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among Vonage America Inc., a Delaware
corporation (“Vonage America”), Vonage Holdings Corp., a Delaware corporation
(“Holdings” and, collectively with Vonage America, the “Borrowers” and, each a
“Borrower”), the Lenders from time to time party thereto and JPMorgan Chase
Bank, N.A., as administrative agent (in such capacity, the “Administrative
Agent”).
Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of any
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to any Borrower as described in Section 881(c)(3)(C) of the Code.
The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN (or
successor form) or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN (or
successor form) from each of such partner’s/member’s beneficial owners that is
claiming the portfolio interest exemption. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender and (2) the
undersigned shall have at all times furnished such Lender with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
[NAME OF LENDER]
By:______________________________________

Name:

Title:
Date: __________, 20[__]

Signature Page to Amended and Restated Credit Agreement
Vonage America Inc. and Vonage Holdings Corp.
CH\2082905.9

--------------------------------------------------------------------------------







Signature Page to Amended and Restated Credit Agreement
Vonage America Inc. and Vonage Holdings Corp.
CH\2082905.9

--------------------------------------------------------------------------------




EXHIBIT I


FORM OF GUARANTY


[Attached.]





Signature Page to Amended and Restated Credit Agreement
Vonage America Inc. and Vonage Holdings Corp.
CH\2082905.9

--------------------------------------------------------------------------------




EXHIBIT J


FORM OF SECURITY AGREEMENT


[Attached.]





Signature Page to Amended and Restated Credit Agreement
Vonage America Inc. and Vonage Holdings Corp.
CH\2082905.9

--------------------------------------------------------------------------------




EXHIBIT K-1


FORM OF PERFECTION CERTIFICATE




[Attached.]



Signature Page to Amended and Restated Credit Agreement
Vonage America Inc. and Vonage Holdings Corp.
CH\2082905.9

--------------------------------------------------------------------------------




EXHIBIT K-2


FORM OF PERFECTION CERTIFICATE SUPPLEMENT


Reference is hereby made to (i) that certain Security Agreement dated as of July
27, 2015 (the “Security Agreement”), among Vonage America Inc., a Delaware
corporation (“Vonage America”), Vonage Holdings Corp., a Delaware corporation
(“Holdings” and, together with Vonage America, collectively, jointly and
severally, the “Borrowers” and each individually a “Borrower”), the Guarantors
party thereto (collectively, the “Guarantors”) and JPMorgan Chase Bank, N.A., as
administrative agent (in such capacity, the “Administrative Agent”), and
(ii) that certain Amended and Restated Credit Agreement dated as of July 27,
2015 (the “Credit Agreement”) among the Borrowers, the Lenders parties thereto
from time to time and the Administrative Agent. This Perfection Certificate
Supplement, dated as of [                    ], 20[    ] is delivered pursuant
to Section 5.02(j) of the Credit Agreement. Capitalized terms used but not
defined herein have the meanings assigned in the Credit Agreement or the
Security Agreement, as applicable. As used herein, the term “Companies” means
Holdings and each of its Material Domestic Subsidiaries.
The undersigned, the [                    ] of each of the Borrowers, hereby
certifies (in his/her capacity as [                    ] and not in his/her
individual capacity) to the Administrative Agent and each of the other Secured
Parties that, as of the date hereof, there has been no change in the information
described in the Perfection Certificate delivered on the Effective Date (as
supplemented by any perfection certificate supplements delivered prior to the
date hereof, the “Prior Perfection Certificate”), other than as follows:
1. Names.
(a) Except as listed in Schedule 1(a) attached hereto and made a part hereof,
(x) Schedule 1(a) to the Prior Perfection Certificate sets forth the exact legal
name of each Company, as such name appears in its respective certificate of
incorporation or any other organizational document; (y) each Company is (i) the
type of entity disclosed next to its name in Schedule 1(a) to the Prior
Perfection Certificate and (ii) a registered organization except to the extent
disclosed in Schedule 1(a) to the Prior Perfection Certificate and (z) set forth
in Schedule 1(a) to the Prior Perfection Certificate is the organizational
identification number, if any, of each Company that is a registered
organization, the Federal Taxpayer Identification Number of each Company and the
jurisdiction of formation of each Company.
(b) Except as listed in Schedule 1(b) attached hereto and made a part hereof,
Schedule 1(b) to the Prior Perfection Certificate is a list of any other
corporate or organizational names each Company has had in the past five years,
together with the date of the relevant change.
(c) Except as listed in Schedule 1(c) attached hereto and made a part hereof,
Schedule 1(c) to the Prior Perfection Certificate is a list of all other names
used by each Company, or any other business or organization to which each
Company became the successor by merger, consolidation, acquisition, change in
form, nature or jurisdiction of organization or otherwise, on any filings with
the Internal Revenue Service at any time within the five years preceding the
date hereof. Except as set forth in Schedule 1(c), no Company has changed its
jurisdiction of organization at any time during the past four months.
2. Current Locations. Except as listed in Schedule 2 attached hereto and made a
part hereof, the chief executive office of each Company is located at the
address set forth in Schedule 2 of the Prior Perfection Certificate.
3. Extraordinary Transactions. Except for those purchases, acquisitions and
other transactions described in Schedule 3 attached hereto and in Schedule 3 to
the Prior Perfection Certificate, all of the

Signature Page to Amended and Restated Credit Agreement
Vonage America Inc. and Vonage Holdings Corp.
CH\2082905.9

--------------------------------------------------------------------------------




Collateral has been originated by each Company in the ordinary course of
business or consists of goods which have been acquired by such Company in the
ordinary course of business from a person in the business of selling goods of
that kind.
4. UCC Filings. Except as listed in Schedule 4 attached hereto and made a part
hereof, the financing statements (duly authorized by each Company constituting
the debtor therein), including the indications of the collateral relating to the
Security Agreement, are set forth in Schedule 4 of the Prior Perfection
Certificate and are in the appropriate forms for filing in the filing offices in
the jurisdictions identified in Schedule 5 hereto and thereto.
5. Schedule of Filings. Except as listed in Schedule 5 attached hereto and made
a part hereof, attached to the Prior Perfection Certificate as Schedule 5 is a
schedule of (i) the appropriate filing offices for the financing statements
attached hereto and thereto as Schedule 4 and (ii) the appropriate filing
offices for the Patent Security Agreement, the Trademark Security Agreement and
the Copyright Security Agreement.
6. Real Property. Except as listed in Schedule 6(a) attached hereto and made a
part hereof, Schedule 6(a) to the Prior Perfection Certificate is a list of all
real property owned, leased or otherwise held by each Company located in the
United States. Except as described in Schedule 6(b) attached hereto: (i) no
Company has entered into any leases, subleases, tenancies, franchise agreements,
licenses or other occupancy arrangements as owner, lessor, sublessor, licensor,
franchisor or grantor with respect to any of the real property described in
Schedule 6(a) or Schedule 6(a) of the Prior Perfection Certificate, other than
those listed in Schedule 6(b) of the Prior Perfection Certificate, and (ii) no
Company has any leases which require the consent of the landlord, tenant or
other party thereto to the Transactions other than those listed in Schedule 6(b)
of the Prior Perfection Certificate.
7. [Intentionally Omitted].
8. Stock Ownership and Other Equity Interests. Except as listed in Schedule 8(a)
attached hereto and made a part hereof, Schedule 8(a) to the Prior Perfection
Certificate is a true and correct list of all of the issued and outstanding,
stock, partnership interests, limited liability company membership interests or
other equity interest held by each Company in its Subsidiaries, setting forth
the percentage of such equity interests pledged under the Security Agreement.
Except as set forth in Schedule 8(b) attached hereto and made a part hereof,
Schedule 8(b) to the Prior Perfection Certificate sets forth each equity
investment of each Company that represents 50% or less of the equity of the
entity in which such investment was made setting forth the percentage of such
equity interests held by such Company and the percentage of such equity interest
pledged under the Security Agreement.
9. Instruments and Tangible Chattel Paper. Except as listed in Schedule 9
attached hereto and made a part hereof, Schedule 9 to the Prior Perfection
Certificate is a true and correct list of all promissory notes, instruments
(other than checks to be deposited in the ordinary course of business), tangible
chattel paper, electronic chattel paper and other evidence of indebtedness held
by each Company as of the date hereof, including all intercompany notes between
or among any two or more Companies or any of their Subsidiaries, stating if such
instruments, chattel paper or other evidence of indebtedness is pledged under
the Security Agreement.
10. Intellectual Property.
(a) Except as listed in Schedule 10(a) attached hereto and made a part hereof,
Schedule 10(a) to the Prior Perfection Certificate is a schedule setting forth
all of each Company’s Patents and Trademarks (each as defined in the Security
Agreement) applied for or registered with the United States Patent and

Signature Page to Amended and Restated Credit Agreement
Vonage America Inc. and Vonage Holdings Corp.
CH\2082905.9

--------------------------------------------------------------------------------




Trademark Office (the “USPTO”), and all other Patents and Trademarks (each as
defined in the Security Agreement), including the name of the registered owner
or applicant and the registration, application, or publication number, as
applicable, of each Patent or Trademark owned by each Company, and a schedule
setting forth all domain names owned by each Company.
(b) Except as listed in Schedule 10(b) attached hereto and made a part hereof,
Schedule 10(b) to the Prior Perfection Certificate is a schedule setting forth
all of each Company’s United States Copyrights (each as defined in the Security
Agreement), and all other Copyrights, including the name of the registered owner
and the registration number of each Copyright owned by each Company.
(c) Except as listed in Schedule 10(c) attached hereto and made a part hereof,
Schedule 10(c) to the Prior Perfection Certificate is a schedule setting forth
all Intellectual Property Licenses (as defined in the Security Agreement),
whether or not recorded with the USPTO or United States Copyright Office (the
“USCO”), as applicable, including, but not limited to, the relevant signatory
parties to each license along with the date of execution thereof and, if
applicable, a recordation number or other such evidence of recordation.
11. Commercial Tort Claims. Except as listed in Schedule 11 attached hereto and
made a part hereof, attached to the Prior Perfection Certificate as Schedule 11
is a true and correct list of all Commercial Tort Claims held by each Company,
including a brief description thereof and stating if such Commercial Tort Claims
are required to be pledged under the Security Agreement.
12. Deposit Accounts, Securities Accounts and Commodity Accounts. Except as
listed in Schedule 12 attached hereto and made a part hereof, attached to the
Prior Perfection Certificate as Schedule 12 is a true and complete list of all
Deposit Accounts, Securities Accounts and Commodity Accounts maintained by each
Company, including the name of each institution where each such account is held,
the name of each such account, the name of each entity that holds each account
and stating if such account is required to be subject to a control agreement
pursuant to the Security Agreement and the reason for such account to be
excluded from the control agreement requirement.
13. Letter-of-Credit Rights. Except as listed in Schedule 13 attached hereto and
made a part hereof, attached to the Prior Perfection Certificate as Schedule 13
is a true and correct list of all Letters of Credit issued in favor of each
Company, as beneficiary thereunder, stating if Letter-of-Credit Rights with
respect to such Letters of Credit are required to be subject to a control
arrangement pursuant to the Security Agreement.
[The Remainder of this Page has been intentionally left blank]





Signature Page to Amended and Restated Credit Agreement
Vonage America Inc. and Vonage Holdings Corp.
CH\2082905.9

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, we have hereunto signed this Perfection Certificate as of
this      day of                     , 20[    ].
 
 
 
 
VONAGE AMERICA INC.
 
 
By:
 
 
 
 
Name:
 
 
Title:
 
VONAGE HOLDINGS CORP.
 
 
By:
 
 
 
 
Name:
 
 
Title:
 
[Each of the Guarantors]
 
 
By:
 
 
 
 
Name:
 
 
Title:










CH\2082905.9